Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 1 of 139




  Joint Addendum of Trial Transcript




                                1
  Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 2 of 139




    Recorded Deposition Testimony from
Helen Peck, who is the Sales Director of North
 America Service Providers at Vade Secure

  Played at Trial Tr. 585:18-20, 592:6-7, 592:22-23




                                  2
        Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 3 of 139

                                          PEC-Peck_072621_130am

Page/Line                                         Source                       ID

15:08 - 15:10   Peck, Helen 02-12-2021 (00:00:06)                            PEC.1

                15:8 Q. Are you currently employed by Vade
                15:9 Secure SASU?
                15:10 A. I am.
15:25 - 16:15   Peck, Helen 02-12-2021 (00:00:43)                            PEC.2

                15:25 Q. And what are your responsibilities
                16:1 Highly Confidential - H. Peck
                16:2 as sales director North America, ISP space?
                16:3 A. Sure. It's basically to sell and
                16:4 drive revenue for -- for Vade Secure in
                16:5 Canada and U.S., in the telco ISP hosting
                16:6 providers.
                16:7 Q. And ISP, you mean, referring to
                16:8 internet service providers?
                16:9 A. Yes.
                16:10 Q. And you mentioned telco. What does
                16:11 that refer to?
                16:12 A. It's another word for internet
                16:13 service providers. It could be, you know, a
                16:14 wireless company or a -- you know, like an
                16:15 AT&T.
18:23 - 19:04   Peck, Helen 02-12-2021 (00:00:18)                            PEC.3

                18:23 Q. And who do you report to at Vade?
                18:24 A. A Serge Dugas.
                18:25 Q. And what is Mr. Dugas's title at
                19:1 Highly Confidential - H. Peck
                19:2 Vade?
                19:3 A. VP of worldwide sales for the ISP
                19:4 market.
20:07 - 20:14   Peck, Helen 02-12-2021 (00:00:28)                            PEC.4

                20:7 Q. So, you mentioned Vade Secure for
                20:8 Office 365 is a product offered by Vade; is
                20:9 that correct?
                20:10 A. Correct.
                20:11 Q. And when was Vade for Office 365
                20:12 first released to customers?
                20:13 A. 2017, two thousand -- 2017, 2018,
                20:14 somewhere around there.
21:11 - 21:13   Peck, Helen 02-12-2021 (00:00:09)                            PEC.5

                21:11 Q. Okay. And is Vade Secure Content



                                                                        Page 2/22

                                                  3
        Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 4 of 139

                                          PEC-Peck_072621_130am

Page/Line                                         Source                       ID


                21:12 Filter another product offered by Vade?
                21:13 A. Yes.
28:25 - 29:03   Peck, Helen 02-12-2021 (00:00:09)                            PEC.6

                28:25 Q. Is Vade Secure Cloud also a product
                29:1 Highly Confidential - H. Peck
                29:2 that is offered by Vade?
                29:3 A. Yes. Yes.
31:10 - 31:12   Peck, Helen 02-12-2021 (00:00:10)                            PEC.7

                31:10 Q. So, Vade Secure cloud as a product,
                31:11 does that include the Vade Content Filter?
                31:12 A. Yes.
31:13 - 31:18   Peck, Helen 02-12-2021 (00:00:24)                            PEC.63

                31:13 Q. And Vade Secure Mailstro, is that
                31:14 another product offered by Vade?
                31:15 A. Yes. It was an MTA that -- I would
                31:16 say it was an MTA that was released back in
                31:17 2015, I think. '15, maybe a little bit
                31:18 before that.
32:06 - 32:09   Peck, Helen 02-12-2021 (00:00:12)                            PEC.8

                32:6 Q. And is Vade Secure MTA Builder a
                32:7 product offered by Vade?
                32:8 A. We just released it November of
                32:9 last year.
32:14 - 32:17   Peck, Helen 02-12-2021 (00:00:15)                            PEC.9

                32:14 Q. Is MTA Builder sometimes referred
                32:15 to as NextGen MTA?
                32:16 A. It has, yes. It's a mouthful. We
                32:17 just say MTA.
32:19 - 32:21   Peck, Helen 02-12-2021 (00:00:16)                            PEC.10

                32:19 And so, there is no other product
                32:20 that Vade refers to as MTA. It would --
                32:21 A. It's the MTA Builder, right. Yeah.
34:15 - 34:20   Peck, Helen 02-12-2021 (00:00:20)                            PEC.11

                34:15 -- so, Vade Secure Cloud is a
                34:16 product or solution offered by Vade; correct?
                34:17 A. It is a service.
                34:18 Q. Okay. And does that service
                34:19 include MTA Builder?
                34:20 A. Yes.
34:22 - 34:24   Peck, Helen 02-12-2021 (00:00:08)                            PEC.12




                                                                        Page 3/22

                                                  4
        Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 5 of 139

                                        PEC-Peck_072621_130am

Page/Line                                       Source                         ID


                34:22 And that service also includes the
                34:23 Vade Secure Content Filter?
                34:24 A. Yes.
35:17 - 35:24   Peck, Helen 02-12-2021 (00:00:37)                            PEC.13

                35:17 So, currently, how many customers
                35:18 are using or have adopted the MTA Builder, in
                35:19 some form or another, like --
                35:20 A. So, we have one through OX, and
                35:21 that's deployed in Europe, and one is
                35:22 deployed in the U.S. And I believe we have
                35:23 one customer using -- that was an early
                35:24 adopter of MTA Builder in Japan.
35:25 - 36:03   Peck, Helen 02-12-2021 (00:00:12)                            PEC.64

                35:25 Q. So, is that three customers in
                36:1 Highly Confidential - H. Peck
                36:2 total who are currently using MTA Builder?
                36:3 A. I believe so.
38:06 - 38:11   Peck, Helen 02-12-2021 (00:00:26)                            PEC.14

                38:6 Q. Are there any versions or
                38:7 releases of Vade for Office 365 that Vade has
                38:8 discontinued?
                38:9 A. Versions of Office 365? Not to
                38:10 my -- not to my knowledge. One -- it's one
                38:11 product.
38:12 - 38:15   Peck, Helen 02-12-2021 (00:00:10)                            PEC.65

                38:12 Q. Okay. Did Vade receive positive
                38:13 feedback from customers about Vade for Office
                38:14 365?
                38:15 A. Oh, sure.
38:16 - 39:06   Peck, Helen 02-12-2021 (00:00:51)                            PEC.15

                38:16 Q. And did Vade receive positive
                38:17 feedback from customers about specific
                38:18 aspects or features of Vade for Office 365?
                38:19 A. Yes.
                38:20 Q. What are some of those features or
                38:21 aspects that -- for which Vade has received
                38:22 positive feedback?
                38:23 A. Easy to deploy. It's easy to
                38:24 implement. It provided pretty good detection
                38:25 capabilities, on top of Office 365. They



                                                                        Page 4/22

                                                5
        Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 6 of 139

                                         PEC-Peck_072621_130am

Page/Line                                        Source                        ID


                39:1 Highly Confidential - H. Peck
                39:2 liked the fact that it can use the filter
                39:3 that comes with Office 365, and that this is
                39:4 a second layer of protection that it
                39:5 provides. They like the ease of use and it's
                39:6 simple to deploy.
64:18 - 64:20   Peck, Helen 02-12-2021 (00:00:09)                            PEC.16

                64:18 Q. If a functionality is removed from
                64:19 a product, do customers have the option to
                64:20 continue using that functionality?
64:24 - 65:08   Peck, Helen 02-12-2021 (00:00:30)                            PEC.17

                64:24 A. Yes. Like I said, you know, we
                64:25 have the ability to turn off functionality
                65:1 Highly Confidential - H. Peck
                65:2 and turn it back on if they have paid for it.
                65:3 It sometimes comes in a different variety,
                65:4 and I just -- I don't know where you are
                65:5 going with that question. So, I really don't
                65:6 have an answer for you. Maybe you would be
                65:7 better to ask someone that is on the
                65:8 technical side.
65:09 - 65:17   Peck, Helen 02-12-2021 (00:00:24)                            PEC.18

                65:9 Q. So, my question is not about
                65:10 turning off a feature. My question was about
                65:11 the removal of a feature from the product.
                65:12 A. But a feature could be removed and
                65:13 put into another feature, you know, and you
                65:14 just -- you know, it's part of something
                65:15 else, and you just don't -- you know, you
                65:16 would get it in another fashion, meaning it
                65:17 would come in another form, so...
65:19 - 65:20   Peck, Helen 02-12-2021 (00:00:03)                            PEC.66

                65:19 A. So, it would just depend on the
                65:20 context.
70:24 - 71:05   Peck, Helen 02-12-2021 (00:00:27)                            PEC.19

                70:24 Q. Has Vade advertised any features in
                70:25 a product and then taken that feature out
                71:1 Highly Confidential - H. Peck
                71:2 after the product has been purchased?
                71:3 A. Not to my knowledge. Maybe, you



                                                                        Page 5/22

                                                 6
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 7 of 139

                                          PEC-Peck_072621_130am

 Page/Line                                        Source                        ID


                  71:4 know, modified products, but not to my
                  71:5 knowledge.
 76:03 - 76:07    Peck, Helen 02-12-2021 (00:00:19)                           PEC.20

                  76:3 Q. How many customers does Vade have
                  76:4 for its Vade Office 365 product?
                  76:5 A. Many. It's -- we have over 5,000
                  76:6 customers, which include the ISP and Office
                  76:7 365 product.
105:24 - 106:09   Peck, Helen 02-12-2021 (00:00:24)                           PEC.21

                  105:24 Q. I'm just trying to get an
                  105:25 understanding of the different Vade products
                  106:1 Highly Confidential - H. Peck
                  106:2 and services.
                  106:3 A. Sure.
                  106:4 Q. I hope you can kind of see where I
                  106:5 am a little confused.
                  106:6 A. Yeah. I tell you, I was confused.
                  106:7 Yeah. They're -- because they're kind of
                  106:8 intermixed. Yeah, because everything is
                  106:9 cloud; right? Yeah.
108:21 - 109:08   Peck, Helen 02-12-2021 (00:00:45)                           PEC.22

                  108:21 So, in the sales process for, let's
                  108:22 say, example, Vade Content Filter, when you
                  108:23 prepare -- do you prepare a proposal? What's
                  108:24 the first step in communicating with a
                  108:25 potential customer, I suppose?
                  109:1 Highly Confidential - H. Peck
                  109:2 A. Sure. So, we would do an overview
                  109:3 of what our product provides. First, we
                  109:4 would do a discovery of understanding what
                  109:5 their issues are currently and pain points
                  109:6 and what their objectives that they're trying
                  109:7 to accomplish. We would then go into a
                  109:8 presentation, followed by a proof of concept.
111:05 - 111:25   Peck, Helen 02-12-2021 (00:01:06)                           PEC.23

                  111:5 Q. Okay. And maybe you could explain
                  111:6 to me what a POC is.
                  111:7 A. Sure. POC is -- basically, the
                  111:8 content filter is scanning messages, so, what
                  111:9 it would do is run side by side, the



                                                                         Page 6/22

                                                  7
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 8 of 139

                                          PEC-Peck_072621_130am

 Page/Line                                        Source                        ID


                  111:10 incumbent content filter, and you would
                  111:11 both -- they would report and log messages
                  111:12 that were coming in that got scanned and
                  111:13 provided a verdict, and then you would do a
                  111:14 comparison, and you would see which ones that
                  111:15 we differed with, and then from that you
                  111:16 would have a manual review of those messages
                  111:17 to determine a catch rate. And accuracy.
                  111:18 Accuracy is important.
                  111:19 So, basically, what you're looking
                  111:20 at is who got it right, who got it wrong, and
                  111:21 the false positives that came from it.
                  111:22 Q. Okay. So, it's only after this
                  111:23 process that pricing begins to be discussed
                  111:24 with the potential customer; is that correct?
                  111:25 A. Sure.
112:02 - 112:21   Peck, Helen 02-12-2021 (00:01:03)                           PEC.24

                  112:2 Q. Do customers of the Vade Office 365
                  112:3 product also go through this POC process?
                  112:4 A. They use the -- they have a free
                  112:5 trial. It's very easy to turn on our Office
                  112:6 365 product. It's not like other competitors
                  112:7 where you've got to change the MX records.
                  112:8 You can turn it on and use it and just turn
                  112:9 it off. And it's really -- you know, it's a
                  112:10 flat cut and dry, you know, if we provided
                  112:11 value, because we don't turn off the --
                  112:12 what's considered -- it ships with Microsoft,
                  112:13 so it's Microsoft's filter. We are a layer
                  112:14 above it.
                  112:15 And so, you know, our detection of
                  112:16 phish, spam, what have you, is over and above
                  112:17 what you would get with the product that was
                  112:18 shipped -- you know, the filter that was
                  112:19 shipped with Microsoft. So, it's -- you
                  112:20 know, you are either providing more coverage
                  112:21 or you're not.
121:14 - 122:10   Peck, Helen 02-12-2021 (00:01:01)                           PEC.25

                  121:14 Q. The first, product one is listed as
                  121:15 Content Filtering Comfort Bundle.



                                                                         Page 7/22

                                                  8
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 9 of 139

                                           PEC-Peck_072621_130am

 Page/Line                                         Source                       ID


                  121:16 A. Yes.
                  121:17 Q. What is this referring to? What
                  121:18 Vade product is this referring to?
                  121:19 A. This is a content filter, and it
                  121:20 includes our extended verdict
                  121:21 classifications, so we call it graymail.
                  121:22 Q. And that graymail is, fair to say,
                  121:23 like an add-on to the content filter?
                  121:24 A. Sure.
                  121:25 Q. Okay. Other than that graymail
                  122:1 Highly Confidential - H. Peck
                  122:2 component, is there anything else in --
                  122:3 included in the Content Filtering Comfort
                  122:4 Bundle besides the content filter itself?
                  122:5 A. No, just the content filter.
                  122:6 Q. Okay. And then product two
                  122:7 underneath says "SMTP relay, including
                  122:8 premium support." Do you see where I am
                  122:9 referring to?
                  122:10 A. I do.
122:11 - 122:17   Peck, Helen 02-12-2021 (00:00:23)                           PEC.67

                  122:11 Q. And what is SMTP relay?
                  122:12 A. It's the messaging service, so it's
                  122:13 the -- the transport of taking in -- taking
                  122:14 in messages and being -- routing them to the
                  122:15 inbox.
                  122:16 Q. Is that a form of an MTA?
                  122:17 A. Yes.
122:18 - 122:21   Peck, Helen 02-12-2021 (00:00:18)                           PEC.26

                  122:18 Q. Is there a customer or
                  122:19 public-facing name for the SMTP relay MTA
                  122:20 that is described here?
                  122:21 A. It would be the MTA Builder.
130:14 - 130:21   Peck, Helen 02-12-2021 (00:00:27)                           PEC.68

                  130:14 Are there any scenarios in which
                  130:15 Vade is proposing the MTA Builder product but
                  130:16 not proposing or offering the Vade Content
                  130:17 Filter?
                  130:18 A. You said "is," like in the present
                  130:19 tense, or future tense? Because -- yeah.



                                                                         Page 8/22

                                                  9
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 10 of 139

                                           PEC-Peck_072621_130am

 Page/Line                                          Source                      ID


                  130:20 Present tense, not to my knowledge. Future
                  130:21 tense, who knows? Could be.
130:24 - 131:04   Peck, Helen 02-12-2021 (00:00:14)                            PEC.27

                  130:24 So, have there been any instances
                  130:25 or scenarios in which Vade has proposed the
                  131:1 Highly Confidential - H. Peck
                  131:2 MTA Builder product but has not proposed or
                  131:3 offered the Vade Content Filter?
                  131:4 A. Not to my knowledge.
133:03 - 133:06   Peck, Helen 02-12-2021 (00:00:14)                            PEC.28

                  133:3 Other than seeking investment or
                  133:4 financing, are you aware of other ways that
                  133:5 Vade has considered to become more
                  133:6 profitable?
133:09 - 133:23   Peck, Helen 02-12-2021 (00:00:44)                            PEC.29

                  133:9 A. Well, we have significant
                  133:10 opportunities in the pipeline, and, you know,
                  133:11 both on the Office 365 side with our
                  133:12 distributor model. You know, that is a model
                  133:13 that is, you know, increasing, but not to my
                  133:14 knowledge.
                  133:15 Q. Okay. So, you said significant
                  133:16 opportunities in the pipeline. What does
                  133:17 that mean?
                  133:18 A. Like Charter.
                  133:19 Q. Okay. So, sales opportunities that
                  133:20 are --
                  133:21 A. Sure.
                  133:22 Q. -- in development; is that fair?
                  133:23 A. Sure.
134:18 - 135:02   Peck, Helen 02-12-2021 (00:00:32)                            PEC.69

                  134:18 Q. You also mentioned the Office 365
                  134:19 distributor model as being --
                  134:20 A. Sure.
                  134:21 Q. -- another way to increase,
                  134:22 potentially increase Vade's profitability.
                  134:23 What is the Vade Office 365 distributor
                  134:24 model?
                  134:25 A. It's basically where we sell
                  135:1 Highly Confidential - H. Peck



                                                                         Page 9/22

                                                   10
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 11 of 139

                                            PEC-Peck_072621_130am

 Page/Line                                          Source                       ID


                  135:2 through distributors and resellers.
135:03 - 135:09   Peck, Helen 02-12-2021 (00:00:25)                            PEC.30

                  135:3 Q. Okay. And so, why is Vade's
                  135:4 Office 365 distributor model a potential way
                  135:5 for Vade to increase profitability?
                  135:6 A. As that ramps up, you have -- you
                  135:7 know, it's a question of this, you know,
                  135:8 ramping up and getting distributors and
                  135:9 resellers selling your product.
135:24 - 136:09   Peck, Helen 02-12-2021 (00:00:40)                            PEC.31

                  135:24 Q. Okay. So, some of the distributors
                  135:25 and resellers for Vade's Office 365 product
                  136:1 Highly Confidential - H. Peck
                  136:2 are fairly new, that they need to be educated
                  136:3 and trained right now; is that fair?
                  136:4 A. Sure.
                  136:5 Q. And so, for at least some of the
                  136:6 current distributors and resellers of
                  136:7 Office 365, Vade expects their sales to
                  136:8 increase; is that fair to say?
                  136:9 A. Sure. Anyone would.
138:05 - 138:11   Peck, Helen 02-12-2021 (00:00:32)                            PEC.32

                  138:5 Q. So, have you seen Exhibit 8 before?
                  138:6 A. Give me one moment.                                 P1863.1

                  138:7 Yes.
                  138:8 Q. And what does Exhibit 8 appear to
                  138:9 be?
                  138:10 A. A sales kickoff presentation that
                  138:11 Serge did for the team.
138:12 - 138:23   Peck, Helen 02-12-2021 (00:00:45)                            PEC.70

                  138:12 Q. And does Mr. Dugas present these
                  138:13 sales kickoff presentations on a regular
                  138:14 basis?
                  138:15 A. I'm e-mailed them. Although we
                  138:16 didn't do -- so, he's done it one time since
                  138:17 I have been an employee.
                  138:18 Q. So, this is the only sales kickoff
                  138:19 meeting or presentation that you have been
                  138:20 involved with or participated in since you
                  138:21 joined Vade; is that correct?



                                                                         Page 10/22

                                                   11
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 12 of 139

                                         PEC-Peck_072621_130am

 Page/Line                                       Source                         ID


                  138:22 A. For the ISPs, yes. This is the
                  138:23 only ISP kickoff.
139:24 - 140:02   Peck, Helen 02-12-2021 (00:00:08)                            PEC.71

                  139:24 Q. Okay. Were you involved in putting
                  139:25 together any of these slides in Exhibit 8?
                  140:1 Highly Confidential - H. Peck
                  140:2 A. No.
153:05 - 153:14   Peck, Helen 02-12-2021 (00:00:28)                            PEC.33

                  153:5 Do you know approximately how many
                  153:6 mailboxes Comcast manages?
                  153:7 A. Yes.
                  153:8 Q. Okay. Approximately how many
                  153:9 mailboxes does Comcast manage?
                  153:10 A. 23 million.
                  153:11 Q. Okay. And currently Vade is the                    clear

                  153:12 content filter provider for Comcast; is that
                  153:13 correct?
                  153:14 A. Yes.
153:15 - 153:17   Peck, Helen 02-12-2021 (00:00:10)                            PEC.72

                  153:15 Q. Okay. And is Vade --
                  153:16 A. For -- for the filtering component.
                  153:17 The gateway is with Cloudmark.
153:18 - 153:21   Peck, Helen 02-12-2021 (00:00:14)                            PEC.34

                  153:18 Q. Okay. So, are all 23 million
                  153:19 mailboxes managed by Comcast currently being
                  153:20 filtered by Vade's content filter?
                  153:21 A. Yes.
153:22 - 154:11   Peck, Helen 02-12-2021 (00:00:48)                            PEC.73

                  153:22 Q. And those 23 million mailboxes
                  153:23 managed by Comcast are not currently being
                  153:24 filtered by Cloudmark's content filter;
                  153:25 correct?
                  154:1 Highly Confidential - H. Peck
                  154:2 A. To my knowledge, Cloudmark has
                  154:3 gotten permission to get some of the data
                  154:4 that they were -- they lost when they lost
                  154:5 the contract for the content filter, but they
                  154:6 have a POC where they made an arrangement so
                  154:7 they can get the data.
                  154:8 Q. And where do you -- where do you



                                                                         Page 11/22

                                                12
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 13 of 139

                                          PEC-Peck_072621_130am

 Page/Line                                        Source                        ID


                  154:9 base that -- where did you get that
                  154:10 knowledge?
                  154:11 A. From Comcast.
163:10 - 163:14   Peck, Helen 02-12-2021 (00:00:19)                            PEC.35

                  163:10 Q. Okay. So, if I understand what you
                  163:11 are saying, Cloudmark was able to achieve
                  163:12 what you described as the lion's share of the
                  163:13 business by obtaining Comcast as a customer;
                  163:14 is that correct?
163:17 - 164:07   Peck, Helen 02-12-2021 (00:00:45)                            PEC.36

                  163:17 A. It's part of the formula, right.
                  163:18 So, they have -- they got the data from
                  163:19 Cloudmark -- I mean from Comcast. It helps
                  163:20 bring them into the market where others would
                  163:21 follow because Comcast chose them. And then
                  163:22 from that, that data that they obtained, you
                  163:23 know, allowed them to have a, you know, very
                  163:24 competitive and effective product for a
                  163:25 while, until hacker attacks figured out that
                  164:1 Highly Confidential - H. Peck
                  164:2 they had the lion's share of the business so
                  164:3 they targeted Cloudmark to get around their
                  164:4 filter, which was fingerprinting technology.
                  164:5 Q. So, now Vade has Comcast's content
                  164:6 filtering business; correct?
                  164:7 A. Correct.
166:17 - 167:06   Peck, Helen 02-12-2021 (00:00:57)                            PEC.37

                  166:17 Q. So, if Comcast called you tomorrow
                  166:18 and said that it wanted to exercise the MTA
                  166:19 option in its contract with Vade, what would
                  166:20 be the Vade product?
                  166:21 A. MTA, MTA Builder. And remember --
                  166:22 remember, MTA is not a -- it's a product but
                  166:23 it's not a product. It's a -- it's basically
                  166:24 a tool that allows them to use their own, you
                  166:25 know, developers to develop, you know, a
                  167:1 Highly Confidential - H. Peck
                  167:2 solution for -- for their -- for their
                  167:3 environment. So, it's not a --
                  167:4 Q. Is Vade's MTA Builder a product



                                                                         Page 12/22

                                                 13
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 14 of 139

                                           PEC-Peck_072621_130am

 Page/Line                                         Source                         ID


                  167:5 that Vade is offering?
                  167:6 A. Yes.
171:09 - 171:25   Peck, Helen 02-12-2021 (00:00:59)                             PEC.38

                  171:9 Q. Okay. Let's move to the fourth                      P1863.12

                  171:10 bullet on that same page, and it reads, "With         P1863.12.1

                  171:11 the MTA, we now provide a complete e-mail
                  171:12 delivery experience."
                  171:13 Do you see what I am referring to?
                  171:14 A. I do.
                  171:15 Q. Okay. And the MTA referenced in
                  171:16 that statement, do you understand that to be
                  171:17 referring to Vade's MTA Builder?
                  171:18 A. Yes.
                  171:19 Q. And what do you understand the
                  171:20 statement "a complete e-mail delivery
                  171:21 experience" to mean?
                  171:22 A. Sure. As -- if you look at the
                  171:23 marketplace, it means having the MTA and the
                  171:24 content filter, because the two make up the
                  171:25 solution.
172:24 - 173:05   Peck, Helen 02-12-2021 (00:00:20)                             PEC.39

                  172:24 Q. Have you encountered customers or
                  172:25 potential customers who are looking for a
                  173:1 Highly Confidential - H. Peck
                  173:2 complete e-mail delivery experience, meaning
                  173:3 the combination of an MTA and content filter
                  173:4 from the same vendor?
                  173:5 A. Sure.
174:02 - 174:21   Peck, Helen 02-12-2021 (00:01:11)                             PEC.40

                  174:2 Q. Is this bullet in Exhibit 8 now
                  174:3 describing that Vade has both an MTA and
                  174:4 content filter?
                  174:5 A. Sure.
                  174:6 Q. And the next sub-bullet states,                     P1863.12.2

                  174:7 "For every dollar sold as content filter, we
                  174:8 have a dollar up sales opportunity with the
                  174:9 MTA." Do you see what I am referring to?
                  174:10 A. I do. I do.
                  174:11 Q. What is the up sales opportunity?
                  174:12 What does that mean?



                                                                         Page 13/22

                                                  14
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 15 of 139

                                            PEC-Peck_072621_130am

 Page/Line                                          Source                       ID


                  174:13 A. So, yeah. Before we sold in, and
                  174:14 customers that have our content filter, there
                  174:15 would be an opportunity to sell them, you
                  174:16 know, to replace what they have. That is not
                  174:17 necessarily meaning that it's Cloudmark's
                  174:18 Bizanga product. It could be, you know,
                  174:19 Message Systems, or it could be, you know,
                  174:20 that they had a free open source MTA like
                  174:21 Postfix or XM.
175:13 - 175:18   Peck, Helen 02-12-2021 (00:00:20)                            PEC.41

                  175:13 Q. Okay. So, you said that once a
                  175:14 customer puts in an MTA, they typically don't
                  175:15 take them -- replace that MTA for a long
                  175:16 time; is that correct?
                  175:17 A. It's -- it's difficult to take them
                  175:18 out in many cases.
176:18 - 177:07   Peck, Helen 02-12-2021 (00:00:46)                            PEC.74

                  176:18 A. Serge placing an official title on
                  176:19 something that was just typical -- you know,
                  176:20 pretty much any opportunity we have, it was
                  176:21 going to be a Cloudmark replacement, so it
                  176:22 was more him just putting an official title
                  176:23 on something that is part of our everyday
                  176:24 opportunities that come across.
                  176:25 There was no -- to my recollection,
                  177:1 Highly Confidential - H. Peck
                  177:2 there was no extra pricing or anything
                  177:3 special that was done. It was just, you
                  177:4 know -- again, it was a sales, you know,
                  177:5 meeting, and it was -- like I said, it was
                  177:6 him putting a replacement program title on
                  177:7 something that we were --
177:08 - 177:11   Peck, Helen 02-12-2021 (00:00:12)                            PEC.42

                  177:8 Q. Okay. So, "Cloudmark replacement
                  177:9 program" just refers generally to what Vade
                  177:10 is doing day to day anyway; is that correct?
                  177:11 A. Yes.
181:11 - 182:06   Peck, Helen 02-12-2021 (00:00:52)                            PEC.43

                  181:11 So, back to this page, ending 138,                    P1863.13

                  181:12 looking at the first bullet --



                                                                         Page 14/22

                                                   15
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 16 of 139

                                           PEC-Peck_072621_130am

 Page/Line                                          Source                        ID


                  181:13 A. Sure.
                  181:14 Q. -- under "North America," and                      P1863.13.1

                  181:15 there's a -- the first sub-bullet states,
                  181:16 "Leveraging Comcast across the market."
                  181:17 A. Yes.
                  181:18 Q. What do you understand that to
                  181:19 mean?
                  181:20 A. That means that, you know, Comcast
                  181:21 would be a talking point, and that, you know,
                  181:22 it was a big win for us, really big win, and,
                  181:23 you know, they were huge fans, and we were
                  181:24 like partners, not -- you know, they were
                  181:25 willing to be references and so forth, but
                  182:1 Highly Confidential - H. Peck
                  182:2 just having their data and then leveraging
                  182:3 that in the U.S. market, you know, just from
                  182:4 a perception and, you know, a big customer
                  182:5 win. You know, of course we were going to
                  182:6 leverage it.
188:22 - 189:03   Peck, Helen 02-12-2021 (00:00:22)                             PEC.44

                  188:22 Q. So, yes. The first -- the first
                  188:23 sentence or statement reads: "Carpet Bomb             P1863.16.1

                  188:24 Cloudmark; a 35 million ARR new
                  188:25 opportunities."
                  189:1 Highly Confidential - H. Peck
                  189:2 Do you see what I am referring to?
                  189:3 A. Yes, I see it.
189:04 - 189:12   Peck, Helen 02-12-2021 (00:00:27)                             PEC.75

                  189:4 Q. So, I am not familiar with sales
                  189:5 terminology, and I have not heard the phrase
                  189:6 "carpet bomb." Are you familiar with that
                  189:7 term?
                  189:8 A. Not in the context of this. I
                  189:9 think it's totally, you know, the French
                  189:10 translation. They get a -- you know, a slang
                  189:11 or whatever, and they try to apply it, but --
                  189:12 yeah, most of --
189:13 - 189:20   Peck, Helen 02-12-2021 (00:00:24)                             PEC.45

                  189:13 Q. What do you understand that to
                  189:14 mean?



                                                                         Page 15/22

                                                   16
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 17 of 139

                                            PEC-Peck_072621_130am

 Page/Line                                           Source                       ID


                  189:15 A. I would be speculating. It's kind
                  189:16 of funny. Yeah. Speculating, you know, it's
                  189:17 basically there is an opportunity to go --
                  189:18 you know, to -- basically, the competition
                  189:19 that has a lock on the market, you know, to
                  189:20 be able to go after some opportunities.
189:21 - 190:03   Peck, Helen 02-12-2021 (00:00:19)                             PEC.77

                  189:21 Q. Okay. And it says a 35 million ARR
                  189:22 new opportunities. Is that referring to the
                  189:23 opportunities that Vade hopes to get from
                  189:24 Cloudmark, or --
                  189:25 A. I think he's talking about just the
                  190:1 Highly Confidential - H. Peck
                  190:2 market.
                  190:3 Q. Okay.
190:04 - 190:10   Peck, Helen 02-12-2021 (00:00:23)                             PEC.85

                  190:4 A. Just the market. And I am
                  190:5 speculating. You know, I don't recall him
                  190:6 giving the slide, so I am not -- I don't know
                  190:7 what he was -- what the intent was there. I
                  190:8 just don't recall. Although I should,
                  190:9 because "carpet bomb" is kind of funny. But
                  190:10 I don't remember the slide.
190:18 - 190:21   Peck, Helen 02-12-2021 (00:00:10)                             PEC.78

                  190:18 Q. Okay. If we needed to find out
                  190:19 what "carpet bomb" means in this context,
                  190:20 would we have to ask Serge Dugas?
                  190:21 A. You would.
217:03 - 217:05   Peck, Helen 02-12-2021 (00:00:11)                             PEC.47

                  217:3 Q. All right. So, have you seen
                  217:4 Exhibit 9 before?                                      P2037.1

                  217:5 A. It's been a while, but yes.
217:10 - 217:13   Peck, Helen 02-12-2021 (00:00:14)                             PEC.48

                  217:10 Q. Do you see that the e-mail on the
                  217:11 bottom, which is the e-mail first in time, is         P2037.1.1

                  217:12 from you?
                  217:13 A. Yes.
217:22 - 218:16   Peck, Helen 02-12-2021 (00:01:01)                             PEC.79

                  217:22 Q. In the first sentence, you write,
                  217:23 "I just got back from having drinks with



                                                                         Page 16/22

                                                    17
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 18 of 139

                                          PEC-Peck_072621_130am

 Page/Line                                        Source                          ID


                  217:24 Severin, Sharon and Dave (others)." Do you
                  217:25 see what I am referring to?
                  218:1 Highly Confidential - H. Peck
                  218:2 A. I do.
                  218:3 Q. The Severin, Sharon and Dave
                  218:4 referenced here, are these Comcast employees?
                  218:5 A. They are.
                  218:6 Q. And are these your main contacts at
                  218:7 Comcast?
                  218:8 A. They are some contacts. They are
                  218:9 not my main contacts. Severin, Severin is
                  218:10 the chairman of M3AAWG and a very close
                  218:11 friend from my days at Message Systems.
                  218:12 Q. Got it.
                  218:13 So, you describe some of the things
                  218:14 that you learned from these Comcast
                  218:15 employees; correct?
                  218:16 A. Yes.
218:17 - 218:24   Peck, Helen 02-12-2021 (00:00:32)                             PEC.49

                  218:17 Q. And then the fifth paragraph down
                  218:18 states, "We need to sync on the strategy for          P2037.1.2

                  218:19 Comcast that ensures we block Cloudmark from
                  218:20 winning back the filter business." Do you
                  218:21 see what I am referring to?
                  218:22 A. I do.
                  218:23 Q. And this e-mail was sent to --
                  218:24 A. Dugas.
219:03 - 219:05   Peck, Helen 02-12-2021 (00:00:05)                             PEC.50

                  219:3 Q. And other employees at Vade;
                  219:4 correct?
                  219:5 A. Yes.
220:17 - 220:23   Peck, Helen 02-12-2021 (00:00:18)                             PEC.80

                  220:17 So, you know, it was -- for us to
                  220:18 keep the business, it really testifies to
                  220:19 Cloudmark -- I mean to Vade's technology that
                  220:20 we -- that they actually had a POC in there
                  220:21 and we continued to have their business. So,
                  220:22 you know, it's because of our protection, so,
                  220:23 yeah, I was concerned.
220:24 - 221:08   Peck, Helen 02-12-2021 (00:00:40)                             PEC.51




                                                                         Page 17/22

                                                 18
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 19 of 139

                                           PEC-Peck_072621_130am

 Page/Line                                         Source                         ID


                  220:24 Q. So, my question is: Was it
                  220:25 important for Vade to be able to offer an MTA
                  221:1 Highly Confidential - H. Peck
                  221:2 to Comcast at this time, in your e-mail?
                  221:3 A. Sure.
                  221:4 Q. Okay. And you write that -- it
                  221:5 says, "Figure out what we can deliver mid Nov          P2037.1.3

                  221:6 on our MTA." Do you see what I am referring
                  221:7 to?
                  221:8 A. Yes.
222:08 - 222:14   Peck, Helen 02-12-2021 (00:00:17)                             PEC.52

                  222:8 So, my question here is, Mario, is
                  222:9 that a reference to -- is that referring to            P2037.1.4

                  222:10 Olivier LemariÃ©?
                  222:11 A. It is.
                  222:12 Q. Okay. And Shaun, is that somebody
                  222:13 who works at Comcast?
                  222:14 A. Yes.
234:24 - 235:23   Peck, Helen 02-12-2021 (00:01:23)                             PEC.83

                  234:24 Did Apple ask Vade any questions                        clear

                  234:25 about this litigation?
                  235:1 Highly Confidential - H. Peck
                  235:2 A. Other than the conversation I had
                  235:3 with Ruchi, you know, she -- she said, you
                  235:4 know, that, you know, there was a conflict,
                  235:5 and, you know, I countered with, well, let me
                  235:6 check into it and get back with you, and then
                  235:7 we had the second conversation. It was, you
                  235:8 know, we need to -- don't have enough -- like
                  235:9 I just said, and I came back with, you know,
                  235:10 that the lawsuit doesn't even have to deal
                  235:11 with Proofpoint's content filter, because
                  235:12 that's what the incumbent was, not
                  235:13 Cloudmark's content filter. So, to get the
                  235:14 ISP, you know, that's one that Proofpoint
                  235:15 has, and -- yes.
                  235:16 So, she didn't ask me any questions
                  235:17 other than she took back what I said, which
                  235:18 was that it wasn't -- it doesn't have any
                  235:19 relevance to the Proofpoint. You can tell



                                                                         Page 18/22

                                                   19
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 20 of 139

                                          PEC-Peck_072621_130am

 Page/Line                                        Source                        ID


                  235:20 it's kind of -- it was a big deal, and a lot
                  235:21 of work went into it, and then, you know,
                  235:22 kind of lost it at the last minute. It was
                  235:23 kind of disappointing.
248:25 - 249:04   Peck, Helen 02-12-2021 (00:00:19)                            PEC.53

                  248:25 Q. To your knowledge, was Apple ever
                  249:1 Highly Confidential - H. Peck
                  249:2 considering building its own in-house e-mail
                  249:3 content filter?
                  249:4 A. Yes, and they actually have one.
249:07 - 249:10   Peck, Helen 02-12-2021 (00:00:12)                            PEC.54

                  249:7 Does Vade consider Apple's in-house
                  249:8 content filter to be competitive with Vade's
                  249:9 Content Filter?
                  249:10 A. No.
250:23 - 251:10   Peck, Helen 02-12-2021 (00:00:37)                            PEC.81

                  250:23 Q. And does that concern you from a
                  250:24 sales perspective?
                  250:25 A. No, because what they were
                  251:1 Highly Confidential - H. Peck
                  251:2 interested in us in, you know, at the time it
                  251:3 was spam, but it was also -- the biggest part
                  251:4 was the phishing component, and, you know,
                  251:5 during my past working at Cyren, knowing
                  251:6 Google's position on that and AOL's position
                  251:7 on that, they typically will go outside to
                  251:8 acquire that piece of the technology, you
                  251:9 know, and that's where the opportunity is
                  251:10 with them.
251:11 - 251:17   Peck, Helen 02-12-2021 (00:00:21)                            PEC.55

                  251:11 Q. Okay. So, Apple having its own
                  251:12 in-house e-mail content filter does not
                  251:13 concern you from a sales perspective because
                  251:14 Apple would still likely rely on outside
                  251:15 options for the phishing component; is that
                  251:16 correct?
                  251:17 A. Phishing and malware.
257:04 - 257:22   Peck, Helen 02-12-2021 (00:01:04)                            PEC.82

                  257:4 A. Yes. So, we were having -- for
                  257:5 several months before this date, having false



                                                                         Page 19/22

                                                 20
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 21 of 139

                                          PEC-Peck_072621_130am

 Page/Line                                        Source                         ID


                  257:6 positives, and they were -- we were
                  257:7 continuing to get them, and didn't know why,
                  257:8 and it ended up being that we get a feed, a
                  257:9 percentage of Comcast data that feeds our
                  257:10 algorithms, you know, so we -- basically, it
                  257:11 comes back through a separate feed of -- like
                  257:12 I said, we would get a percentage of data,
                  257:13 and lo and behold, we weren't getting that --
                  257:14 that traffic, and so it was throwing off our
                  257:15 algorithms. That was throwing off our
                  257:16 detection of -- you know, listing false
                  257:17 positives and false negatives.
                  257:18 Come to find out that the reason we
                  257:19 weren't getting it is, they did an upgrade to
                  257:20 Cloudmark Gateway, which is where the content
                  257:21 filter sits in, and it broke the connection,
                  257:22 so we weren't able to get these UDP packets.
257:23 - 258:06   Peck, Helen 02-12-2021 (00:00:30)                            PEC.56

                  257:23 Q. So, without the e-mail data feed,                  P2033.1

                  257:24 Vade's content filter was losing accuracy?
                  257:25 A. We thought -- we -- because the
                  258:1 Highly Confidential - H. Peck
                  258:2 algorithms are based on a percentage of the
                  258:3 traffic, and we were getting some traffic but
                  258:4 not what was tuned for the algorithms, and
                  258:5 that's what caused the accuracy problem                 clear

                  258:6 there.
260:25 - 261:03   Peck, Helen 02-12-2021 (00:00:15)                            PEC.57

                  260:25 MS. CHENG: I would like to
                  261:1 Highly Confidential - H. Peck
                  261:2 introduce Exhibit 12, and Exhibit 12 will
                  261:3 bear the Bates Number VS_0000066104.
261:07 - 261:09   Peck, Helen 02-12-2021 (00:00:05)                            PEC.58

                  261:7 A. Okay.
                  261:8 I haven't seen it lately, and let
                  261:9 me read it.
261:10 - 261:10   Peck, Helen 02-12-2021 (00:00:02)                            PEC.59

                  261:10 Yes, I have seen it.
262:02 - 262:04   Peck, Helen 02-12-2021 (00:00:09)                            PEC.60

                  262:2 Q. Do you understand this e-mail chain



                                                                         Page 20/22

                                                 21
           Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 22 of 139

                                            PEC-Peck_072621_130am

    Page/Line                                       Source                        ID


                    262:3 to be discussing the Apple account generally?
                    262:4 A. Yes.
  268:23 - 269:18   Peck, Helen 02-12-2021 (00:01:07)                            PEC.61

                    268:23 Q. Going back to Exhibit 12, further
                    268:24 down on that same paragraph, there is a
                    268:25 sentence that begins, "Worst-case scenario,
                    269:1 Highly Confidential - H. Peck
                    269:2 Proofpoint wins and Apple would access our
                    269:3 source code," and it goes -- the sentence
                    269:4 goes on.
                    269:5 A. Yes.
                    269:6 Q. Do you have an understanding as to
                    269:7 what that statement means?
                    269:8 A. I do.
                    269:9 Q. Okay. And what is that?
                    269:10 A. So, basically, it was, here is a
                    269:11 scenario that we could offer, offer Apple,
                    269:12 that in the worst-case scenario, if we lose,
                    269:13 we would give you the source code to our
                    269:14 product. So, basically Apple would win
                    269:15 either way. They would either get a better
                    269:16 product now and we would have a contract, and
                    269:17 if we lost the lawsuit, they would get our            clear

                    269:18 source code. So that, you know -- yeah.
  269:19 - 269:24   Peck, Helen 02-12-2021 (00:00:20)                            PEC.84

                    269:19 Q. Okay. So, is that the -- is that
                    269:20 the escrow suggestion that Mr. Dugas was
                    269:21 proposing?
                    269:22 A. Right. This -- like I said, this
                    269:23 is internal conversations battering that --
                    269:24 you know, ideas around.
_____________________________________________________________________

Proofpoint Designations = 00:27:10
Vade Counters = 00:10:28
Total Time = 00:37:38

Documents Shown
P1863
P2033




                                                                           Page 21/22

                                                   22
        Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 23 of 139

                                  PEC-Peck_072621_130am

   Page/Line                              Source                              ID

P2037




                                                                        Page 22/22

                                         23
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 24 of 139




  Recorded Deposition Testimony from
Guillaume Séjourné, who is the Manager of
  Technical Publications at Vade Secure

              Played at Trial Tr. 915:17-19




                                24
        Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 25 of 139

                                        SEJ-Sejourne_072821_953pm

Page/Line                                         Source                       ID

 7:25 - 8:01    Sejourne, Guillaume 12-22-2020 (00:00:05)                     SEJ.1

                7:25 Q. Mr. Sejourne, what is your title
                8:1 today at Vade?
 8:04 - 8:04    Sejourne, Guillaume 12-22-2020 (00:00:07)                     SEJ.2

                8:4 A. Manager of technical publications.
 8:05 - 8:05    Sejourne, Guillaume 12-22-2020 (00:00:03)                     SEJ.3

                8:5 Q. When you were hired by Vade Secure?
 8:06 - 8:06    Sejourne, Guillaume 12-22-2020 (00:00:06)                     SEJ.4

                8:6 A. In December of 2016.
 8:16 - 8:17    Sejourne, Guillaume 12-22-2020 (00:00:05)                     SEJ.5

                8:16 Q. So today you are also a product
                8:17 manager; is that correct?
 8:18 - 8:18    Sejourne, Guillaume 12-22-2020 (00:00:02)                     SEJ.6

                8:18 A. Yes.
15:22 - 15:23   Sejourne, Guillaume 12-22-2020 (00:00:05)                     SEJ.7

                15:22 Q. Are you familiar with something
                15:23 called NextGen MTA?
15:24 - 15:24   Sejourne, Guillaume 12-22-2020 (00:00:03)                     SEJ.8

                15:24 A. Yes.
16:03 - 16:04   Sejourne, Guillaume 12-22-2020 (00:00:03)                     SEJ.9

                16:3 Q. Mr. Sejourne, what is the NextGen
                16:4 MTA?
16:05 - 16:07   Sejourne, Guillaume 12-22-2020 (00:00:28)                     SEJ.10

                16:5 A. It was the development phase MTA by
                16:6 Vade Secure, which is now sold under the
                16:7 commercial name of MTA Builder.
16:08 - 16:09   Sejourne, Guillaume 12-22-2020 (00:00:06)                     SEJ.11

                16:8 Q. So NextGen MTA is the same as MTA
                16:9 Builder; is that correct?
16:10 - 16:10   Sejourne, Guillaume 12-22-2020 (00:00:03)                     SEJ.76

                16:10 A. Yes. It's the same product.
26:02 - 26:04   Sejourne, Guillaume 12-22-2020 (00:00:10)                     SEJ.12

                26:2 Q. And Mr. Sejourne, was Mr. LemariÃ©
                26:3 involved in setting the road map for the
                26:4 NextGen MTA product, also known as MTA Builder?
26:05 - 26:07   Sejourne, Guillaume 12-22-2020 (00:00:19)                     SEJ.13

                26:5 A. Not as far as I know. Not since
                26:6 I've been product manager responsible for this
                26:7 product.
83:07 - 83:11   Sejourne, Guillaume 12-22-2020 (00:00:10)                     SEJ.14




                                                                        Page 2/10

                                                 25
        Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 26 of 139

                                        SEJ-Sejourne_072821_953pm

Page/Line                                         Source                       ID


                83:7 Q. I'm asking you any -- did you
                83:8 understand that at least some of the code, any
                83:9 part of the code, could not be shared with
                83:10 someone outside the company of Cloudmark; did
                83:11 you understand that?
83:12 - 83:14   Sejourne, Guillaume 12-22-2020 (00:00:17)                     SEJ.15

                83:12 A. I would assume that it is so. But I
                83:13 wouldn't know what part of it, indeed, would
                83:14 fall into that category.
83:15 - 83:18   Sejourne, Guillaume 12-22-2020 (00:00:09)                     SEJ.16

                83:15 Q. At Cloudmark, did you have to use a
                83:16 user name and a password with the right
                83:17 credentials to be able to access the source
                83:18 code repository?
83:19 - 83:20   Sejourne, Guillaume 12-22-2020 (00:00:07)                     SEJ.17

                83:19 A. Yes, as far as I remember, yes.
                83:20 Indeed that was the case.
84:07 - 84:10   Sejourne, Guillaume 12-22-2020 (00:00:15)                     SEJ.18

                84:7 Q. If somebody did not have the right
                84:8 credentials with the right user name and
                84:9 password, they could not access the source code
                84:10 repository at Cloudmark; correct?
84:11 - 84:12   Sejourne, Guillaume 12-22-2020 (00:00:14)                     SEJ.19

                84:11 A. I -- I don't know what the -- the
                84:12 company policy was in that respect.
84:18 - 84:21   Sejourne, Guillaume 12-22-2020 (00:00:08)                     SEJ.20

                84:18 Q. Did you share your user name and
                84:19 password for Cloudmark with anyone outside of
                84:20 the company while you were employed by
                84:21 Cloudmark?
84:22 - 84:22   Sejourne, Guillaume 12-22-2020 (00:00:02)                     SEJ.21

                84:22 A. No.
84:23 - 85:02   Sejourne, Guillaume 12-22-2020 (00:00:11)                     SEJ.22

                84:23 Q. You knew that would be against
                84:24 company policy for you to share your user name
                84:25 and password for Cloudmark systems with anyone
                85:1 outside of the company while you were employed
                85:2 by Cloudmark; correct?
85:04 - 85:06   Sejourne, Guillaume 12-22-2020 (00:00:21)                     SEJ.23

                85:4 A. I don't know. It's simply that you



                                                                        Page 3/10

                                                  26
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 27 of 139

                                            SEJ-Sejourne_072821_953pm

 Page/Line                                            Source                     ID


                  85:5 know one doesn't ever share one's user name and
                  85:6 password. It's as simple as that.
 86:20 - 86:22    Sejourne, Guillaume 12-22-2020 (00:00:08)                    SEJ.24

                  86:20 Q. Have you ever received any training
                  86:21 at Vade Secure as to confidentiality of source
                  86:22 code?
 86:23 - 86:23    Sejourne, Guillaume 12-22-2020 (00:00:02)                    SEJ.25

                  86:23 A. No.
 87:04 - 87:06    Sejourne, Guillaume 12-22-2020 (00:00:08)                    SEJ.26

                  87:4 Q. Have you ever received any training
                  87:5 at Vade Secure as to the importance of
                  87:6 maintaining nondisclosure agreements?
 87:07 - 87:07    Sejourne, Guillaume 12-22-2020 (00:00:04)                    SEJ.27

                  87:7 A. No, not to my knowledge.
142:07 - 142:09   Sejourne, Guillaume 12-23-2020 (00:00:08)                    SEJ.28

                  142:7 Q. Sir, you were involved in the
                  142:8 drafting of documents for the research tax
                  142:9 credit at Cloudmark; correct?
142:10 - 142:16   Sejourne, Guillaume 12-23-2020 (00:00:22)                    SEJ.29

                  142:10 A. I was involved in the technical
                  142:11 writing part. That was my role.
                  142:12 Q. Correct.
                  142:13 You were involved in the technical
                  142:14 writing part of the research tax credit report
                  142:15 to the French authorities for Cloudmark;
                  142:16 correct?
142:17 - 142:17   Sejourne, Guillaume 12-23-2020 (00:00:02)                    SEJ.30

                  142:17 A. That's right.
155:15 - 155:18   Sejourne, Guillaume 12-23-2020 (00:00:08)                    SEJ.31

                  155:15 Q. And you know that Cloudmark had
                  155:16 nondisclosure agreements with various
                  155:17 companies, including certain customers.
                  155:18 You understood that; correct?
155:20 - 155:20   Sejourne, Guillaume 12-23-2020 (00:00:04)                    SEJ.32

                  155:20 A. I wouldn't know that.
156:09 - 156:10   Sejourne, Guillaume 12-23-2020 (00:00:05)                    SEJ.33

                  156:9 Q. So what is your understanding of a
                  156:10 NDA or a nondisclosure agreement?
156:11 - 156:21   Sejourne, Guillaume 12-23-2020 (00:00:48)                    SEJ.34

                  156:11 A. Again, I wouldn't know how to



                                                                          Page 4/10

                                                     27
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 28 of 139

                                         SEJ-Sejourne_072821_953pm

 Page/Line                                         Source                        ID


                  156:12 describe them. They are documents that are
                  156:13 established by the legal departments of
                  156:14 companies. But I've never had one in my hands,
                  156:15 as far as I know.
                  156:16 Q. Do you understand that when you have
                  156:17 a conversation or exchange information with a
                  156:18 company under a nondisclosure agreement, that
                  156:19 such conversation, information, is to be kept
                  156:20 confidential?
                  156:21 Do you understand that?
156:23 - 156:24   Sejourne, Guillaume 12-23-2020 (00:00:11)                    SEJ.35

                  156:23 A. I would say it depend on what
                  156:24 information we're talking about.
178:24 - 179:02   Sejourne, Guillaume 12-23-2020 (00:00:11)                    SEJ.36

                  178:24 Q. So you understood at the time that
                  178:25 the handbook and the regulations contained in
                  179:1 the handbook applied to you as a Cloudmark
                  179:2 employee; correct?
179:03 - 179:10   Sejourne, Guillaume 12-23-2020 (00:00:23)                    SEJ.37

                  179:3 A. No, not exactly.
                  179:4 Q. Sir, you received this Cloudmark
                  179:5 employee handbook and the employee handbook
                  179:6 states: "This handbook aims at informing you
                  179:7 of our key principles and objectives, but also
                  179:8 the major regulations applicable to each
                  179:9 company employee."
                  179:10 That's what it states; correct?
179:11 - 179:15   Sejourne, Guillaume 12-23-2020 (00:00:09)                    SEJ.38

                  179:11 A. Yeah, I do see that. It's -- I do
                  179:12 see that.
                  179:13 Q. And you were a company employee of
                  179:14 Cloudmark at the time you received this
                  179:15 handbook; correct?
179:16 - 179:20   Sejourne, Guillaume 12-23-2020 (00:00:14)                    SEJ.39

                  179:16 A. Yes, that's right.
                  179:17 Q. So is it your testimony that
                  179:18 although you were an employee of Cloudmark at
                  179:19 the time, that the regulations set forth in
                  179:20 this handbook did not apply to you?
179:22 - 180:05   Sejourne, Guillaume 12-23-2020 (00:00:47)                    SEJ.40




                                                                          Page 5/10

                                                  28
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 29 of 139

                                            SEJ-Sejourne_072821_953pm

 Page/Line                                            Source                     ID


                  179:22 A. Yes, indeed, because as far as I
                  179:23 remember, this was just a work of translation.
                  179:24 And it came out that it was incomplete because
                  179:25 there were rules that actually didn't apply in
                  180:1 France.
                  180:2 Q. So it is your testimony that the
                  180:3 employee handbook of Cloudmark did not apply to
                  180:4 you as a company employee? Is that your
                  180:5 testimony?
180:07 - 180:10   Sejourne, Guillaume 12-23-2020 (00:00:24)                    SEJ.41

                  180:7 A. It would depend on which version
                  180:8 you're questioning. I don't remember there
                  180:9 being a final version for France. I don't
                  180:10 remember that.
188:04 - 188:08   Sejourne, Guillaume 12-23-2020 (00:00:13)                    SEJ.42

                  188:4 Q. When you joined Vade Secure, did you
                  188:5 receive any training on Vade's policies with
                  188:6 respect to confidential information that you
                  188:7 had received from Cloudmark as your former
                  188:8 employer?
188:09 - 188:14   Sejourne, Guillaume 12-23-2020 (00:00:18)                    SEJ.43

                  188:9 A. Not as far as I can recall.
                  188:10 Q. When you joined Vade Secure, did
                  188:11 anyone at Vade tell you not to use the
                  188:12 confidential information you had retained from
                  188:13 Cloudmark during the course of your employment
                  188:14 at Vade?
188:16 - 188:16   Sejourne, Guillaume 12-23-2020 (00:00:07)                    SEJ.44

                  188:16 A. No one needed to do that.
189:13 - 189:16   Sejourne, Guillaume 12-23-2020 (00:00:11)                    SEJ.45

                  189:13 Q. Did you receive any training from
                  189:14 Vade regarding Cloudmark's confidential source
                  189:15 code, confidential technical documents, or
                  189:16 other types of trade secrets?
189:18 - 189:20   Sejourne, Guillaume 12-23-2020 (00:00:28)                    SEJ.46

                  189:18 A. I couldn't answer this question
                  189:19 differently. I didn't receive any training on
                  189:20 that subject.
190:04 - 190:06   Sejourne, Guillaume 12-23-2020 (00:00:08)                    SEJ.47

                  190:4 Q. All right. Switching topics here.



                                                                          Page 6/10

                                                     29
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 30 of 139

                                           SEJ-Sejourne_072821_953pm

 Page/Line                                           Source                       ID


                  190:5 Mr. Sejourne, are you familiar with
                  190:6 the French innovation tax credit?
190:07 - 190:08   Sejourne, Guillaume 12-23-2020 (00:00:15)                     SEJ.48

                  190:7 A. I know some of the -- some of how --
                  190:8 I know how it works and the mechanism of it.
190:16 - 190:18   Sejourne, Guillaume 12-23-2020 (00:00:04)                     SEJ.49

                  190:16 Q. Can you describe your personal
                  190:17 understanding of the French innovation tax
                  190:18 credit?
190:19 - 191:09   Sejourne, Guillaume 12-23-2020 (00:02:16)                     SEJ.50

                  190:19 A. I'm going to do it in several stages
                  190:20 so it can be interpreted in segments.
                  190:21 So every year the French companies
                  190:22 file a -- they file the -- like a demand asking
                  190:23 French institutions for the right to receive
                  190:24 credits regarding innovations, regarding
                  190:25 research and innovation.
                  191:1 So it includes two things. So one
                  191:2 component of it are descriptions of techniques,
                  191:3 technologies that are constituted as
                  191:4 innovation.
                  191:5 Then there's a time sheet, which is
                  191:6 basically something to itemize the costs and
                  191:7 the resources that -- over the last year that
                  191:8 have been put into coming up with this
                  191:9 innovation and the cost of this research.
191:11 - 191:14   Sejourne, Guillaume 12-23-2020 (00:00:10)                     SEJ.51

                  191:11 While you were at Cloudmark, to your
                  191:12 knowledge did Cloudmark ever apply for the
                  191:13 innovation tax credit with the French
                  191:14 authorities?
191:15 - 191:15   Sejourne, Guillaume 12-23-2020 (00:00:04)                     SEJ.52

                  191:15 A. Yes, absolutely, yes.
191:22 - 191:22   Sejourne, Guillaume 12-23-2020 (00:00:03)                     SEJ.53

                  191:22 Q. And do you recall what years?
191:25 - 192:06   Sejourne, Guillaume 12-23-2020 (00:00:42)                     SEJ.54

                  191:25 A. I can't tell you when it started or
                  192:1 when it finished. We ended up outsourcing that
                  192:2 task to an external company. I don't remember
                  192:3 the start or the end dates.



                                                                           Page 7/10

                                                    30
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 31 of 139

                                           SEJ-Sejourne_072821_953pm

 Page/Line                                            Source                      ID


                  192:4 Q. Do you recall signing the
                  192:5 application for the innovation tax credit
                  192:6 submissions for Cloudmark?
192:07 - 192:08   Sejourne, Guillaume 12-23-2020 (00:00:04)                     SEJ.55

                  192:7 A. I don't remember having done that,
                  192:8 no.
193:21 - 193:23   Sejourne, Guillaume 12-23-2020 (00:00:06)                     SEJ.56

                  193:21 MR. PAK: Let's look at my next
                  193:22 exhibit which is Exhibit 39. That'll be                P256.1

                  193:23 Tab 50.
194:02 - 194:04   Sejourne, Guillaume 12-23-2020 (00:00:09)                     SEJ.57

                  194:2 MR. PAK: I'll also introduce the
                  194:3 English version as Exhibit 40 and the                  P256.15

                  194:4 certification as Exhibit 41.
194:14 - 194:17   Sejourne, Guillaume 12-23-2020 (00:00:09)                     SEJ.58

                  194:14 Do you see that the title of this
                  194:15 document is: Cloudmark Labs innovation tax            P256.15.1

                  194:16 credit 2015 technical file.
                  194:17 Do you see that?
194:18 - 194:18   Sejourne, Guillaume 12-23-2020 (00:00:05)                     SEJ.59

                  194:18 A. Yes, I see that.
196:11 - 196:15   Sejourne, Guillaume 12-23-2020 (00:00:12)                     SEJ.60

                  196:11 Q. So -- when you were describing the
                  196:12 technical projects for the innovation tax
                  196:13 credit submission to the French authorities,
                  196:14 you tried your best to be as accurate as
                  196:15 possible; correct?
196:16 - 196:16   Sejourne, Guillaume 12-23-2020 (00:00:05)                     SEJ.61

                  196:16 A. Yes, as far as I know, yes.
197:01 - 197:02   Sejourne, Guillaume 12-23-2020 (00:00:04)                     SEJ.62

                  197:1 Q. Besides yourself, who else worked on                  clear

                  197:2 this report with you?
197:03 - 197:08   Sejourne, Guillaume 12-23-2020 (00:00:47)                     SEJ.63

                  197:3 A. So, in fact, for the -- this 2015
                  197:4 report, if I am to believe what it says in
                  197:5 Exhibit 38, I was not the one who authored this
                  197:6 report. It was a consulting company.
                  197:7 Q. And did you review this report
                  197:8 before it was submitted?
197:09 - 197:10   Sejourne, Guillaume 12-23-2020 (00:00:17)                     SEJ.64




                                                                          Page 8/10

                                                     31
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 32 of 139

                                             SEJ-Sejourne_072821_953pm

 Page/Line                                              Source                    ID


                  197:9 A. I wouldn't be able to say. I
                  197:10 didn't -- I didn't look at the final versions.
197:24 - 198:03   Sejourne, Guillaume 12-23-2020 (00:00:16)                     SEJ.65

                  197:24 Q. Part of your job responsibility at
                  197:25 Cloudmark as the technical writing manager was
                  198:1 to oversee the technical portions of these
                  198:2 reports to the tax authorities in France
                  198:3 relating to the innovation tax credit, right?
198:04 - 198:05   Sejourne, Guillaume 12-23-2020 (00:00:11)                     SEJ.66

                  198:4 A. No. As far as I remember, this was
                  198:5 not part of my official designated duties.
198:20 - 198:25   Sejourne, Guillaume 12-23-2020 (00:00:18)                     SEJ.67

                  198:20 Q. In the parts that you saw, do you
                  198:21 recall an instance where Cloudmark made an
                  198:22 inaccurate statement or a misrepresentation of
                  198:23 the French tax authorities in connection with
                  198:24 any of the innovation tax credit reports you
                  198:25 were involved in?
199:01 - 199:04   Sejourne, Guillaume 12-23-2020 (00:00:34)                     SEJ.68

                  199:1 A. I don't remember having seen any
                  199:2 noncoherent statements or errors of the
                  199:3 technical descriptions that passed through my
                  199:4 hands. At least I don't remember any.
199:10 - 199:16   Sejourne, Guillaume 12-23-2020 (00:00:20)                     SEJ.69

                  199:10 Q. Let's take a look at the statement
                  199:11 in the Exhibit 40 document, which is the report
                  199:12 to the French tax authorities for 2015 with
                  199:13 your name on it.
                  199:14 Do you see there's a section titled:                  P256.21.2

                  199:15 Vade Secure's targeted phishing attack
                  199:16 detection solution?
199:19 - 199:19   Sejourne, Guillaume 12-23-2020 (00:00:03)                     SEJ.70

                  199:19 MR. PAK: This is on page 7.
199:24 - 199:24   Sejourne, Guillaume 12-23-2020 (00:00:04)                     SEJ.71

                  199:24 A. Okay, I see.
199:25 - 200:14   Sejourne, Guillaume 12-23-2020 (00:00:41)                     SEJ.72

                  199:25 Q. So under this section, this report
                  200:1 states: "This solution combines e-mail content
                  200:2 analysis with antispoofing functionality. This
                  200:3 feature also known as identity matching control



                                                                           Page 9/10

                                                       32
           Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 33 of 139

                                             SEJ-Sejourne_072821_953pm

    Page/Line                                          Source                      ID


                    200:4 allows to you check three elements: The local
                    200:5 part, domain, and the users habits.
                    200:6 "This solution uses conventional
                    200:7 detection techniques adapted to the targeted
                    200:8 phishing problem. It notices the user --
                    200:9 notifies the user when personal information is
                    200:10 requested to remind them to confirm the
                    200:11 identity of the sender. This product has very
                    200:12 limited hardware and algorithmic capabilities
                    200:13 compared to our solution."
                    200:14 Do you see that?
  200:15 - 200:15   Sejourne, Guillaume 12-23-2020 (00:00:04)                     SEJ.75

                    200:15 A. Yes, I have.                                        clear
  201:07 - 201:09   Sejourne, Guillaume 12-23-2020 (00:00:10)                     SEJ.73

                    201:7 Q. And sitting here today, sir, do you
                    201:8 have any reason to dispute these statements
                    201:9 made to the French tax authorities as of 2015?
  201:11 - 201:14   Sejourne, Guillaume 12-23-2020 (00:00:33)                     SEJ.74

                    201:11 A. I don't know. I don't know at all.
                    201:12 I don't know the part dealing with the targeted
                    201:13 phishing attack. I'm not in a position to
                    201:14 comment on that.
_____________________________________________________________________

Proofpoint Designations = 00:10:13
Vade Counters = 00:07:56
Total Time = 00:18:09

Documents Shown
P256




                                                                             Page 10/10

                                                      33
 Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 34 of 139




   Recorded Deposition Testimony from
Xavier Delannoy, who is the Vice-President of
        Engineering at Vade Secure

                Played at Trial Tr. 1138:1-2




                                 34
        Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 35 of 139

                                 DEL-Delannoy_073121_949pm_COUNTERS

Page/Line                                       Source                          ID

  8:1 - 8:2     Delannoy, Xavier 01-21-2021 (00:00:04)                        DEL.1

                8:1 Q. All right. Mr. Delannoy, who is
                8:2 your current employer?
  8:3 - 8:5     Delannoy, Xavier 01-21-2021 (00:00:10)                        DEL.2

                8:3 A. My current employer is Vade Secure.
                8:4 Q. And what is your title with Vade
                8:5 Secure?
  8:6 - 8:7     Delannoy, Xavier 01-21-2021 (00:00:07)                        DEL.3

                8:6 A. Today my position is vice president
                8:7 of engineering.
 12:2 - 12:3    Delannoy, Xavier 01-21-2021 (00:00:03)                        DEL.4

                12:2 Q. When did you join Vade Secure,
                12:3 Mr. Delannoy?
 12:4 - 12:4    Delannoy, Xavier 01-21-2021 (00:00:06)                        DEL.5

                12:4 A. In June 2016.
32:9 - 32:11    Delannoy, Xavier 01-21-2021 (00:00:09)                        DEL.6

                32:9 Q. And specifically, you worked at
                32:10 Cloudmark from January of 2011 to June of
                32:11 2016; is that correct?
32:12 - 32:12   Delannoy, Xavier 01-21-2021 (00:00:02)                        DEL.7

                32:12 A. Yes, that's correct.
56:13 - 56:14   Delannoy, Xavier 01-21-2021 (00:00:02)                        DEL.153

                56:13 Q. Are you ashamed of anything that
                56:14 you did at Cloudmark?
56:16 - 56:18   Delannoy, Xavier 01-21-2021 (00:00:07)                        DEL.154

                56:16 A. No.
                56:17 Q. Did you have a positive experience
                56:18 working at Cloudmark?
56:20 - 56:23   Delannoy, Xavier 01-21-2021 (00:00:21)                        DEL.155

                56:20 A. It wasn't positive, it was not
                56:21 negative. It wasn't my best experience.
                56:22 Q. What has been your best experience
                56:23 from a work perspective?
56:25 - 56:25   Delannoy, Xavier 01-21-2021 (00:00:03)                        DEL.156

                56:25 A. I would say Bizanga.
64:19 - 64:21   Delannoy, Xavier 01-21-2021 (00:00:06)                        DEL.157

                64:19 Q. Do you believe that Mr. LemariÃ© is
                64:20 honest and conducts business in a
                64:21 professional manner?
64:23 - 65:3    Delannoy, Xavier 01-21-2021 (00:00:30)                        DEL.158




                                                                        Page 2/23

                                               35
        Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 36 of 139

                                 DEL-Delannoy_073121_949pm_COUNTERS

Page/Line                                       Source                          ID


                64:23 A. That's -- you know, that's
                64:24 Mr. LemariÃ©, and that's one of the reasons
                64:25 that I appreciate him, is that there are two
                65:1 managers in my professional career that never
                65:2 lied to me, and those two people were
                65:3 Mr. Lahittete and Mr. LemariÃ©.
76:24 - 77:4    Delannoy, Xavier 01-21-2021 (00:00:17)                        DEL.159

                76:24 Q. My question, sir, is: Do you think
                76:25 it is appropriate per for you to use
                77:1 confidential information that you learned
                77:2 from Cloudmark employment in developing
                77:3 products for Vade Secure or performing other
                77:4 duties for Vade? Yes or no?
77:8 - 77:14    Delannoy, Xavier 01-21-2021 (00:00:39)                        DEL.160

                77:8 A. The problem for me to answer by
                77:9 just yes or no is that I don't know all of
                77:10 the confidential information, and I don't
                77:11 know the exact definition of "confidential
                77:12 information." So, if that would happen to
                77:13 me, I think I would ask for some advice
                77:14 before doing anything.
 78:1 - 78:4    Delannoy, Xavier 01-21-2021 (00:00:12)                        DEL.161

                78:1 Q. Mr. Delannoy, do you believe that
                78:2 you were exposed to any confidential
                78:3 information relating to the Cloudmark Gateway
                78:4 product while you were employed by Cloudmark?
 78:6 - 78:6    Delannoy, Xavier 01-21-2021 (00:00:03)                        DEL.162

                78:6 A. I don't think so.
82:9 - 82:12    Delannoy, Xavier 01-21-2021 (00:00:13)                        DEL.163

                82:9 Q. Have you used any information that
                82:10 you learned about the Cloudmark MTA in
                82:11 developing products for Vade Secure or
                82:12 performing other duties for Vade Secure?
82:14 - 82:22   Delannoy, Xavier 01-21-2021 (00:00:37)                        DEL.164

                82:14 A. No. These are two separate
                82:15 products, and they are separate from the very
                82:16 initial stage, from the design stage.
                82:17 Q. To your knowledge, has anyone at
                82:18 Vade Secure used any information that they
                82:19 learned about Cloudmark MTA while they were



                                                                        Page 3/23

                                               36
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 37 of 139

                                    DEL-Delannoy_073121_949pm_COUNTERS

 Page/Line                                          Source                        ID


                  82:20 working for Cloudmark to develop products for
                  82:21 Vade Secure or perform other duties for Vade
                  82:22 Secure?
 82:25 - 82:25    Delannoy, Xavier 01-21-2021 (00:00:03)                       DEL.165

                  82:25 A. No, not to my knowledge.
 111:1 - 111:4    Delannoy, Xavier 01-21-2021 (00:00:32)                        DEL.8

                  111:1 Q. Now, I want to introduce you to the
                  111:2 next exhibit, and this is Exhibit Number 5,             P2156.1

                  111:3 and it's the document with the Bates number
                  111:4 PP-VS4238_GC 6347.
111:9 - 111:13    Delannoy, Xavier 01-21-2021 (00:00:12)                        DEL.9

                  111:9 MR. PAK: And I will also introduce
                  111:10 as Exhibit -- Exhibit Number 6 the                     P2156.2

                  111:11 translation of that e-mail, and then
                  111:12 Exhibit Number 7 will be the
                  111:13 certification.
111:22 - 111:25   Delannoy, Xavier 01-21-2021 (00:00:20)                        DEL.10

                  111:22 Q. Mr. Delannoy, looking at Exhibits 5
                  111:23 and 6, do you see that this was an e-mail             P2156.2.1

                  111:24 that you sent from your gmail account to your
                  111:25 Vade Retro account on July 1st, 2016?
 112:2 - 112:4    Delannoy, Xavier 01-21-2021 (00:00:08)                        DEL.11

                  112:2 A. Yes.
                  112:3 Q. Do you see that the subject is
                  112:4 titled "Thing," T-H-I-N-G?
 112:5 - 112:7    Delannoy, Xavier 01-21-2021 (00:00:11)                        DEL.12

                  112:5 A. Yes.
                  112:6 Q. The attachment is
                  112:7 cloudmark_daily.tgz. Do you see that?
 112:8 - 112:8    Delannoy, Xavier 01-21-2021 (00:00:02)                        DEL.13

                  112:8 A. Yes.
112:9 - 112:13    Delannoy, Xavier 01-21-2021 (00:00:22)                        DEL.14

                  112:9 MR. PAK: So, I'm going to
                  112:10 introduce as my next exhibit, this will               P2156.262

                  112:11 be Exhibit Number 8, a document with the
                  112:12 Bates label PP-VS4238_GC 6348 going to
                  112:13 6349.
112:17 - 112:20   Delannoy, Xavier 01-21-2021 (00:00:18)                        DEL.15

                  112:17 MR. PAK: I will go ahead and
                  112:18 introduce my next exhibit, which is                   P2156.474




                                                                         Page 4/23

                                                   37
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 38 of 139

                                   DEL-Delannoy_073121_949pm_COUNTERS

 Page/Line                                        Source                          ID


                  112:19 Exhibit 9, which is the document
                  112:20 PP-VS4238_GC 6350 to 6351.
112:24 - 113:1    Delannoy, Xavier 01-21-2021 (00:00:15)                        DEL.16

                  112:24 MR. PAK: Then finally Exhibit                         P2156.365

                  112:25 Number 10 is document PP-VS4238_GC 6352,
                  113:1 going to 6353.
113:11 - 113:18   Delannoy, Xavier 01-21-2021 (00:00:38)                        DEL.17

                  113:11 Q. Okay. So, Mr. Delannoy,
                  113:12 Exhibits 8, 9, and 10 are just three of the
                  113:13 hundreds of Gateway daily license reports of
                  113:14 Cloudmark contained in the attachment to the
                  113:15 e-mail that you sent on July 1st, 2016 from
                  113:16 your gmail account to your Vade Retro
                  113:17 account, with the title cloudmark_daily.tgz.
                  113:18 Do you see that?
113:19 - 113:19   Delannoy, Xavier 01-21-2021 (00:00:03)                        DEL.18

                  113:19 A. Yes.
113:21 - 114:2    Delannoy, Xavier 01-21-2021 (00:00:28)                        DEL.19

                  113:21 Q. Sir, do you see that, for example,                 P2156.262

                  113:22 in Exhibit 8, this is a license report for
                  113:23 the Cloudmark Gateway product, dated
                  113:24 January 1st, 2015, and there's various
                  113:25 customers, including information about those      P2156.262.1

                  114:1 customers' use of the Cloudmark Gateway
                  114:2 product? Do you see that?
114:5 - 114:10    Delannoy, Xavier 01-21-2021 (00:00:21)                        DEL.20

                  114:5 A. I can see that.
                  114:6 Q. For example, this report contains
                  114:7 number of servers, number of connections,          P2156.262.2

                  114:8 number of messages, messages TPS, and the
                  114:9 version corresponding to each customer. Do
                  114:10 you see that?
114:11 - 114:14   Delannoy, Xavier 01-21-2021 (00:00:15)                        DEL.21

                  114:11 A. Yes.
                  114:12 Q. This is a daily license report that
                  114:13 you received as a Cloudmark employee back in
                  114:14 January of 2015; isn't that correct?
114:15 - 114:15   Delannoy, Xavier 01-21-2021 (00:00:02)                        DEL.22

                  114:15 A. Correct.
114:16 - 114:21   Delannoy, Xavier 01-21-2021 (00:00:20)                        DEL.23




                                                                         Page 5/23

                                                 38
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 39 of 139

                                    DEL-Delannoy_073121_949pm_COUNTERS

 Page/Line                                         Source                       ID


                  114:16 Q. And then you were forwarding this
                  114:17 daily license report that you obtained as a
                  114:18 Cloudmark employee from your personal gmail
                  114:19 account to your Vade Retro account in July of
                  114:20 2016, a month after you had joined Vade
                  114:21 Secure; correct?
114:22 - 115:2    Delannoy, Xavier 01-21-2021 (00:00:20)                       DEL.24

                  114:22 A. Yes.
                  114:23 Q. You never obtained permission from
                  114:24 anyone at Cloudmark to forward these types of
                  114:25 daily license reports relating to the
                  115:1 Cloudmark Gateway product from your gmail
                  115:2 account to your Vade Retro account; correct?
 115:4 - 115:4    Delannoy, Xavier 01-21-2021 (00:00:02)                       DEL.25

                  115:4 A. Yes.
115:5 - 115:10    Delannoy, Xavier 01-21-2021 (00:00:16)                       DEL.26

                  115:5 Q. Sir, there was no business reason
                  115:6 why you should be forwarding Cloudmark
                  115:7 Gateway licensing information from your gmail
                  115:8 account to your Vade Retro account a month
                  115:9 after you had joined Vade Secure; isn't that
                  115:10 true?
115:13 - 115:19   Delannoy, Xavier 01-21-2021 (00:01:15)                       DEL.27

                  115:13 A. I used the column MSGS TPS. We
                  115:14 needed to justify that we needed to implement
                  115:15 an MTA, because in my view at that time, we
                  115:16 had performance issues, and that therefore
                  115:17 has allowed me to justify that my numbers was
                  115:18 not correct. Allowed me to argue that my
                  115:19 number was incorrect.
115:20 - 116:5    Delannoy, Xavier 01-21-2021 (00:00:24)                       DEL.28

                  115:20 Q. What does TPS stand for?
                  115:21 CHECK INTERPRETER: Check                          P2156.262.3

                  115:22 interpreter seemed to understand that the
                  115:23 witness said, "This would allow me to
                  115:24 argue that our numbers were not good."
                  115:25 THE INTERPRETER: The interpreter
                  116:1 respectfully disagree. The word was
                  116:2 used, it was "incorrect" or "not
                  116:3 correct."



                                                                         Page 6/23

                                                  39
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 40 of 139

                                   DEL-Delannoy_073121_949pm_COUNTERS

 Page/Line                                       Source                          ID


                  116:4 MR. PAK: Let's ask for
                  116:5 clarification from the witness, please.
116:6 - 116:11    Delannoy, Xavier 01-21-2021 (00:00:49)                       DEL.29

                  116:6 A. I'm going to rephrase my answer.
                  116:7 The column that I was interested in
                  116:8 in this table was the MSGS TPS column, in
                  116:9 order to argue that we had a need at the time
                  116:10 to -- to invest some time in the development
                  116:11 of the MTA.
116:12 - 116:13   Delannoy, Xavier 01-21-2021 (00:00:04)                       DEL.30

                  116:12 Q. When you say TPS, what does that
                  116:13 stand for?
116:14 - 116:16   Delannoy, Xavier 01-21-2021 (00:00:21)                       DEL.31

                  116:14 A. It seems to me that it means
                  116:15 transactions per second, or messages per
                  116:16 second. I have some doubts.
116:23 - 116:25   Delannoy, Xavier 01-21-2021 (00:00:06)                       DEL.32

                  116:23 Q. Right. But when you say "we at the
                  116:24 time," you're talking about Vade Secure,
                  116:25 correct, as of July of 2016?
 117:1 - 117:1    Delannoy, Xavier 01-21-2021 (00:00:02)                       DEL.33

                  117:1 A. Yes.                                                 clear
 117:2 - 117:8    Delannoy, Xavier 01-21-2021 (00:00:22)                       DEL.166

                  117:2 Q. So, you were using Cloudmark
                  117:3 licensing reports, and specifically the
                  117:4 messages transactions per second numbers of
                  117:5 Cloudmark Gateway products to argue that Vade
                  117:6 Secure should be investing in improving its
                  117:7 own MTA product as of July 2016; is that
                  117:8 correct?
117:10 - 117:12   Delannoy, Xavier 01-21-2021 (00:00:18)                       DEL.167

                  117:10 A. I have indeed used the MSGS
                  117:11 information that I could have obtained
                  117:12 differently.
118:7 - 118:11    Delannoy, Xavier 01-21-2021 (00:00:15)                       DEL.34

                  118:7 Q. You were using the specific
                  118:8 messages transactions per second number from
                  118:9 the Cloudmark licensing reports to argue that
                  118:10 Vade Secure should be developing its MTA
                  118:11 product; correct?



                                                                         Page 7/23

                                                 40
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 41 of 139

                                   DEL-Delannoy_073121_949pm_COUNTERS

 Page/Line                                        Source                        ID

118:14 - 118:16   Delannoy, Xavier 01-21-2021 (00:00:07)                       DEL.35

                  118:14 A. Yes, I have answered that question
                  118:15 earlier.
                  118:16 Q. And the answer is yes; correct?
118:19 - 118:20   Delannoy, Xavier 01-21-2021 (00:00:10)                       DEL.36

                  118:19 Q. I did not hear your answer,
                  118:20 Mr. Delannoy. You are on mute.
118:21 - 118:22   Delannoy, Xavier 01-21-2021 (00:00:07)                       DEL.37

                  118:21 A. I'm sorry. Yes. That's what I
                  118:22 said earlier.
119:7 - 119:10    Delannoy, Xavier 01-21-2021 (00:00:11)                       DEL.38

                  119:7 Q. Mr. Delannoy, did you share the
                  119:8 information from these Cloudmark Gateway
                  119:9 licensing reports to anyone else at Vade
                  119:10 Secure?
119:11 - 119:14   Delannoy, Xavier 01-21-2021 (00:00:15)                       DEL.39

                  119:11 A. I sent it to Georges. I don't
                  119:12 remember why anymore.
                  119:13 Q. Is that Georges Lotigier, the CEO
                  119:14 of Vade Secure?
119:15 - 119:15   Delannoy, Xavier 01-21-2021 (00:00:02)                       DEL.40

                  119:15 A. Yes.
133:21 - 133:24   Delannoy, Xavier 01-22-2021 (00:00:11)                       DEL.41

                  133:21 Q. Why did you not contact anyone at
                  133:22 Cloudmark to let them know that you still had
                  133:23 Cloudmark information on your personal
                  133:24 computer after you left the company?
 134:1 - 134:1    Delannoy, Xavier 01-22-2021 (00:00:03)                       DEL.42

                  134:1 A. I didn't think about it.
135:18 - 135:23   Delannoy, Xavier 01-22-2021 (00:00:16)                       DEL.43

                  135:18 Mr. Delannoy, do you understand
                  135:19 that when you were an employee of Cloudmark,
                  135:20 and now as a former employee of Cloudmark,
                  135:21 Cloudmark information belongs to the company,
                  135:22 Cloudmark, not you personally? Do you
                  135:23 understand that?
 136:2 - 136:3    Delannoy, Xavier 01-22-2021 (00:00:10)                       DEL.44

                  136:2 A. I think that, yes. For some
                  136:3 informations, I think that, yes.
136:24 - 137:2    Delannoy, Xavier 01-22-2021 (00:00:12)                       DEL.45




                                                                         Page 8/23

                                                 41
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 42 of 139

                                   DEL-Delannoy_073121_949pm_COUNTERS

 Page/Line                                        Source                          ID


                  136:24 Q. Mr. Delannoy, do you believe that
                  136:25 any Cloudmark work information that you
                  137:1 generated when you were an employee of
                  137:2 Cloudmark actually belongs to you personally?
 137:5 - 137:5    Delannoy, Xavier 01-22-2021 (00:00:01)                        DEL.46

                  137:5 A. No.
137:20 - 137:22   Delannoy, Xavier 01-22-2021 (00:00:04)                        DEL.47

                  137:20 MR. PAK: And this will be -- this
                  137:21 is Exhibit Number 11 for today's                      P2156.1

                  137:22 deposition.
140:9 - 140:14    Delannoy, Xavier 01-22-2021 (00:00:23)                        DEL.48

                  140:9 Q. And if you go to the first page,
                  140:10 Mr. Delannoy, do you see that this is the
                  140:11 same e-mail that we discussed yesterday where         P2156.2.1

                  140:12 you sent this e-mail from your gmail account
                  140:13 to your Vade Retro account on July 1st, 2016
                  140:14 at 5:15 a.m.?
140:15 - 140:19   Delannoy, Xavier 01-22-2021 (00:00:22)                        DEL.49

                  140:15 A. Yes.
                  140:16 Q. Do you see that this attachment,
                  140:17 cloudmark_daily.tgz, contains hundreds of
                  140:18 pages of Gateway daily license reports from
                  140:19 Cloudmark?
140:20 - 140:23   Delannoy, Xavier 01-22-2021 (00:00:17)                        DEL.50

                  140:20 A. Yes.
                  140:21 Q. And do you see at the top that the
                  140:22 total number of pages for the e-mail and the
                  140:23 attachment for this exhibit is 1,560?
140:24 - 140:24   Delannoy, Xavier 01-22-2021 (00:00:02)                        DEL.51

                  140:24 A. Yes.
 141:6 - 141:9    Delannoy, Xavier 01-22-2021 (00:00:13)                        DEL.52

                  141:6 Q. And you testified yesterday you
                  141:7 forwarded this e-mail and attachment, which
                  141:8 is Exhibit 11, to Mr. Georges Lotigier at
                  141:9 Vade Secure; correct?
141:10 - 141:10   Delannoy, Xavier 01-22-2021 (00:00:02)                        DEL.53

                  141:10 A. Yes.
141:11 - 141:14   Delannoy, Xavier 01-22-2021 (00:00:25)                        DEL.54

                  141:11 Q. And let's take a look at my next
                  141:12 exhibit, and this is Exhibit Number 12, and           P2254.1




                                                                         Page 9/23

                                                 42
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 43 of 139

                                    DEL-Delannoy_073121_949pm_COUNTERS

 Page/Line                                        Source                          ID


                  141:13 it will be an e-mail starting with the Bates
                  141:14 number VS 432067, tab 124.
141:23 - 142:1    Delannoy, Xavier 01-22-2021 (00:00:09)                        DEL.55

                  141:23 MR. PAK: We will also introduce
                  141:24 the English translation of this document              P2254.2

                  141:25 as Exhibit 13, and the certification as
                  142:1 Exhibit 14.
142:12 - 142:14   Delannoy, Xavier 01-22-2021 (00:00:14)                        DEL.56

                  142:12 Mr. Delannoy, do you see that
                  142:13 Exhibit 12 is a series of e-mails between
                  142:14 yourself and Georges Lotigier?
142:16 - 142:21   Delannoy, Xavier 01-22-2021 (00:00:20)                        DEL.57

                  142:16 A. Yes.
                  142:17 Q. And do you see at the bottom of
                  142:18 this e-mail thread that you sent an e-mail to         P2254.2.1

                  142:19 Mr. Lotigier, who is the CEO of Vade Secure,
                  142:20 on July 1st, 2016, at 8:23 a.m.? Do you see
                  142:21 that?
142:22 - 143:9    Delannoy, Xavier 01-22-2021 (00:00:48)                        DEL.58

                  142:22 A. Yes.
                  142:23 Q. And do you see that it says,
                  142:24 "Greetings, Georges. Attached I have
                  142:25 provided for you all the information returned
                  143:1 by the MTA Cloudmark licensing system. At
                  143:2 CM, we receive a daily e-mail containing (for
                  143:3 the MTA): Customers, the number of MTAs, the
                  143:4 number of connections processed, the number
                  143:5 of messages, the number of messages per
                  143:6 second, the list of third-party applications
                  143:7 used on the MTA (typically, anti-spam and
                  143:8 antivirus, etc.)."
                  143:9 Do you see that?
143:10 - 143:12   Delannoy, Xavier 01-22-2021 (00:00:08)                        DEL.59

                  143:10 A. Yes.
                  143:11 Q. And you wrote those words to
                  143:12 Mr. Lotigier on July 1st, 2016; correct?
143:13 - 143:17   Delannoy, Xavier 01-22-2021 (00:00:16)                        DEL.60

                  143:13 A. Correct.
                  143:14 Q. And then the next statement that
                  143:15 you made to Mr. Lotigier in this e-mail is,           P2254.2.2




                                                                         Page 10/23

                                                  43
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 44 of 139

                                   DEL-Delannoy_073121_949pm_COUNTERS

 Page/Line                                        Source                        ID


                  143:16 quote, "Clearly, I haven't given you
                  143:17 anything," smiley mark. Do you see that?
143:18 - 143:23   Delannoy, Xavier 01-22-2021 (00:00:17)                       DEL.61

                  143:18 A. Yes.
                  143:19 Q. So, you told Mr. Lotigier after
                  143:20 sending him all of this information from the
                  143:21 Cloudmark licensing system that "I haven't
                  143:22 given you anything," with a smiley face.
                  143:23 That's what you did; right, sir?
143:25 - 143:25   Delannoy, Xavier 01-22-2021 (00:00:03)                       DEL.62

                  143:25 A. That's what I wrote, yes.
144:10 - 144:15   Delannoy, Xavier 01-22-2021 (00:00:15)                       DEL.63

                  144:10 Q. You knew that what you were doing
                  144:11 was wrong, and that is why you said, "I
                  144:12 haven't given you anything." That's what you
                  144:13 said to Mr. Lotigier when you were forwarding
                  144:14 all of this Cloudmark licensing information
                  144:15 to him; correct?
144:18 - 144:18   Delannoy, Xavier 01-22-2021 (00:00:03)                       DEL.64

                  144:18 A. That's what is written.
145:19 - 145:24   Delannoy, Xavier 01-22-2021 (00:00:22)                       DEL.65

                  145:19 Q. Sir, despite having doubts whether
                  145:20 it was wrong for you to send Cloudmark
                  145:21 licensing information to the CEO of another
                  145:22 company, Vade Secure, you never checked with
                  145:23 anyone at Cloudmark for permission to send
                  145:24 this information to Mr. Lotigier; correct?
 146:1 - 146:4    Delannoy, Xavier 01-22-2021 (00:00:11)                       DEL.66

                  146:1 A. Yes, that's correct.
                  146:2 Q. And instead, what you told
                  146:3 Mr. Lotigier is, quote, "I haven't given you
                  146:4 anything." That's what you said; correct?
 146:7 - 146:7    Delannoy, Xavier 01-22-2021 (00:00:04)                       DEL.67

                  146:7 A. With a smiley, yes.
147:11 - 147:16   Delannoy, Xavier 01-22-2021 (00:00:18)                       DEL.68

                  147:11 Q. So, Mr. Lotigier was forwarding all                clear

                  147:12 of this information from the Cloudmark MTA
                  147:13 licensing system to Mr. Gendre at Vade Secure
                  147:14 on the same day that you had sent the
                  147:15 information to Mr. Lotigier. Do you see



                                                                         Page 11/23

                                                 44
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 45 of 139

                                    DEL-Delannoy_073121_949pm_COUNTERS

 Page/Line                                         Source                        ID


                  147:16 that?
147:19 - 147:21   Delannoy, Xavier 01-22-2021 (00:00:10)                       DEL.69

                  147:19 A. Yes, I can see that.
                  147:20 Q. Who was Mr. Gendre in terms of his
                  147:21 role at Vade Secure on July of 2016?
147:22 - 148:2    Delannoy, Xavier 01-22-2021 (00:00:52)                       DEL.70

                  147:22 A. In July 2016, he was based in
                  147:23 San Francisco. I am looking in my head for
                  147:24 the teams that were reporting to him. I
                  147:25 think the support team, the product team, and
                  148:1 the presales team were reporting to him, but
                  148:2 I don't remember his title.
149:7 - 149:10    Delannoy, Xavier 01-22-2021 (00:00:11)                       DEL.168

                  149:7 Q. At any point in time, did you have
                  149:8 discussions with Mr. Gendre about the MTA
                  149:9 Cloudmark licensing information that you had
                  149:10 sent to Mr. Lotigier?
149:11 - 149:11   Delannoy, Xavier 01-22-2021 (00:00:04)                       DEL.169

                  149:11 A. I don't have any recollection, no.
149:12 - 149:14   Delannoy, Xavier 01-22-2021 (00:00:10)                       DEL.71

                  149:12 Q. Did you discuss your views on the
                  149:13 need to develop a new MTA product with
                  149:14 Mr. Gendre in the 2016 time frame?
149:16 - 149:19   Delannoy, Xavier 01-22-2021 (00:00:12)                       DEL.72

                  149:16 A. It's possible.
                  149:17 Q. Did you discuss your views on the
                  149:18 need to develop a new MTA product with
                  149:19 Mr. Lotigier in the 2016 time frame?
149:21 - 149:25   Delannoy, Xavier 01-22-2021 (00:00:16)                       DEL.73

                  149:21 A. It's possible. I don't remember
                  149:22 anymore.
                  149:23 Q. Who else did you discuss your views
                  149:24 on the need to develop a new MTA product at
                  149:25 Vade Secure in the 2016 time frame?
 150:2 - 150:3    Delannoy, Xavier 01-22-2021 (00:00:12)                       DEL.74

                  150:2 A. In a definite way, I can answer
                  150:3 with Alexandre Boussinet.
174:10 - 174:12   Delannoy, Xavier 01-22-2021 (00:00:05)                       DEL.75

                  174:10 Q. Do you know why you were offered
                  174:11 the vice president of engineering position



                                                                         Page 12/23

                                                  45
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 46 of 139

                                   DEL-Delannoy_073121_949pm_COUNTERS

 Page/Line                                       Source                          ID


                  174:12 shortly after joining Vade Secure?
174:14 - 174:23   Delannoy, Xavier 01-22-2021 (00:00:57)                       DEL.76

                  174:14 A. I think -- I believe that it comes
                  174:15 out of a discussion between Georges Lotigier
                  174:16 and SÃ©bastien Goutal, because there was poor
                  174:17 coordination within the engineering team, and
                  174:18 they offered it to me, as far as I can
                  174:19 recall, in September or October, 2016.
                  174:20 Q. Was there an increase in your
                  174:21 salary when you were promoted to vice
                  174:22 president of engineering in September or
                  174:23 October of 2016?
174:24 - 175:2    Delannoy, Xavier 01-22-2021 (00:00:21)                       DEL.77

                  174:24 A. I benefited from a salary increase.
                  174:25 I don't know if it was in October or
                  175:1 November, but within two months I did benefit
                  175:2 from a salary increase.
 175:3 - 175:5    Delannoy, Xavier 01-22-2021 (00:00:04)                       DEL.170

                  175:3 Q. What was that increase in salary
                  175:4 when you became the vice president of
                  175:5 engineering at Vade Secure?
 175:6 - 175:9    Delannoy, Xavier 01-22-2021 (00:00:20)                       DEL.171

                  175:6 A. And I'm going to answer, but it's,
                  175:7 I believe, from the top of my head. I must
                  175:8 have -- my salary must have gone from 65,000
                  175:9 euros to 75,000 euros.
175:10 - 175:11   Delannoy, Xavier 01-22-2021 (00:00:03)                       DEL.172

                  175:10 Q. Were you offered any bonuses at
                  175:11 that time?
175:12 - 175:14   Delannoy, Xavier 01-22-2021 (00:00:09)                       DEL.173

                  175:12 A. No.
                  175:13 Q. Were you offered any options to
                  175:14 purchase stock at that time?
175:15 - 175:15   Delannoy, Xavier 01-22-2021 (00:00:02)                       DEL.174

                  175:15 A. No.
183:18 - 183:20   Delannoy, Xavier 01-22-2021 (00:00:08)                       DEL.175

                  183:18 Q. And you were involved in the design
                  183:19 and development of the Builder MTA/NextGen
                  183:20 MTA?
183:22 - 183:24   Delannoy, Xavier 01-22-2021 (00:00:17)                       DEL.176




                                                                         Page 13/23

                                                46
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 47 of 139

                                    DEL-Delannoy_073121_949pm_COUNTERS

 Page/Line                                         Source                        ID


                  183:22 A. To the development, no. To
                  183:23 meetings where we talked about MTA with
                  183:24 developers, yes.
186:8 - 186:11    Delannoy, Xavier 01-22-2021 (00:00:16)                       DEL.78

                  186:8 Mr. Delannoy, Mr. Olivier LemariÃ©
                  186:9 participated in some meetings where you
                  186:10 discussed the design concept for the NextGen
                  186:11 MTA also known as Builder MTA; correct?
186:12 - 186:12   Delannoy, Xavier 01-22-2021 (00:00:02)                       DEL.79

                  186:12 A. Yes.
187:21 - 187:24   Delannoy, Xavier 01-22-2021 (00:00:12)                       DEL.177

                  187:21 Q. My question, sir, is that there are
                  187:22 some features that are shared by both the
                  187:23 Cloudmark MTA solutions and Vade Secure's
                  187:24 NextGen MTA or the Builder MTA; correct?
 188:1 - 188:4    Delannoy, Xavier 01-22-2021 (00:00:15)                       DEL.178

                  188:1 A. By definition, since both are MTAs,
                  188:2 you know, they both share features. You
                  188:3 know, each car, for instance, has four
                  188:4 wheels.
188:13 - 188:15   Delannoy, Xavier 01-22-2021 (00:00:07)                       DEL.80

                  188:13 Q. You argued to build a new MTA
                  188:14 solution after you joined Vade Secure;
                  188:15 correct?
188:17 - 188:20   Delannoy, Xavier 01-22-2021 (00:00:26)                       DEL.81

                  188:17 A. That's what I said yesterday. I
                  188:18 argued so that we develop our own MTA,
                  188:19 replace the Postfix that we had on the cloud,
                  188:20 which in my view was not fast enough.
190:16 - 190:17   Delannoy, Xavier 01-22-2021 (00:00:07)                       DEL.82

                  190:16 Q. When you joined Vade Secure,
                  190:17 Cloudmark had its own MTA solution; correct?
190:18 - 190:18   Delannoy, Xavier 01-22-2021 (00:00:01)                       DEL.83

                  190:18 A. Yes.
202:8 - 202:11    Delannoy, Xavier 01-22-2021 (00:00:15)                       DEL.84

                  202:8 MR. PAK: All right. Let's go to
                  202:9 my next exhibit, and this will be                      P635.1

                  202:10 Exhibit 22. I'm going to introduce tab
                  202:11 44, PP-VADE 249563.
203:22 - 203:25   Delannoy, Xavier 01-22-2021 (00:00:11)                       DEL.85




                                                                         Page 14/23

                                                  47
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 48 of 139

                                    DEL-Delannoy_073121_949pm_COUNTERS

 Page/Line                                         Source                         ID


                  203:22 Mr. Delannoy, do you see that this
                  203:23 is a contract between Cloudmark Labs
                  203:24 represented by Mr. Olivier LemariÃ© and
                  203:25 yourself as the employee?
 204:1 - 204:1    Delannoy, Xavier 01-22-2021 (00:00:02)                        DEL.86

                  204:1 A. Yes.
204:20 - 204:21   Delannoy, Xavier 01-22-2021 (00:00:06)                        DEL.87

                  204:20 Q. Do you see that on every page of
                  204:21 this agreement, there is your initial, XD?            P635.1.1
204:22 - 204:24   Delannoy, Xavier 01-22-2021 (00:00:07)                        DEL.88

                  204:22 A. Yes.
                  204:23 Q. That means that you reviewed and
                  204:24 you signed or initialed every page; correct?
204:25 - 204:25   Delannoy, Xavier 01-22-2021 (00:00:02)                        DEL.89

                  204:25 A. Yes.
208:12 - 208:14   Delannoy, Xavier 01-22-2021 (00:00:07)                        DEL.90

                  208:12 Q. And did you report to Mr. LemariÃ©
                  208:13 as the vice president of Gateway technology
                  208:14 when you joined Cloudmark?
208:15 - 208:15   Delannoy, Xavier 01-22-2021 (00:00:01)                        DEL.91

                  208:15 A. Yes.
208:20 - 209:7    Delannoy, Xavier 01-22-2021 (00:00:42)                        DEL.92

                  208:20 Q. It says, "The employee," which is
                  208:21 you, "shall not, either during the period of          P635.9.1

                  208:22 his or her employment or at a later date,
                  208:23 give, procure or supply in any manner
                  208:24 whatsoever to any person, firm, association
                  208:25 or company, the name or address of any client
                  209:1 of the company or any trade secret or
                  209:2 confidential information concerning the
                  209:3 business of the company, or its group and its          P635.10.1

                  209:4 personnel, except with the written
                  209:5 authorization of a representative of the
                  209:6 company."
                  209:7 Do you see that?
209:8 - 209:10    Delannoy, Xavier 01-22-2021 (00:00:09)                        DEL.93

                  209:8 A. Yes.
                  209:9 Q. And, sir, you read and initialed
                  209:10 that portion of the agreement; correct?
209:11 - 209:13   Delannoy, Xavier 01-22-2021 (00:00:08)                        DEL.94




                                                                         Page 15/23

                                                  48
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 49 of 139

                                     DEL-Delannoy_073121_949pm_COUNTERS

 Page/Line                                          Source                        ID


                  209:11 A. Yes.
                  209:12 Q. And, sir, you agreed to be legally
                  209:13 bound by that provision; correct?
209:16 - 209:16   Delannoy, Xavier 01-22-2021 (00:00:03)                        DEL.95

                  209:16 A. I think that, yes.
210:9 - 210:19    Delannoy, Xavier 01-22-2021 (00:00:31)                        DEL.96

                  210:9 So, Mr. Delannoy, the agreement
                  210:10 says, "In particular, the employee," which is         P635.10.2

                  210:11 you, "must refrain from providing third
                  210:12 parties with information relating to the
                  210:13 company or its group (notably regarding
                  210:14 technical, financial, business and
                  210:15 intellectual property aspects) that he/she
                  210:16 would access in relation to his or her
                  210:17 functions or his or her presence within the
                  210:18 company."
                  210:19 Do you see that?
210:20 - 210:23   Delannoy, Xavier 01-22-2021 (00:00:10)                        DEL.97

                  210:20 A. Yes.
                  210:21 Q. And you reviewed and initialed that
                  210:22 portion of the employment agreement with
                  210:23 Cloudmark; correct?
210:24 - 210:24   Delannoy, Xavier 01-22-2021 (00:00:01)                        DEL.98

                  210:24 A. Yes.
210:25 - 211:1    Delannoy, Xavier 01-22-2021 (00:00:03)                        DEL.99

                  210:25 Q. And so, you agreed to be legally
                  211:1 bound by that provision; correct?
 211:4 - 211:4    Delannoy, Xavier 01-22-2021 (00:00:03)                       DEL.100

                  211:4 A. I think that, yes.
 211:5 - 211:8    Delannoy, Xavier 01-22-2021 (00:00:09)                       DEL.101

                  211:5 Q. And you understand that "third
                  211:6 parties" there refers to anyone outside the
                  211:7 company or you as the employee. You
                  211:8 understand that; correct?
211:11 - 211:13   Delannoy, Xavier 01-22-2021 (00:00:06)                       DEL.102

                  211:11 A. Yes.
                  211:12 Q. And the third parties there would
                  211:13 include, for example, Vade Secure; correct?
211:17 - 211:17   Delannoy, Xavier 01-22-2021 (00:00:02)                       DEL.103

                  211:17 A. Yes.



                                                                          Page 16/23

                                                    49
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 50 of 139

                                    DEL-Delannoy_073121_949pm_COUNTERS

 Page/Line                                         Source                         ID

211:18 - 212:2    Delannoy, Xavier 01-22-2021 (00:00:27)                       DEL.104

                  211:18 Q. On that same page, it says, "Any
                  211:19 breach by the employee," which is you,                P635.10.3

                  211:20 Mr. Delannoy, "of this confidentiality
                  211:21 obligation may constitute a breach of
                  211:22 contract leading to the application of any
                  211:23 relevant sanction on the grounds of
                  211:24 professional misconduct, without prejudice to
                  211:25 any damages which may be awarded to the
                  212:1 company to compensate for any loss suffered."
                  212:2 Do you see that?
 212:3 - 212:5    Delannoy, Xavier 01-22-2021 (00:00:07)                       DEL.105

                  212:3 A. Yes.
                  212:4 Q. Again, you reviewed and initialed
                  212:5 that portion of the agreement; correct?
 212:6 - 212:8    Delannoy, Xavier 01-22-2021 (00:00:04)                       DEL.106

                  212:6 A. Yes.
                  212:7 Q. And you agreed to be legally bound
                  212:8 by that provision; correct?
212:12 - 212:12   Delannoy, Xavier 01-22-2021 (00:00:02)                       DEL.107

                  212:12 A. Yes.
213:1 - 213:10    Delannoy, Xavier 01-22-2021 (00:00:26)                       DEL.108

                  213:1 Q. Go to the next portion of this
                  213:2 agreement. It says, "The employee undertakes           P635.10.4

                  213:3 to devote all his or her work time and effort
                  213:4 for the exclusive benefit of the company and
                  213:5 the employee may therefore not exercise any
                  213:6 other professional activity throughout the
                  213:7 duration of this contract without the prior
                  213:8 written express approval of a legal
                  213:9 representative of the company."
                  213:10 Do you see that?
213:11 - 213:13   Delannoy, Xavier 01-22-2021 (00:00:08)                       DEL.109

                  213:11 A. Yes.
                  213:12 Q. And you reviewed and initialed this
                  213:13 portion of the agreement; correct?
213:14 - 213:16   Delannoy, Xavier 01-22-2021 (00:00:06)                       DEL.110

                  213:14 A. Yes.
                  213:15 Q. And you agreed to be legally bound
                  213:16 by that provision; correct?



                                                                         Page 17/23

                                                  50
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 51 of 139

                                    DEL-Delannoy_073121_949pm_COUNTERS

 Page/Line                                         Source                         ID

213:19 - 214:3    Delannoy, Xavier 01-22-2021 (00:00:29)                       DEL.111

                  213:19 A. Yes.
                  213:20 Q. And then do you see there is a
                  213:21 non-competition section of the agreement at           P635.10.5

                  213:22 the bottom, which says, "The employee
                  213:23 commits, as long as he or she is an employee
                  213:24 of the company, not to manage and/or work for         P635.11.1

                  213:25 another business, industry, nor to have any
                  214:1 other professional activity or job without
                  214:2 the prior written consent of the company."
                  214:3 Do you see that?
 214:4 - 214:6    Delannoy, Xavier 01-22-2021 (00:00:06)                       DEL.112

                  214:4 A. Yes.
                  214:5 Q. You read and initialed that portion
                  214:6 of the contract; correct?
 214:7 - 214:7    Delannoy, Xavier 01-22-2021 (00:00:02)                       DEL.113

                  214:7 A. Yes.
214:20 - 215:11   Delannoy, Xavier 01-22-2021 (00:00:52)                       DEL.114

                  214:20 Q. The next provision states,
                  214:21 "Considering the nature of his or her                 P635.11.2

                  214:22 functions and the information he/she will
                  214:23 have access to, the employee commits in the
                  214:24 case of the termination of the contract for
                  214:25 any reason whatsoever after the trial period
                  215:1 has expired not to be involved directly or
                  215:2 indirectly in an activity that is competing
                  215:3 with that of the company, i.e., entity -- any
                  215:4 entity which develops or markets electronic
                  215:5 message systems. Such non-competition
                  215:6 obligation shall be valid for a duration of            P635.11.3

                  215:7 one year, starting on the last day of
                  215:8 presence of the employee with the company,
                  215:9 and will be restricted to European community
                  215:10 and the United States."
                  215:11 Do you see that?
215:12 - 215:14   Delannoy, Xavier 01-22-2021 (00:00:07)                       DEL.115

                  215:12 A. Yes.
                  215:13 Q. You reviewed and initialed this
                  215:14 portion of the agreement; correct?
215:15 - 215:17   Delannoy, Xavier 01-22-2021 (00:00:04)                       DEL.116




                                                                         Page 18/23

                                                  51
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 52 of 139

                                   DEL-Delannoy_073121_949pm_COUNTERS

 Page/Line                                        Source                          ID


                  215:15 A. Yes.
                  215:16 Q. And you agreed to be legally bound
                  215:17 by that provision; correct?
215:24 - 215:25   Delannoy, Xavier 01-22-2021 (00:00:15)                       DEL.117

                  215:24 My non-competition provision was                        clear

                  215:25 lifted when I left Cloudmark.
216:21 - 216:22   Delannoy, Xavier 01-22-2021 (00:00:04)                       DEL.118

                  216:21 Q. Okay. So, let's go back to your
                  216:22 employment contract.
216:23 - 216:25   Delannoy, Xavier 01-22-2021 (00:00:11)                       DEL.152

                  216:23 You mentioned that -- something
                  216:24 about the waiver of the non-competition
                  216:25 provision. What did you mean by that?
 217:1 - 217:3    Delannoy, Xavier 01-22-2021 (00:00:17)                       DEL.119

                  217:1 A. When I left Cloudmark, and
                  217:2 Cloudmark knew I was going to Vade Secure,
                  217:3 they lifted the non-competition provision.
221:15 - 222:6    Delannoy, Xavier 01-22-2021 (00:00:46)                       DEL.120

                  221:15 Q. Go to the next section here of the
                  221:16 agreement. Do you see there is a section
                  221:17 titled "Intellectual Property," 14? And it            P635.12.1

                  221:18 says, quote, "The parties expressly agree
                  221:19 that all developments, discoveries and
                  221:20 inventions made in the course of the
                  221:21 employee's mission and during the contract,
                  221:22 including during the trial period, shall be
                  221:23 the exclusive property of the company, and            P635.13.1

                  221:24 that employee shall not claim any right on
                  221:25 the above-mentioned discoveries and
                  222:1 inventions. All developments and discoveries
                  222:2 made out of working hour and which cannot be
                  222:3 related to the activity of the company are
                  222:4 exclusively excluded from this scope of the
                  222:5 present clause."
                  222:6 Do you see that?
 222:7 - 222:9    Delannoy, Xavier 01-22-2021 (00:00:07)                       DEL.121

                  222:7 A. Yes.
                  222:8 Q. You read and initialed this portion
                  222:9 of the contract; correct?
222:10 - 222:12   Delannoy, Xavier 01-22-2021 (00:00:12)                       DEL.122




                                                                         Page 19/23

                                                 52
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 53 of 139

                                   DEL-Delannoy_073121_949pm_COUNTERS

 Page/Line                                        Source                          ID


                  222:10 A. Yes.
                  222:11 Q. And you agreed to be bound by the
                  222:12 provision; is that correct?
222:15 - 222:18   Delannoy, Xavier 01-22-2021 (00:00:12)                       DEL.123

                  222:15 A. I have signed the contract.
                  222:16 Q. By signing the contract, you
                  222:17 understood that you were agreeing to these
                  222:18 provisions in the contract; correct?
222:19 - 222:22   Delannoy, Xavier 01-22-2021 (00:00:10)                       DEL.124

                  222:19 A. Yes.
                  222:20 Q. And just to go to the end of this
                  222:21 contract, on page 14, that is your signature;         P635.14.1

                  222:22 is that correct?
222:23 - 222:23   Delannoy, Xavier 01-22-2021 (00:00:02)                       DEL.125

                  222:23 A. Yes.
 237:3 - 237:5    Delannoy, Xavier 01-22-2021 (00:00:08)                       DEL.126

                  237:3 MR. PAK: I will introduce my next
                  237:4 exhibit which is Exhibit 34, and this is               P1769.8

                  237:5 tab 54, VS 419.
 238:2 - 238:5    Delannoy, Xavier 01-22-2021 (00:00:14)                       DEL.127

                  238:2 Q. Do you see that this is a document
                  238:3 titled "MTA-138 reputation framework,"                 P1769.8.1

                  238:4 produced by Vade Secure with the Bates number
                  238:5 VS 419?
 238:6 - 238:9    Delannoy, Xavier 01-22-2021 (00:00:12)                       DEL.128

                  238:6 A. Yes.
                  238:7 Q. First of all, at the top, do you
                  238:8 see that it says "JIRA," J-I-R-A, "Okto,"
                  238:9 O-K-T-O, "Group"? Do you see that?
238:10 - 238:11   Delannoy, Xavier 01-22-2021 (00:00:03)                       DEL.129

                  238:10 A. Yes.
                  238:11 Q. What is that referring to?
238:12 - 238:14   Delannoy, Xavier 01-22-2021 (00:00:21)                       DEL.130

                  238:12 A. JIRA, the word JIRA?
                  238:13 Q. Yes.
                  238:14 A. JIRA is the ticketing tool.
 239:1 - 239:2    Delannoy, Xavier 01-22-2021 (00:00:09)                       DEL.131

                  239:1 Q. And you see here in this document
                  239:2 there is the type "new feature"?                       P1769.8.2
 239:3 - 239:5    Delannoy, Xavier 01-22-2021 (00:00:07)                       DEL.132




                                                                         Page 20/23

                                                 53
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 54 of 139

                                    DEL-Delannoy_073121_949pm_COUNTERS

 Page/Line                                         Source                         ID


                  239:3 A. Yes.
                  239:4 Q. And do you see that the priority is
                  239:5 high for this new feature?
 239:6 - 239:8    Delannoy, Xavier 01-22-2021 (00:00:07)                       DEL.133

                  239:6 A. Yes.
                  239:7 Q. And the reporter who created the
                  239:8 new feature ticket is yourself; correct?
239:9 - 239:12    Delannoy, Xavier 01-22-2021 (00:00:10)                       DEL.134

                  239:9 A. Yes.
                  239:10 Q. And the assignee was Olivier                       P1769.8.3

                  239:11 LemariÃ©, so he was assigned to develop this
                  239:12 new feature; is that correct?
239:13 - 239:17   Delannoy, Xavier 01-22-2021 (00:00:15)                       DEL.135

                  239:13 A. Yes.
                  239:14 Q. So, does this refresh your
                  239:15 recollection that Mr. LemariÃ© was doing new
                  239:16 feature development for the next-generation
                  239:17 MTA project as of February 2019?
239:19 - 239:24   Delannoy, Xavier 01-22-2021 (00:00:23)                       DEL.136

                  239:19 A. It is -- the document indeed shows
                  239:20 that he worked on that.
                  239:21 Q. And the project is identified as
                  239:22 MTA, and that is in reference to the NextGen
                  239:23 MTA which became Builder MTA; is that
                  239:24 correct?
 240:2 - 240:5    Delannoy, Xavier 01-22-2021 (00:00:16)                       DEL.137

                  240:2 A. Yes.
                  240:3 Q. And do you see under "Description,"
                  240:4 it says, "Implement a reputation framework
                  240:5 based on a RBTree"? Do you see that?
 240:6 - 240:6    Delannoy, Xavier 01-22-2021 (00:00:02)                       DEL.138

                  240:6 A. Yes.
241:13 - 241:16   Delannoy, Xavier 01-22-2021 (00:00:12)                       DEL.139

                  241:13 Q. If you see the comment, "Implement
                  241:14 a reputation framework," why was it useful to         P1769.8.4

                  241:15 have a reputation framework for an MTA
                  241:16 product?
241:19 - 241:25   Delannoy, Xavier 01-22-2021 (00:00:41)                       DEL.140

                  241:19 A. The reputation framework allows you
                  241:20 to implement counters. Yesterday we talked



                                                                         Page 21/23

                                                  54
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 55 of 139

                                   DEL-Delannoy_073121_949pm_COUNTERS

 Page/Line                                       Source                           ID


                  241:21 about screening messages without getting all
                  241:22 the way to the content. Using reputation,
                  241:23 you can also do that kind of things.
                  241:24 Q. When you say "reputation," what do
                  241:25 you mean by that context?
 242:1 - 242:8    Delannoy, Xavier 01-22-2021 (00:00:56)                       DEL.141

                  242:1 A. You can have different types of
                  242:2 reputation. For example, you have a
                  242:3 reputation on the source IP. You can then
                  242:4 have reputations on many different kinds of
                  242:5 e-mails.
                  242:6 The way -- the idea is to have a
                  242:7 very generic framework so that you can -- so
                  242:8 as to be able to create any kind of counter.
242:9 - 242:12    Delannoy, Xavier 01-22-2021 (00:00:17)                       DEL.142

                  242:9 Q. Do you see in the middle of the
                  242:10 document, it says, under "Olivier LemariÃ©            P1769.8.6

                  242:11 added a comment February 27, 2019," "Created
                  242:12 initial reputation module"? Do you see that?
242:13 - 242:13   Delannoy, Xavier 01-22-2021 (00:00:01)                       DEL.143

                  242:13 A. Yes.
 243:2 - 243:5    Delannoy, Xavier 01-22-2021 (00:00:09)                       DEL.179

                  243:2 Q. Mr. Delannoy, based on these
                  243:3 comments, Mr. LemariÃ© created the initial
                  243:4 reputation module for the next-generation
                  243:5 MTA; is that correct?
243:8 - 243:11    Delannoy, Xavier 01-22-2021 (00:00:12)                       DEL.180

                  243:8 A. Based on the information I have,
                  243:9 the ticket, it's very difficult for me to
                  243:10 answer. We would have to check the source
                  243:11 code.
243:12 - 243:15   Delannoy, Xavier 01-22-2021 (00:00:09)                       DEL.144

                  243:12 Q. Now, in the description that you
                  243:13 wrote, it says, "Mario started to implement
                  243:14 some stuff, but we don't know where the code
                  243:15 is," with a smiley mark. Do you see that?
243:16 - 243:16   Delannoy, Xavier 01-22-2021 (00:00:02)                       DEL.145

                  243:16 A. Yes.
243:19 - 243:24   Delannoy, Xavier 01-22-2021 (00:00:18)                       DEL.146

                  243:19 Q. So, what you were indicating in



                                                                         Page 22/23

                                                55
           Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 56 of 139

                                     DEL-Delannoy_073121_949pm_COUNTERS

    Page/Line                                       Source                         ID


                    243:20 this JIRA ticket is that Mr. LemariÃ© started
                    243:21 to implement some of the code for the
                    243:22 reputation framework for the NextGen MTA, but
                    243:23 you didn't know where the code that he wrote
                    243:24 was at the time; is that correct?
   244:5 - 244:5    Delannoy, Xavier 01-22-2021 (00:00:03)                       DEL.147

                    244:5 A. Yes, that's correct.
   245:4 - 245:6    Delannoy, Xavier 01-22-2021 (00:00:10)                       DEL.148

                    245:4 Q. And the new feature was added in                     clear

                    245:5 the fixed version, Version 1.0.8 of the
                    245:6 NextGen MTA product; is that correct?
   245:9 - 245:9    Delannoy, Xavier 01-22-2021 (00:00:01)                       DEL.149

                    245:9 A. Yes.
   246:7 - 246:10   Delannoy, Xavier 01-22-2021 (00:00:11)                       DEL.150

                    246:7 Q. Right. But one of the things that
                    246:8 is under development for the reputation
                    246:9 feature of the next generation MTA is to make
                    246:10 the reputation clustered; correct?
  246:13 - 246:16   Delannoy, Xavier 01-22-2021 (00:00:16)                       DEL.151

                    246:13 A. Is your question that ultimately
                    246:14 the reputation will be clustered?
                    246:15 Q. Yes.
                    246:16 A. Yes.
_____________________________________________________________________

Proofpoint Designations = 00:35:38
Vade Counters = 00:06:14
Total Time = 00:41:52

Documents Shown
P1769
P2156
P2254
P635




                                                                           Page 23/23

                                                   56
 Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 57 of 139




   Recorded Deposition Testimony from
Georges Lotigier , who is the Chief Executive
          Officer of Vade Secure

              Played at Trial Tr. 1142:16-17




                                 57
        Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 58 of 139

                                  LOT-Lotigier_073121_942pm_COUNTERS

Page/Line                                       Source                          ID

14:14 - 14:15   Lotigier, Georges 02-01-2021 (00:00:04)                       LOT.1

                14:14 Q. Is it true, sir, that you are
                14:15 employed by Vade Secure today?
14:16 - 14:19   Lotigier, Georges 02-01-2021 (00:00:27)                       LOT.2

                14:16 A. No. I'm the CEO my holding
                14:17 societe -- company, and I am the CEO of Vade
                14:18 Secure. I'm an employee of my holding, not of
                14:19 Vade Secure.
81:7 - 81:10    Lotigier, Georges 02-01-2021 (00:00:11)                       LOT.3

                81:7 Q. So you understand and know that the
                81:8 law prohibits copyright infringement in the
                81:9 United States and in France; correct?
                81:10 A. Right.
84:14 - 84:17   Lotigier, Georges 02-01-2021 (00:00:08)                       LOT.4

                84:14 What is your understanding, setting
                84:15 aside any privileged communication, of the
                84:16 United States laws on trade secret
                84:17 misappropriation?
84:20 - 84:22   Lotigier, Georges 02-01-2021 (00:00:15)                       LOT.5

                84:20 A. It's forbidden. That's it. I don't
                84:21 know that it's -- this is the case in USA and
                84:22 everywhere, I think, this is normal.
86:14 - 86:18   Lotigier, Georges 02-01-2021 (00:00:18)                       LOT.6

                86:14 Q. Setting aside any privileged
                86:15 communication, do you have an understanding of
                86:16 the United States laws on using confidential
                86:17 information of other companies in order to
                86:18 develop products for Vade Secure?
86:25 - 87:5    Lotigier, Georges 02-01-2021 (00:00:25)                       LOT.7

                86:25 A. For sure the only thing that I know
                87:1 is that this is forbidden. I don't have the
                87:2 details of the law. I'm not a lawyer. But
                87:3 everybody knows that the copyright infringement
                87:4 or the use of trade secrets is not allowed by
                87:5 the law. That's what I know.
93:8 - 93:18    Lotigier, Georges 02-01-2021 (00:00:41)                       LOT.100

                93:8 Q. Is it your understanding that names
                93:9 of Vade Secure customers, for example, Apple
                93:10 and Comcast, are confidential information
                93:11 belonging to Vade Secure?



                                                                        Page 2/23

                                               58
        Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 59 of 139

                                  LOT-Lotigier_073121_942pm_COUNTERS

Page/Line                                       Source                          ID


                93:12 A. The name of our customer are not
                93:13 confidential. We -- we never keep that
                93:14 confidential, and as soon as we can, we ask to
                93:15 our customer if we have the right to mention
                93:16 that we are working with them. This is what we
                93:17 are considering in Vade Secure, but this is our
                93:18 choice.
96:9 - 96:13    Lotigier, Georges 02-01-2021 (00:00:14)                       LOT.101

                96:9 Q. Do you consider proprietary source
                96:10 code developed by Vade Secure engineers to be
                96:11 confidential information of Vade Secure not to
                96:12 be shared with others outside Vade Secure
                96:13 without permission?
96:15 - 96:24   Lotigier, Georges 02-01-2021 (00:01:27)                       LOT.102

                96:15 A. I would answer that some parts of
                96:16 source code can be confidential while others
                96:17 will be confidential only for cyber criminals,
                96:18 but not for reasons of intellectual property,
                96:19 while some other parts of source codes as far
                96:20 as we are concerned do not contain any valuable
                96:21 information and we provide some parts of them
                96:22 to some of our clients and we considered and we
                96:23 are still considering that a large part of our
                96:24 source code could be published as open sourced.
 97:5 - 97:8    Lotigier, Georges 02-01-2021 (00:00:10)                       LOT.8

                97:5 Q. And there are also valuable parts of
                97:6 your proprietary source code for Vade Secure
                97:7 that you have not shared with your clients; is
                97:8 that correct?
97:10 - 97:10   Lotigier, Georges 02-01-2021 (00:00:03)                       LOT.9

                97:10 A. Of course. Of course.
 99:4 - 99:6    Lotigier, Georges 02-01-2021 (00:00:07)                       LOT.10

                99:4 Q. Why is that important to keep
                99:5 certain parts of your source code confidential
                99:6 with respect to cyber criminals?
99:8 - 99:18    Lotigier, Georges 02-01-2021 (00:00:41)                       LOT.11

                99:8 A. This is vague, but I can answer. We
                99:9 are in the security industry, IT security
                99:10 industry, so we are potentially a target for
                99:11 cyber criminals, and when the source code is



                                                                        Page 3/23

                                               59
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 60 of 139

                                    LOT-Lotigier_073121_942pm_COUNTERS

 Page/Line                                        Source                         ID


                  99:12 not made 100 percent properly, there is some
                  99:13 failures inside and we don't want to show that
                  99:14 possible failures. This is the main reason why
                  99:15 we don't provide -- there is two reason, in
                  99:16 fact. We don't provide that in open source
                  99:17 because of that and because there is -- this is
                  99:18 not documented.
 99:19 - 100:3    Lotigier, Georges 02-01-2021 (00:00:23)                      LOT.12

                  99:19 Q. And for the valuable parts of Vade
                  99:20 Secure source code, do you consider those
                  99:21 valuable parts to contain trade secrets of Vade
                  99:22 Secure?
                  99:23 A. Yes.
                  99:24 Q. And those trade secrets, for
                  99:25 example, could include confidential algorithms
                  100:1 of Vade Secure; is that right?
                  100:2 A. Confidential -- sorry. Confidential
                  100:3 algorithm, yes.
104:24 - 105:3    Lotigier, Georges 02-01-2021 (00:00:17)                      LOT.13

                  104:24 Q. So Mr. Lotigier, today Mr. Olivier
                  104:25 Lemarie is technically still the chief
                  105:1 technical officer, but is no longer active in
                  105:2 that capacity; is that correct?
                  105:3 A. Yes. He is on leave.
105:10 - 105:12   Lotigier, Georges 02-01-2021 (00:00:06)                      LOT.14

                  105:10 Q. Mr. Lemarie is still an employee of
                  105:11 Vade Secure; is that right?
                  105:12 A. That's right.
106:8 - 106:10    Lotigier, Georges 02-01-2021 (00:00:06)                      LOT.15

                  106:8 Q. And he continues to be paid the same
                  106:9 salary as the CTO; is that right?
                  106:10 A. Right.
109:22 - 110:1    Lotigier, Georges 02-01-2021 (00:00:13)                      LOT.16

                  109:22 Q. Okay. And so when the Complaint was
                  109:23 filed against Vade Secure and against
                  109:24 Mr. Lemarie in the summer of 2019, Mr. Lemarie
                  109:25 was not put on leave.
                  110:1 A. Correct.
 110:3 - 110:5    Lotigier, Georges 02-01-2021 (00:00:07)                      LOT.17

                  110:3 Q. So he continued to perform his



                                                                          Page 4/23

                                                 60
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 61 of 139

                                    LOT-Lotigier_073121_942pm_COUNTERS

 Page/Line                                        Source                         ID


                  110:4 duties as the CTO of Vade Secure until
                  110:5 September of 2020; correct?
 110:7 - 110:8    Lotigier, Georges 02-01-2021 (00:00:04)                      LOT.18

                  110:7 A. He was continuing to act as the CTO
                  110:8 during this time, yes.
110:9 - 110:20    Lotigier, Georges 02-01-2021 (00:00:50)                      LOT.19

                  110:9 Q. And then I'm asking you why is it
                  110:10 that you decided in September of 2020 to put
                  110:11 Mr. Lemarie on leave when you had decided not
                  110:12 to take that precautionary step in the summer
                  110:13 of 2019?
                  110:14 A. Because there were new accusations
                  110:15 in the Complaint.
                  110:16 Q. What were those new accusations that
                  110:17 caused you to put Mr. Lemarie on leave as a
                  110:18 precautionary measure?
                  110:19 A. Accusations related to copyright.
                  110:20 Copyright infringement. Sorry.
112:18 - 112:22   Lotigier, Georges 02-01-2021 (00:00:13)                      LOT.20

                  112:18 Q. Have you formed an opinion sitting
                  112:19 here today based on your investigation on
                  112:20 whether Mr. Lemarie did anything wrong with
                  112:21 respect to the allegations of the plaintiffs'
                  112:22 Complaint?
 113:1 - 113:3    Lotigier, Georges 02-01-2021 (00:00:27)                      LOT.21

                  113:1 A. Same answer. I haven't formed an
                  113:2 opinion at this time. We're waiting for the
                  113:3 proceeding to move on, for the case to move on.
113:13 - 113:16   Lotigier, Georges 02-01-2021 (00:00:10)                      LOT.22

                  113:13 Q. Mr. Lotigier, have you placed any
                  113:14 other employee of Vade Secure on leave as of
                  113:15 today?
                  113:16 A. No.
122:21 - 123:1    Lotigier, Georges 02-01-2021 (00:00:17)                      LOT.23

                  122:21 Q. Thank you. So as the CTO of the
                  122:22 company, Mr. Lemarie from January of 2017 to
                  122:23 July of 2019 was in charge of all product
                  122:24 development for all the products of Vade
                  122:25 Secure; is that correct?
                  123:1 A. That is correct.



                                                                          Page 5/23

                                                  61
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 62 of 139

                                    LOT-Lotigier_073121_942pm_COUNTERS

 Page/Line                                         Source                         ID

136:5 - 136:10    Lotigier, Georges 02-01-2021 (00:00:20)                       LOT.24

                  136:5 Q. Mr. Lemarie's responsibility until
                  136:6 he was put on leave in September of 2020 as the
                  136:7 CTO of Vade Secure was to be responsible for
                  136:8 defining the structure of the various software
                  136:9 products including the MTA product; is that
                  136:10 true?
136:12 - 136:12   Lotigier, Georges 02-01-2021 (00:00:03)                       LOT.25

                  136:12 A. It seems to be true.
150:9 - 150:12    Lotigier, Georges 02-01-2021 (00:00:09)                       LOT.26

                  150:9 Q. One of the things you stated was
                  150:10 that you had known Mr. Delannoy for quite a
                  150:11 long time. Do you remember that testimony?
                  150:12 A. Yes, absolutely.
 154:1 - 154:6    Lotigier, Georges 02-01-2021 (00:00:15)                       LOT.27

                  154:1 Q. Let's take a look at the next
                  154:2 exhibit, which is Exhibit 4.                           P2177.1

                  154:3 A. Go to the next exhibit. I've got
                  154:4 it.
                  154:5 Q. This will be tab number 3,
                  154:6 VS 307216.
 154:6 - 154:9    Lotigier, Georges 02-01-2021 (00:00:12)                       LOT.28

                  154:6 VS 307216. And Mr. Lotigier, I am going to
                  154:7 introduce the English version of that document         P2177.3

                  154:8 as Exhibit 5, and the certificate of
                  154:9 translation as Exhibit 6.
 157:1 - 157:4    Lotigier, Georges 02-01-2021 (00:00:09)                       LOT.29

                  157:1 Q. Does this e-mail refresh your
                  157:2 recollection that sometime between March 29th          P2177.3.1

                  157:3 and April 4th that you did speak with
                  157:4 Mr. Delannoy about joining Vade Secure?
 157:6 - 157:6    Lotigier, Georges 02-01-2021 (00:00:05)                       LOT.30

                  157:6 A. Absolutely. I recall exactly.
161:23 - 162:1    Lotigier, Georges 02-01-2021 (00:00:08)                       LOT.31

                  161:23 Q. But you knew at the time, sir, that
                  161:24 Mr. Delannoy had worked on MTA products at
                  161:25 Cloudmark; correct?
                  162:1 A. Yes.
 162:2 - 162:4    Lotigier, Georges 02-01-2021 (00:00:06)                       LOT.32

                  162:2 Q. Okay. And you knew that his



                                                                          Page 6/23

                                                  62
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 63 of 139

                                     LOT-Lotigier_073121_942pm_COUNTERS

 Page/Line                                         Source                         ID


                  162:3 knowledge of MTA products would be useful to
                  162:4 you at Vade Secure; correct?
162:8 - 162:17    Lotigier, Georges 02-01-2021 (00:00:52)                       LOT.33

                  162:8 A. I would say no. Sorry. That -- my
                  162:9 position at this time was not to develop MTA
                  162:10 and not to develop a new MTA, but that use the
                  162:11 MTA that we had based on Postfix --
                  162:12 THE COURT REPORTER: I'm sorry.
                  162:13 "Based on" --
                  162:14 A. Postfix, which is an open source,                   clear

                  162:15 which is empowered by another module and we
                  162:16 had -- I had no intention to develop anything
                  162:17 else at this time.
166:11 - 166:16   Lotigier, Georges 02-01-2021 (00:00:15)                       LOT.34

                  166:11 Q. Now, before Mr. Goutal worked with
                  166:12 this third-party company on rewriting the spear
                  166:13 phishing module, he was also involved in the
                  166:14 original spear phishing module; is that
                  166:15 correct?
                  166:16 A. This is correct.
169:13 - 169:19   Lotigier, Georges 02-01-2021 (00:00:23)                       LOT.35

                  169:13 How is it that developing a
                  169:14 rewritten spear phishing module, the third
                  169:15 module that you talked about, is somehow
                  169:16 demonstrating that Proofpoint's allegations of
                  169:17 trade secret misappropriation with respect to
                  169:18 the second module that Mr. Lemarie developed
                  169:19 was untrue?
 170:2 - 170:5    Lotigier, Georges 02-01-2021 (00:00:18)                       LOT.36

                  170:2 A. Not demonstrate that it's not true.
                  170:3 Just demonstrate that this is easy to do and
                  170:4 efficient with what -- the know-how we had.
                  170:5 Nothing else. That's the --
203:20 - 204:3    Lotigier, Georges 02-01-2021 (00:00:32)                       LOT.37

                  203:20 Q. So with respect to the Vade Secure
                  203:21 Cloud and Vade Secure for Microsoft o365, it is
                  203:22 your testimony that the spear phishing
                  203:23 functionality provided in those products is the
                  203:24 third spear phishing module developed by
                  203:25 Mr. Goutal and the third-party engineering



                                                                           Page 7/23

                                                  63
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 64 of 139

                                    LOT-Lotigier_073121_942pm_COUNTERS

 Page/Line                                        Source                          ID


                  204:1 company; is that right?
                  204:2 A. According to all the information I
                  204:3 have, this is correct.
204:4 - 204:12    Lotigier, Georges 02-01-2021 (00:00:30)                      LOT.103

                  204:4 Q. Sitting here today, do you know
                  204:5 whether the second spear phishing module
                  204:6 developed by Mr. Lemarie is provided as an
                  204:7 option to customers of Vade Secure Cloud and
                  204:8 Vade Secure for Microsoft o365 today?
                  204:9 A. As an option?
                  204:10 Q. Yes.
                  204:11 A. This product was not working well,
                  204:12 so this has been stopped.
208:15 - 208:21   Lotigier, Georges 02-01-2021 (00:00:24)                       LOT.38

                  208:15 Q. So for all the existing enterprise
                  208:16 customers that have purchased the product
                  208:17 before the release of the third spear phishing
                  208:18 module, were those customers given an update to
                  208:19 replace the second spear phishing module with
                  208:20 the third spear phishing module?
                  208:21 A. Yes.
237:24 - 238:4    Lotigier, Georges 02-01-2021 (00:00:20)                       LOT.39

                  237:24 Q. Who are you -- besides those two
                  237:25 companies, what other companies are you
                  238:1 speaking with today about purchasing the
                  238:2 builder MTA solution?
                  238:3 A. Every single telecom company we are
                  238:4 discussing with we are proposing this MTA.
243:5 - 243:13    Lotigier, Georges 02-01-2021 (00:00:34)                       LOT.40

                  243:5 Q. Which telcos and ISPs are you
                  243:6 discussing right now with respect to your MTA
                  243:7 Builder products and the Vade filter solutions?
                  243:8 A. You are speaking of the -- the MTA
                  243:9 Builder or the filter or both?
                  243:10 Q. Both. So I am asking which telcos
                  243:11 and ISPs today in the United States are you
                  243:12 discussing with respect to both MTA Builder
                  243:13 products and Vade filter solutions?
243:15 - 243:22   Lotigier, Georges 02-01-2021 (00:00:38)                       LOT.41

                  243:15 A. It's difficult to give -- to give a



                                                                           Page 8/23

                                                 64
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 65 of 139

                                     LOT-Lotigier_073121_942pm_COUNTERS

 Page/Line                                          Source                        ID


                  243:16 complete answer. It's vague. I can say one or
                  243:17 two names, but there is a lot. I don't
                  243:18 remember the name. I can say Charter, for
                  243:19 example, I can say Comcast for the MTA only
                  243:20 because we already provide the filter, but
                  243:21 there is other tier-2 ISPs that we are speaking
                  243:22 with, but just now I don't remember the names.
249:22 - 249:24   Lotigier, Georges 02-01-2021 (00:00:16)                       LOT.42

                  249:22 Q. So let's introduce the next exhibit,
                  249:23 and this will be Exhibit 11, tab 113,                 P2257.1

                  249:24 VS 436631.
250:17 - 250:19   Lotigier, Georges 02-01-2021 (00:00:08)                       LOT.43

                  250:17 Q. And let's go ahead and introduce the               P2257.3

                  250:18 English translation as Exhibit 12, and the
                  250:19 certificate of translation as Exhibit 13.
251:4 - 251:12    Lotigier, Georges 02-01-2021 (00:00:25)                       LOT.44

                  251:4 Q. Okay. So let's go to the bottom of
                  251:5 this e-mail thread. Do you see that Mr. Goutal
                  251:6 is writing to Mr. Boussinet on April 14, 2016?         P2257.4.1

                  251:7 A. Yes.
                  251:8 Q. And he says: "Good morning,
                  251:9 Mr. Boussinet, I am contacting you after
                  251:10 receiving a recommendation from Xavier
                  251:11 Delannoy." Do you see that?
                  251:12 A. I see that.
255:9 - 255:13    Lotigier, Georges 02-01-2021 (00:00:13)                       LOT.45

                  255:9 Q. So with that clarification, what you
                  255:10 said is since Mr. Boussinet comes from                P2257.3.1

                  255:11 Cloudmark, "I would do whatever to weaken
                  255:12 them," smiley face, that's what you wrote;
                  255:13 correct?
255:17 - 255:17   Lotigier, Georges 02-01-2021 (00:00:00)                       LOT.46

                  255:17 A. Yes.
255:20 - 255:23   Lotigier, Georges 02-01-2021 (00:00:22)                      LOT.104

                  255:20 A. But you can see that there is a --
                  255:21 (in French) a wink in French. (In English) So
                  255:22 this remark was just a remark. This was not
                  255:23 the purpose of my answer.
256:14 - 256:17   Lotigier, Georges 02-01-2021 (00:00:25)                       LOT.47

                  256:14 A. I have nothing to add. This is not



                                                                           Page 9/23

                                                   65
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 66 of 139

                                     LOT-Lotigier_073121_942pm_COUNTERS

 Page/Line                                         Source                        ID


                  256:15 serious sentence. This is just joke. This
                  256:16 is -- this is not the goal for sure. That's
                  256:17 no -- no interest and this is not true, so...
256:24 - 257:2    Lotigier, Georges 02-01-2021 (00:00:12)                      LOT.48

                  256:24 Q. The English translation written in
                  256:25 the translated version is: "Since he" --
                  257:1 Mr. Boussinet -- "comes from cloud/Mark I would
                  257:2 do whatever to weaken them," wink.
 257:9 - 258:1    Lotigier, Georges 02-01-2021 (00:01:39)                      LOT.49

                  257:9 A. I could have say that for, you know,
                  257:10 to weakness there is in Proofpoint -- I don't
                  257:11 know --
                  257:12 THE COURT REPORTER: I'm sorry?
                  257:13 A. There is a lot of employees at
                  257:14 Proofpoint so (inaudible) --
                  257:15 THE COURT REPORTER: I'm sorry, sir.
                  257:16 You are breaking up. You are breaking up.
                  257:17 A. Sorry. I just wanted to say in
                  257:18 French that in French to say that it will
                  257:19 weaken -- it would weaken Proofpoint, that does
                  257:20 not make any sense, because -- because
                  257:21 Alexandre Boussinet is not somebody who is
                  257:22 indispensable for Proofpoint, so this is why it
                  257:23 doesn't make any sense. What I know about
                  257:24 Alexandre Boussinet is that he is a good
                  257:25 engineer with very traditional competencies.
                  258:1 Nothing to add.
258:22 - 258:24   Lotigier, Georges 02-01-2021 (00:00:04)                      LOT.50

                  258:22 Q. And Mr. Boussinet ultimately joined                 clear

                  258:23 Vade Secure; correct?
                  258:24 A. Yes.
269:20 - 270:16   Lotigier, Georges 02-01-2021 (00:01:06)                      LOT.51

                  269:20 Q. Just to be clear, as of September
                  269:21 2016, you felt that the documentation for
                  269:22 customers of Vade Secure was not at the right
                  269:23 level of professionalism; is that correct?
                  269:24 A. That's correct.
                  269:25 Q. Another former -- and, by the way,
                  270:1 Vade Secure did make an offer to Mr. Sejourne;
                  270:2 is that right?



                                                                           Page 10/23

                                                  66
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 67 of 139

                                     LOT-Lotigier_073121_942pm_COUNTERS

 Page/Line                                          Source                        ID


                  270:3 A. That's right.
                  270:4 Q. And he was an employee of Cloudmark
                  270:5 at the time; is that correct?
                  270:6 A. That's correct.
                  270:7 Q. And Mr. Sejourne joined Vade Secure;
                  270:8 is that right?
                  270:9 A. That's correct.
                  270:10 Q. Another former employee of Cloudmark
                  270:11 that joined Vade Secure is Mr. Olivier Lemarie;
                  270:12 correct?
                  270:13 A. Correct.
                  270:14 Q. And he is also called Mario; is that
                  270:15 right?
                  270:16 A. Yes.
270:17 - 270:19   Lotigier, Georges 02-01-2021 (00:00:16)                       LOT.52

                  270:17 Q. I want to go to my next exhibit,
                  270:18 which is Exhibit 16. This is tab 35,                  P2288.1

                  270:19 VS 483961.
270:24 - 271:1    Lotigier, Georges 02-01-2021 (00:00:12)                       LOT.53

                  270:24 Q. And we will also introduce the
                  270:25 translation of Exhibit 16 as Exhibit 17, and          P2288.2

                  271:1 the certificate of translation as Exhibit 18.
271:15 - 271:22   Lotigier, Georges 02-01-2021 (00:00:23)                       LOT.54

                  271:15 Q. So do you see that this is a series
                  271:16 of e-mails between yourself and Mr. Goutal            P2288.2.1

                  271:17 dated January 14, 2017?
                  271:18 A. Yes.
                  271:19 Q. And the subject is: "Recruiting an
                  271:20 R&D engineer for the fight against spear
                  271:21 phishing." Do you see that?
                  271:22 A. Yes.
272:9 - 272:19    Lotigier, Georges 02-01-2021 (00:00:36)                       LOT.55

                  272:9 Q. Mr. Goutal, according to the
                  272:10 translation, stated: "Hello Georges, Alexandre        P2288.2.2

                  272:11 Boussinet was initially recruited to work on
                  272:12 spear phishing."
                  272:13 Is that a fair understanding to you
                  272:14 of what Mr. Goutal wrote in this e-mail?
                  272:15 A. Yes, this is what is writed. I
                  272:16 don't know why he is saying that Alexandre



                                                                           Page 11/23

                                                   67
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 68 of 139

                                    LOT-Lotigier_073121_942pm_COUNTERS

 Page/Line                                        Source                          ID


                  272:17 Boussinet was recruited to work on spear
                  272:18 phishing, because to my -- what I remember, it
                  272:19 was not the case, but anyway.
276:2 - 276:11    Lotigier, Georges 02-01-2021 (00:00:31)                       LOT.56

                  276:2 Q. So Mr. Goutal in this e-mail was
                  276:3 saying to you from his perspective,
                  276:4 Mr. Boussinet was initially recruited to work
                  276:5 on spear phishing, but he has been working             P2288.2.3

                  276:6 on -- a lot on other things, including the
                  276:7 gateway MTA products, basically hasn't moved
                  276:8 forward at all with respect to spear phishing,
                  276:9 he would like to put up an offer to bring in a
                  276:10 development engineer to focus on spear
                  276:11 phishing; is that correct?
276:13 - 276:13   Lotigier, Georges 02-01-2021 (00:00:00)                       LOT.57

                  276:13 A. That's correct.
276:20 - 277:3    Lotigier, Georges 02-01-2021 (00:00:30)                       LOT.58

                  276:20 Q. At the top you wrote back to
                  276:21 Mr. Goutal and said: "Yes. In fact, we've             P2288.2.4

                  276:22 talked quite a bit with Mario ex cloudmark."
                  276:23 Do you see that?
                  276:24 A. Yes.
                  276:25 Q. "Do you know him? Do you think it
                  277:1 would be a good thing if he joined Vade? He's
                  277:2 also worked on spear phishing." And then we
                  277:3 see that same wink mark; is that correct?
 277:6 - 277:7    Lotigier, Georges 02-01-2021 (00:00:06)                       LOT.59

                  277:6 A. Yes, that reflects what I have
                  277:7 written in French.
 278:4 - 278:6    Lotigier, Georges 02-01-2021 (00:00:11)                       LOT.60

                  278:4 Q. So what is your interpretation as a
                  278:5 French speaker of the wink mark as used in this        P2288.2.5

                  278:6 e-mail?
278:8 - 279:17    Lotigier, Georges 02-01-2021 (00:03:03)                       LOT.61

                  278:8 A. I try to remember what I was
                  278:9 thinking saying that. He said that he was
                  278:10 needing somebody for the spear phishing and
                  278:11 that we have to engage somebody, so I was
                  278:12 thinking yes, we need to engage somebody and,
                  278:13 by the way, but it's not the same level of



                                                                          Page 12/23

                                                 68
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 69 of 139

                                     LOT-Lotigier_073121_942pm_COUNTERS

 Page/Line                                         Source                        ID


                  278:14 people that -- the demand, the need expressed
                  278:15 by Sebastien is for an engineer of development,
                  278:16 so not a senior engineer, not a CTO, not -- not
                  278:17 a VP or SVP, just a basic engineer of
                  278:18 development, but he is speaking of spear
                  278:19 phishing, and this is -- how to say that in
                  278:20 English -- partly in my mind and I was
                  278:21 remembering that and for a while I was thinking
                  278:22 maybe one time it would be interesting to call
                  278:23 Mario, Olivier Lemarie, and to see if it is
                  278:24 possible that he join Vade Secure, because I
                  278:25 was in a relationship with him, so I had a very
                  279:1 good opinion of this guy and so this was just a
                  279:2 reason in my mind. So this is -- this just
                  279:3 mean, by the way, he was also knowing spear
                  279:4 phishing. But what I'm saying here is not that
                  279:5 we should engage Mario to work on spear
                  279:6 phishing, because he is needing a guy to
                  279:7 develop in his team. Mario is, by the way, not
                  279:8 at all a guy who can work in the team of
                  279:9 Sebastien Goutal, so this wink, you say wink,
                  279:10 is that correct, the word wink, just means this
                  279:11 has nothing to do with that, but yes, this is
                  279:12 not -- this is not really a joke, I don't know
                  279:13 how to explain that in English, but this mean
                  279:14 that this is not relative to that, but anyway,
                  279:15 I just give that idea to -- to you. I'm not
                  279:16 sure you understand the spirit of what I'm             clear

                  279:17 trying to explain to you.
293:19 - 293:21   Lotigier, Georges 02-02-2021 (00:00:10)                      LOT.62

                  293:19 MR. PAK: I would like to introduce
                  293:20 my next exhibit, which is Exhibit 19, and             P2080.1

                  293:21 this is Tab 60, VS 110162.
293:25 - 294:3    Lotigier, Georges 02-02-2021 (00:00:10)                      LOT.63

                  293:25 MR. PAK: And I will go ahead and
                  294:1 introduce Exhibit 20 as the English                    P2080.2

                  294:2 translation, and Exhibit 21 is the
                  294:3 certification of translation.
296:25 - 297:4    Lotigier, Georges 02-02-2021 (00:00:14)                      LOT.64

                  296:25 Q. So, what Mr. Gendre was doing here



                                                                           Page 13/23

                                                  69
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 70 of 139

                                    LOT-Lotigier_073121_942pm_COUNTERS

 Page/Line                                        Source                          ID


                  297:1 was alerting the team members at Vade Secure,          P2080.2.1

                  297:2 the executive team members, about Cloudmark's
                  297:3 Trident product which is detecting spear
                  297:4 phishing attacks; is that correct?
 297:7 - 297:7    Lotigier, Georges 02-02-2021 (00:00:01)                       LOT.65

                  297:7 A. Yes.
297:18 - 297:21   Lotigier, Georges 02-02-2021 (00:00:10)                      LOT.105

                  297:18 Q. So, isn't it true that these are
                  297:19 also features that you later developed for
                  297:20 the spear phishing functionality of the Vade
                  297:21 O365 product?
297:24 - 298:1    Lotigier, Georges 02-02-2021 (00:00:11)                      LOT.106

                  297:24 A. And the answer is no. This was
                  297:25 previously made. Previously, we had
                  298:1 developed this functionality before that.
299:8 - 299:10    Lotigier, Georges 02-02-2021 (00:00:14)                       LOT.66

                  299:8 MR. PAK: Let's look at my next
                  299:9 exhibit, which is Exhibit 22, and this                 P2290.1

                  299:10 will be tab 32, VS 484819.
299:14 - 299:16   Lotigier, Georges 02-02-2021 (00:00:11)                       LOT.67

                  299:14 MR. PAK: I will also introduce as
                  299:15 Exhibit 23 the English translation, and               P2290.3

                  299:16 24 as the certificate of translation.
 300:6 - 300:9    Lotigier, Georges 02-02-2021 (00:00:12)                       LOT.68

                  300:6 You see here that you are
                  300:7 exchanging e-mails with Mr. Goutal in April
                  300:8 of 2016; correct?
                  300:9 A. Um-hum.
 301:6 - 301:8    Lotigier, Georges 02-02-2021 (00:00:09)                       LOT.69

                  301:6 Q. So, on or around April 23rd, 2016,
                  301:7 you were speaking with Mr. Delannoy about              P2290.3.1

                  301:8 Cloudmark; correct?
301:11 - 301:12   Lotigier, Georges 02-02-2021 (00:00:03)                       LOT.70

                  301:11 A. Yes. This is just written like
                  301:12 this.
302:10 - 302:16   Lotigier, Georges 02-02-2021 (00:00:15)                       LOT.71

                  302:10 Q. So, what you were saying to
                  302:11 Mr. Goutal was, if a company already has a
                  302:12 gateway MTA solution, one possibility is to
                  302:13 sell the spear phishing functionality as an



                                                                         Page 14/23

                                                 70
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 71 of 139

                                    LOT-Lotigier_073121_942pm_COUNTERS

 Page/Line                                        Source                          ID


                  302:14 add-on product to that customer; is that
                  302:15 correct?                                                clear

                  302:16 A. That's correct.
302:19 - 302:24   Lotigier, Georges 02-02-2021 (00:00:17)                       LOT.72

                  302:19 A. Yes, this is correct. I'm speaking
                  302:20 at this time of an add-on product for
                  302:21 somebody who has a gateway with a spear
                  302:22 phishing solution, and so to add the specific
                  302:23 spear phishing functionality to a third-party
                  302:24 solution.
302:25 - 303:4    Lotigier, Georges 02-02-2021 (00:00:11)                       LOT.73

                  302:25 Q. So, as of this point, you did not
                  303:1 have a supplementary solution in terms of
                  303:2 spear phishing for a company that already has
                  303:3 a gateway; is that correct?
                  303:4 A. That's correct.
 304:2 - 304:5    Lotigier, Georges 02-02-2021 (00:00:10)                       LOT.74

                  304:2 Q. What Mr. Goutal was telling you
                  304:3 was, I agree that selling spear phishing as
                  304:4 an add-on product to somebody who already has
                  304:5 a gateway is a good idea; correct?
 304:8 - 304:9    Lotigier, Georges 02-02-2021 (00:00:03)                       LOT.75

                  304:8 A. Yes, he is saying that it could be
                  304:9 a good idea.
307:21 - 308:1    Lotigier, Georges 02-02-2021 (00:00:13)                       LOT.76

                  307:21 Q. And he says -- and then you say,
                  307:22 quote, "I am convinced that we need to go             P2290.3.2

                  307:23 even further in the area of spear phishing."
                  307:24 Correct?
                  307:25 A. That is correct, that is what I
                  308:1 writed.
349:22 - 349:25   Lotigier, Georges 02-02-2021 (00:00:18)                       LOT.77

                  349:22 Q. And Exhibit 32 is e-mail with the                  P2254.1

                  349:23 Bates label VS 432067, and the English
                  349:24 translation is Exhibit 33. The certificate            P2254.2

                  349:25 of translation is Exhibit 34...
350:19 - 350:24   Lotigier, Georges 02-02-2021 (00:00:20)                       LOT.78

                  350:19 Q. Okay. So, looking at this e-mail,
                  350:20 Exhibit 32, translated as Exhibit 33, do you          P2254.2.1

                  350:21 see that Mr. Delannoy e-mails you on



                                                                         Page 15/23

                                                 71
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 72 of 139

                                    LOT-Lotigier_073121_942pm_COUNTERS

 Page/Line                                        Source                         ID


                  350:22 July 1st, 2016, with the title "Info CM"?
                  350:23 Do you see that?
                  350:24 A. Yes.
350:25 - 351:2    Lotigier, Georges 02-02-2021 (00:00:07)                      LOT.79

                  350:25 Q. So, he was providing information on
                  351:1 CM, which is Cloudmark, to you; correct?
                  351:2 A. Yes.
351:3 - 351:14    Lotigier, Georges 02-02-2021 (00:00:35)                      LOT.80

                  351:3 Q. And he writes, "Greetings, Georges.
                  351:4 Attached I have provided for you all the
                  351:5 information returned by the MTA Cloudmark
                  351:6 licensing system."
                  351:7 Do you see that?
                  351:8 A. I see that.
                  351:9 Q. Okay. So, what Mr. Delannoy was
                  351:10 providing to you as a new employee of Vade
                  351:11 Secure was information that had been returned
                  351:12 by Cloudmark's MTA licensing system; correct?
                  351:13 A. That's correct. That's what I am
                  351:14 reading, yes.
351:15 - 351:24   Lotigier, Georges 02-02-2021 (00:00:25)                      LOT.81

                  351:15 Q. And it says, "At Cloudmark, we
                  351:16 receive a daily e-mail containing (for the
                  351:17 MTA) customers, number of MTAs, number of
                  351:18 connections processed, number of messages,
                  351:19 number of messages per second, the list of
                  351:20 third-party applications used on the MTA
                  351:21 (typically, anti-spam and anti-virus,
                  351:22 et cetera)."
                  351:23 Do you see that?
                  351:24 A. I see that.
354:21 - 355:4    Lotigier, Georges 02-02-2021 (00:00:25)                      LOT.107

                  354:21 Q. Okay. Two, you never contacted
                  354:22 anyone at Cloudmark to ask for permission to
                  354:23 be able to use this type of information from
                  354:24 Cloudmark; correct?
                  354:25 A. You are speaking of me?
                  355:1 Q. Yes.
                  355:2 A. I didn't use this information. As
                  355:3 I said, I didn't -- I didn't ever look on the



                                                                         Page 16/23

                                                 72
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 73 of 139

                                     LOT-Lotigier_073121_942pm_COUNTERS

 Page/Line                                         Source                         ID


                  355:4 content. That's what I referred to.
355:25 - 356:4    Lotigier, Georges 02-02-2021 (00:00:12)                       LOT.82

                  355:25 Q. But with respect to this e-mail and
                  356:1 the information contained in this e-mail, you
                  356:2 did not tell Mr. Delannoy, don't send me this
                  356:3 information from Cloudmark; correct?
                  356:4 A. That's correct.
356:5 - 356:10    Lotigier, Georges 02-02-2021 (00:00:17)                       LOT.83

                  356:5 Q. Instead, what you did at the top of
                  356:6 this e-mail is the following. On that very             P2254.2.4

                  356:7 same day, you take this e-mail and the
                  356:8 attachment, and you resend it to Mr. Adrien
                  356:9 Gendre. Do you see that?
                  356:10 A. I see that.
356:11 - 356:18   Lotigier, Georges 02-02-2021 (00:00:17)                       LOT.84

                  356:11 Q. And Mr. Gendre was in charge of
                  356:12 product development for the company at that
                  356:13 point in time; correct?
                  356:14 A. That's correct.
                  356:15 Q. Including the MTA products;
                  356:16 correct?
                  356:17 A. Including the MTA product, yes. He
                  356:18 was head of product management.
356:19 - 356:22   Lotigier, Georges 02-02-2021 (00:00:10)                       LOT.85

                  356:19 Q. What you say in that e-mail to
                  356:20 Mr. Gendre, forwarding all this information
                  356:21 from Cloudmark, is, "Discrete with that,"
                  356:22 wink mark. Do you see that?
356:24 - 356:24   Lotigier, Georges 02-02-2021 (00:00:01)                       LOT.86

                  356:24 A. It's writed this.
358:18 - 358:22   Lotigier, Georges 02-02-2021 (00:00:12)                       LOT.87

                  358:18 Q. Mr. Lotigier, you forwarded not
                  358:19 only the e-mail but the attachment of the
                  358:20 Cloudmark licensing report to Mr. Gendre;
                  358:21 correct?
                  358:22 A. That is correct.
358:23 - 359:2    Lotigier, Georges 02-02-2021 (00:00:12)                       LOT.88

                  358:23 Q. Number two, you didn't say, this is
                  358:24 public information. You said, "Be discrete
                  358:25 with that," as you were forwarding all of



                                                                          Page 17/23

                                                  73
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 74 of 139

                                     LOT-Lotigier_073121_942pm_COUNTERS

 Page/Line                                         Source                         ID


                  359:1 this information to Mr. Gendre; correct?
                  359:2 A. That is correct.
359:24 - 362:16   Lotigier, Georges 02-02-2021 (00:03:32)                       LOT.89

                  359:24 Q. If you look at the original e-mail,
                  359:25 what did you write in French to Mr. Gendre?           P2254.1.1

                  360:1 A. I said you are not discreet.
                  360:2 That's what it mean, "discret avec Ã§a." That
                  360:3 means when we say that, well, discreet, that
                  360:4 means that you are not. That's the -- the
                  360:5 way the structure of the sentence like this,
                  360:6 I said, okay, you are not discreet. It's not
                  360:7 an advice, it's a fact.
                  360:8 Q. Okay. So, let me just -- can you
                  360:9 just say it slowly for me in French without
                  360:10 the interpreter. Just say it in French, what
                  360:11 you wrote to Mr. Gendre.
                  360:12 A. Oh, no. The message is not at the
                  360:13 attention of Adrien Gendre. The "discrete
                  360:14 with this" is at the attention of Xavier.
                  360:15 Q. Right.
                  360:16 So, you were writing to Mr. Gendre,
                  360:17 and you said, "Discrete with that," smiley
                  360:18 face; correct?
                  360:19 A. I understand what you are
                  360:20 understanding. This is exactly the contrary
                  360:21 of what I was saying. Okay. You understand
                  360:22 be discreet with that, and this is meaning --
                  360:23 so I need a translator for that.
                  360:24 A. (Through interpreter) What we say,
                  360:25 you know, it's, well, on top of everything,
                  361:1 you are discreet with it.
                  361:2 Q. Right.
                  361:3 A. This is exactly the contrary. This
                  361:4 is not advice. This is not be discreet.
                  361:5 This is, oh, you are not discreet. That's
                  361:6 what I am saying, not more, not different.
                  361:7 Q. But you were not writing back to
                  361:8 Mr. Delannoy. Sorry. You were writing to
                  361:9 Mr. Gendre. Do you see that?
                  361:10 A. No, no, no, no. Oh, yes. You're



                                                                          Page 18/23

                                                   74
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 75 of 139

                                    LOT-Lotigier_073121_942pm_COUNTERS

 Page/Line                                        Source                        ID


                  361:11 right. So --
                  361:12 Q. Hold on. Hold on, Mr. Lotigier.
                  361:13 This is important. I want to get the record
                  361:14 clear.
                  361:15 A. Yes.
                  361:16 Q. The phrase we are talking about is
                  361:17 not responding back to Mr. Delannoy, who sent
                  361:18 you this information. You were forwarding
                  361:19 the information in the e-mail from
                  361:20 Mr. Delannoy, forwarding it to Mr. Gendre.
                  361:21 A. Yes.
                  361:22 Q. And you said, "Discrete with that,"
                  361:23 smiley face; correct?
                  361:24 A. It means the same thing that I
                  361:25 said. It's not you are discreet with that.
                  362:1 This is -- this means he is discreet with
                  362:2 that. But it's not an advice. This is
                  362:3 just -- I absolutely know what I mean with
                  362:4 that. This is absolutely not an advice. I'm
                  362:5 just joking with the fact that this guy is
                  362:6 not discreet. Okay. That's -- I should
                  362:7 maybe react more in this e-mail.
                  362:8 Q. So, let me get this right. You are
                  362:9 the CEO of Vade Secure. Your new employee,
                  362:10 Mr. Delannoy, sends you Cloudmark's licensing
                  362:11 information. You forward that Cloudmark
                  362:12 licensing information to another employee,
                  362:13 Mr. Gendre, and you are joking that
                  362:14 Mr. Delannoy is not being discreet with the
                  362:15 information? Is that what your testimony is
                  362:16 today?
362:21 - 363:21   Lotigier, Georges 02-02-2021 (00:02:34)                      LOT.90

                  362:21 A. I was understanding -- as I said, I                clear

                  362:22 never read the content of the file attached,
                  362:23 so I didn't realize you are -- and still I
                  362:24 have not seen that. But I didn't realize
                  362:25 this fact. What I say is that I received
                  363:1 that. This is the information, that the
                  363:2 content of the file, that the different
                  363:3 points that are sent by Xavier Delannoy,



                                                                         Page 19/23

                                                 75
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 76 of 139

                                    LOT-Lotigier_073121_942pm_COUNTERS

 Page/Line                                        Source                          ID


                  363:4 which was -- which were expected. And so,
                  363:5 that is the reason why I send it to -- I have
                  363:6 sent it to Adrien Gendre, because we were --
                  363:7 A. (Through interpreter) In French it
                  363:8 will be more precise.
                  363:9 In the process of thinking of what
                  363:10 should be done, I suppose I asked a question
                  363:11 to Xavier. I -- who answers with -- and I am
                  363:12 not talking about the attachment that are
                  363:13 known and public, or not fully public, but
                  363:14 that were known of our partners, and as I
                  363:15 said, I did not open that attachment and
                  363:16 therefore I did not know.
                  363:17 And when I reacted by saying, you
                  363:18 know, he is not discreet, it's because he
                  363:19 just said, of course I didn't give you
                  363:20 anything. That's my reaction to that
                  363:21 sentence.
364:10 - 364:11   Lotigier, Georges 02-02-2021 (00:00:02)                       LOT.91

                  364:10 Q. Let's open up Exhibit 35, take a                   P2254.6

                  364:11 look.
364:13 - 364:19   Lotigier, Georges 02-02-2021 (00:00:22)                       LOT.92

                  364:13 Q. You see that this is the gateway
                  364:14 daily licensing reports from the Cloudmark
                  364:15 licensing system, and there are 1559 pages of
                  364:16 Cloudmark's Gateway licensing reports for all
                  364:17 the customers of the MTA products from
                  364:18 Cloudmark. Do you see that?
                  364:19 A. I see that.
365:7 - 365:10    Lotigier, Georges 02-02-2021 (00:00:11)                       LOT.93

                  365:7 Q. Sir, no one at Vade Secure should
                  365:8 have had Gateway daily licensing reports from          P2254.6.1

                  365:9 Cloudmark for customers that are not shared
                  365:10 with Vade Secure; correct?
365:12 - 365:14   Lotigier, Georges 02-02-2021 (00:00:06)                       LOT.94

                  365:12 A. That's correct. That's correct.
                  365:13 We should have only the documents concerning
                  365:14 Vade Secure.                                            clear
365:15 - 366:9    Lotigier, Georges 02-02-2021 (00:01:31)                       LOT.95

                  365:15 Q. All right. Now, Mr. Lotigier,



                                                                         Page 20/23

                                                 76
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 77 of 139

                                     LOT-Lotigier_073121_942pm_COUNTERS

 Page/Line                                         Source                        ID


                  365:16 you said, "I believe that this document was
                  365:17 not opened." Did you do a forensic
                  365:18 investigation, as the CEO of Vade Secure,
                  365:19 to determine whether you or anyone else in
                  365:20 fact had actually opened this document when
                  365:21 this document was received?
                  365:22 A. No, because I don't remember at all
                  365:23 having realized that there was a specific
                  365:24 attachment like this, and if I realized at
                  365:25 this time that the content were not at the
                  366:1 destination of Vade Secure or something like
                  366:2 this, so if I had realized this content, I
                  366:3 would have react.
                  366:4 But, yes, to be -- to be clear, I
                  366:5 had never heard of that, of that content, and
                  366:6 I don't think anything which can be used by
                  366:7 Vade Secure -- okay. This is received and
                  366:8 re-sent, and we should not have this kind of
                  366:9 document. I agree. This is wrong.
 369:4 - 369:8    Lotigier, Georges 02-02-2021 (00:00:15)                      LOT.96

                  369:4 Q. Now, let's go to -- okay. Let's go
                  369:5 to my next exhibit. Can you click on                   P100.2

                  369:6 Exhibit 36, and what I am going to do, sir,
                  369:7 is -- why don't you click on Exhibit 37,
                  369:8 which is a transcription of --
369:16 - 369:19   Lotigier, Georges 02-02-2021 (00:00:12)                      LOT.97

                  369:16 Exhibit 37 is the French -- is the actual
                  369:17 English transcription of what is on this
                  369:18 French video, and Exhibit 38 is the
                  369:19 translation.
373:10 - 374:5    Lotigier, Georges 02-02-2021 (00:00:48)                      LOT.98

                  373:10 Q. So, Mr. Lotigier, that was you on
                  373:11 the video; right?
                  373:12 A. That's me.                                         P100.3.1

                  373:13 Q. And you were giving a meeting
                  373:14 presentation to your team members at Vade
                  373:15 Secure; correct?
                  373:16 A. That is correct.
                  373:17 Q. And what you told your team members
                  373:18 was the following. You said, "For telecom             P100.3.2




                                                                          Page 21/23

                                                  77
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 78 of 139

                                   LOT-Lotigier_073121_942pm_COUNTERS

 Page/Line                                       Source                         ID


                  373:19 operators, we remain convinced that we are on
                  373:20 the right track." You said that; correct?
                  373:21 A. That is correct.
                  373:22 Q. You said, "We want Comcast against
                  373:23 Cloudmark, which is number one in the U.S.,
                  373:24 if not in the world." You also said that;
                  373:25 correct?
                  374:1 A. That is not exactly the right
                  374:2 translation, but close to this.
                  374:3 Q. Is that the meaning of what you
                  374:4 said in French?
                  374:5 A. Close to this.
374:12 - 375:20   Lotigier, Georges 02-02-2021 (00:01:40)                      LOT.99

                  374:12 Q. And then you said, "Although it is
                  374:13 not yet announced, we have a new MTA for
                  374:14 telecom operators, which will allow us to
                  374:15 completely destroy Cloudmark."
                  374:16 Do you see that? And you said that
                  374:17 as well to your team?
                  374:18 A. This is not exactly that. Trust
                  374:19 me, the translation, there is something
                  374:20 missing. We have a new revolutionary MTA.
                  374:21 That's what I said. For the telecom
                  374:22 operators. And "which allow us to completely
                  374:23 destroy" is not the right translation. I
                  374:24 said "de gommer complÃ¨tement Cloudmark." "De
                  374:25 gommer" means more pushback of the market.
                  375:1 That's what I said. De gommer doesn't mean
                  375:2 this word. This is the wrong...
                  375:3 Q. So, what you said was, you have a
                  375:4 revolutionary new MTA for telcos which will
                  375:5 completely push back Cloudmark in the market.
                  375:6 That's what you told your team; is that
                  375:7 right?
                  375:8 A. That's more the -- the sense I
                  375:9 likely to say, yes. This is more what I
                  375:10 said.
                  375:11 Q. The new MTA that you are talking                   clear

                  375:12 about for telcos, that's the NextGen MTA
                  375:13 product; is that right?



                                                                         Page 22/23

                                                78
          Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 79 of 139

                                     LOT-Lotigier_073121_942pm_COUNTERS

    Page/Line                                      Source                       ID


                 375:14 A. Yes. That is the -- what has been
                 375:15 called the MTA Builder.
                 375:16 Q. And that MTA Builder product
                 375:17 competes with Cloudmark for telco customers;
                 375:18 correct?
                 375:19 A. That is correct. Cloudmark is a
                 375:20 competitor.
_____________________________________________________________________

Proofpoint Designations = 00:39:45
Vade Counters = 00:04:05
Total Time = 00:43:50

Documents Shown
P100
P2080
P2177
P2254
P2257
P2288
P2290




                                                                          Page 23/23

                                                  79
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 80 of 139




   Recorded Deposition Testimony from
Alexandre Boussinet, who is the Engineering
           Lead at Vade Secure

             Played at Trial Tr. 1149:10-12




                                80
        Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 81 of 139

                                  BOU-Boussinet_080121_252pm_COUNTERS

Page/Line                                         Source                        ID

17:23 - 17:24   Boussinet, Alexandre 01-28-2021 (00:00:04)                    BOU.1

                17:23 Q. When you first joined Cloudmark,
                17:24 what was your title with the company?
17:25 - 18:1    Boussinet, Alexandre 01-28-2021 (00:00:04)                    BOU.2

                17:25 A. Software developer.
                18:1
 18:2 - 18:3    Boussinet, Alexandre 01-28-2021 (00:00:02)                    BOU.3

                18:2 Q. Who was your supervisor at that
                18:3 time?
 18:4 - 18:4    Boussinet, Alexandre 01-28-2021 (00:00:03)                    BOU.4

                18:4 A. Olivier LemariÃ©.
 20:3 - 20:4    Boussinet, Alexandre 01-28-2021 (00:00:03)                    BOU.5

                20:3 Q. After Mr. LemariÃ©, who was your
                20:4 next supervisor?
 20:5 - 20:7    Boussinet, Alexandre 01-28-2021 (00:00:10)                    BOU.6

                20:5 A. Frederik Deweerdt.
                20:6 Q. When did that change in your
                20:7 supervisor occur?
 20:8 - 20:9    Boussinet, Alexandre 01-28-2021 (00:00:08)                    BOU.7

                20:8 A. I don't recall exactly.
                20:9 Q. Can you give me your best estimate?
20:10 - 20:11   Boussinet, Alexandre 01-28-2021 (00:00:08)                    BOU.8

                20:10 A. I would say two years before I left
                20:11 Cloudmark.
 21:2 - 21:3    Boussinet, Alexandre 01-28-2021 (00:00:03)                    BOU.9

                21:2 Q. Going back to when you first joined
                21:3 Cloudmark, what products did you work on?
 21:4 - 21:4    Boussinet, Alexandre 01-28-2021 (00:00:02)                    BOU.10

                21:4 A. On the Gateway.
26:14 - 26:15   Boussinet, Alexandre 01-28-2021 (00:00:04)                    BOU.11

                26:14 Q. Were you involved in the Trident
                26:15 project at Cloudmark?
26:16 - 26:16   Boussinet, Alexandre 01-28-2021 (00:00:01)                    BOU.12

                26:16 A. No.
27:25 - 28:3    Boussinet, Alexandre 01-28-2021 (00:00:05)                    BOU.13

                27:25 Q. While you were employed by Vade
                28:1
                28:2 Secure, did you ever discuss the Trident
                28:3 product at Cloudmark?
 28:4 - 28:4    Boussinet, Alexandre 01-28-2021 (00:00:02)                    BOU.14




                                                                        Page 2/8

                                                 81
        Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 82 of 139

                                  BOU-Boussinet_080121_252pm_COUNTERS

Page/Line                                         Source                        ID


                28:4 A. No.
 28:5 - 28:8    Boussinet, Alexandre 01-28-2021 (00:00:08)                    BOU.63

                28:5 Q. While you were employed by Vade
                28:6 Secure, did you ever see anyone else at Vade
                28:7 Secure discuss the Trident product at
                28:8 Cloudmark?
28:10 - 28:10   Boussinet, Alexandre 01-28-2021 (00:00:01)                    BOU.15

                28:10
28:11 - 28:11   Boussinet, Alexandre 01-28-2021 (00:00:01)                    BOU.64

                28:11 A. Not to my knowledge.
 29:3 - 29:5    Boussinet, Alexandre 01-28-2021 (00:00:05)                    BOU.16

                29:3 Q. While you were at Cloudmark, were
                29:4 you given access to any source code for any
                29:5 products?
 29:6 - 29:6    Boussinet, Alexandre 01-28-2021 (00:00:01)                    BOU.17

                29:6 A. Yes.
 29:7 - 29:8    Boussinet, Alexandre 01-28-2021 (00:00:03)                    BOU.18

                29:7 Q. And what type of source code did
                29:8 you have access to at Cloudmark?
 29:9 - 29:9    Boussinet, Alexandre 01-28-2021 (00:00:04)                    BOU.19

                29:9 A. To the source code of the Gateway.
84:25 - 85:3    Boussinet, Alexandre 01-28-2021 (00:00:06)                    BOU.20

                84:25 Q. Did there come a time when
                85:1
                85:2 Mr. LemariÃ© was no longer working on the
                85:3 NextGen MTA product?
 85:4 - 85:4    Boussinet, Alexandre 01-28-2021 (00:00:07)                    BOU.21

                85:4 A. Yes. Very early in the project.
94:25 - 95:5    Boussinet, Alexandre 01-28-2021 (00:00:17)                    BOU.22

                94:25 Q. Did Mr. Delannoy indicate to you
                95:1
                95:2 that he was using information from the
                95:3 Cloudmark licensing reports to argue for the
                95:4 development of a new MTA solution at Vade
                95:5 Secure?
95:10 - 95:11   Boussinet, Alexandre 01-28-2021 (00:00:07)                    BOU.23

                95:10 A. No, I'm not aware of that. I don't
                95:11 see the connection.
95:18 - 95:20   Boussinet, Alexandre 01-28-2021 (00:00:07)                    BOU.24

                95:18 Q. Did Mr. Delannoy also agree with



                                                                        Page 3/8

                                                 82
        Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 83 of 139

                                  BOU-Boussinet_080121_252pm_COUNTERS

Page/Line                                           Source                      ID


                95:19 you that Mailstro and Mailcube products were
                95:20 not competitive products?
95:21 - 96:2    Boussinet, Alexandre 01-28-2021 (00:00:23)                    BOU.25

                95:21 A. I don't recall his -- the way he
                95:22 reacted, but you would have to ask him. But
                95:23 I think that yes.
                95:24 Q. Is the NextGen MTA product at Vade
                95:25 Secure based on the Mailstro and Mailcube
                96:1
                96:2 products, or is that a new product?
 96:3 - 96:3    Boussinet, Alexandre 01-28-2021 (00:00:04)                    BOU.26

                96:3 A. It's a brand-new product.
96:21 - 96:23   Boussinet, Alexandre 01-28-2021 (00:00:07)                    BOU.27

                96:21 Q. Have you ever received training as
                96:22 to maintaining source code developed for Vade
                96:23 Secure as confidential information?
96:25 - 97:1    Boussinet, Alexandre 01-28-2021 (00:00:03)                    BOU.28

                96:25 A. I don't believe so, no.
                97:1
 97:2 - 97:4    Boussinet, Alexandre 01-28-2021 (00:00:06)                    BOU.29

                97:2 Q. Have you ever received any training
                97:3 at Vade Secure as to maintaining the
                97:4 confidence of technical documentation?
 97:6 - 97:6    Boussinet, Alexandre 01-28-2021 (00:00:02)                    BOU.30

                97:6 A. No, I don't believe so.
 97:7 - 97:8    Boussinet, Alexandre 01-28-2021 (00:00:04)                    BOU.31

                97:7 Q. Have you ever received training at
                97:8 Vade Secure as to non-disclosure agreements?
97:10 - 97:10   Boussinet, Alexandre 01-28-2021 (00:00:01)                    BOU.32

                97:10 A. No.
 98:5 - 98:7    Boussinet, Alexandre 01-28-2021 (00:00:04)                    BOU.33

                98:5 Q. Have you ever received any training
                98:6 at Vade Secure as to confidential
                98:7 information?
 98:9 - 98:9    Boussinet, Alexandre 01-28-2021 (00:00:01)                    BOU.34

                98:9 A. No.
98:22 - 99:2    Boussinet, Alexandre 01-28-2021 (00:00:14)                    BOU.35

                98:22 When you joined Vade Secure, did
                98:23 you receive any company training from Vade
                98:24 Secure on any confidential information that



                                                                        Page 4/8

                                                   83
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 84 of 139

                                    BOU-Boussinet_080121_252pm_COUNTERS

 Page/Line                                          Source                       ID


                  98:25 you may have received as part of your work at
                  99:1
                  99:2 Cloudmark?
  99:6 - 99:6     Boussinet, Alexandre 01-28-2021 (00:00:01)                   BOU.36

                  99:6 A. No.
  99:7 - 99:9     Boussinet, Alexandre 01-28-2021 (00:00:07)                   BOU.37

                  99:7 Q. Did you receive any training from
                  99:8 Vade regarding what to do or what not to do
                  99:9 with Cloudmark's intellectual property?
 99:13 - 99:13    Boussinet, Alexandre 01-28-2021 (00:00:01)                   BOU.38

                  99:13 A. No.
 101:4 - 101:8    Boussinet, Alexandre 01-28-2021 (00:00:14)                   BOU.39

                  101:4 Q. So, were you told by Vade Secure
                  101:5 not to use any source-code-related
                  101:6 information that you obtained as part of your
                  101:7 work at Cloudmark with respect to any work
                  101:8 that you were doing for Vade Secure?
 101:9 - 101:9    Boussinet, Alexandre 01-28-2021 (00:00:01)                   BOU.40

                  101:9 A. No.
104:21 - 104:24   Boussinet, Alexandre 01-28-2021 (00:00:09)                   BOU.41

                  104:21 Q. And Mr. Boussinet, when Vade Secure
                  104:22 contacted you about the opportunity to join
                  104:23 them, were you actively looking for other
                  104:24 jobs?
104:25 - 104:25   Boussinet, Alexandre 01-28-2021 (00:00:02)                   BOU.42

                  104:25 A. Yes.
120:16 - 120:18   Boussinet, Alexandre 01-28-2021 (00:00:07)                   BOU.43

                  120:16 Q. While you were at Cloudmark, did
                  120:17 you document any of your ideas for improving
                  120:18 the Cloudmark Gateway product?
120:19 - 120:19   Boussinet, Alexandre 01-28-2021 (00:00:01)                   BOU.44

                  120:19 A. No.
120:20 - 120:22   Boussinet, Alexandre 01-28-2021 (00:00:06)                   BOU.45

                  120:20 Q. At that time you were working for
                  120:21 Cloudmark, did you have any specific ideas
                  120:22 for improving the Cloudmark Gateway product?
120:23 - 120:23   Boussinet, Alexandre 01-28-2021 (00:00:05)                   BOU.46

                  120:23 A. I had several ones, yes.
123:13 - 123:16   Boussinet, Alexandre 01-28-2021 (00:00:10)                   BOU.47

                  123:13 Q. And what about with respect to the



                                                                          Page 5/8

                                                    84
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 85 of 139

                                    BOU-Boussinet_080121_252pm_COUNTERS

 Page/Line                                          Source                       ID


                  123:14 policy engine? Did you come up with any
                  123:15 specific solutions for solving those problems
                  123:16 when you were working for Cloudmark?
123:20 - 124:9    Boussinet, Alexandre 01-28-2021 (00:01:27)                   BOU.48

                  123:20 A. So, we had quite a few discussions,
                  123:21 me and Alexandre Luciani, about this, because
                  123:22 it was one of the improvement projects that
                  123:23 was very interesting, and it showed a number
                  123:24 of performance weaknesses. I don't recall
                  123:25 precisely how far we thought about this.
                  124:1
                  124:2 Often we would talk about a workflow
                  124:3 language. But that -- this language would be
                  124:4 very difficult to represent for the client.
                  124:5 CHECK INTERPRETER: Check
                  124:6 interpreter notes that he saw a mistake
                  124:7 in the record. The lead interpreter used
                  124:8 the word "weaknesses," and the
                  124:9 transcription says "witnesses."
124:10 - 124:12   Boussinet, Alexandre 01-28-2021 (00:00:09)                   BOU.49

                  124:10 Q. What type of workflow language were
                  124:11 you discussing with Mr. Luciani to deal with
                  124:12 the policy engine performance issues?
124:13 - 125:25   Boussinet, Alexandre 01-28-2021 (00:04:54)                   BOU.50

                  124:13 A. Firstly, we wanted to have a better
                  124:14 expressivity or expressiveness. One of the
                  124:15 issues with the workflow of the policy is the
                  124:16 fact that all the rules are tightly connected
                  124:17 with one another. Actually, one rule might
                  124:18 be embedded in another one, which created
                  124:19 various or several levels of logic. If you
                  124:20 take, for example, the case of choice that
                  124:21 has to be made, if one value is equal to the
                  124:22 reference value, then we would execute
                  124:23 another rule, and if that other rule
                  124:24 contained a condition, and that would be
                  124:25 repeated, and would repeat itself and repeat
                  125:1
                  125:2 itself time and again.
                  125:3 The policy would become very



                                                                          Page 6/8

                                                   85
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 86 of 139

                                    BOU-Boussinet_080121_252pm_COUNTERS

 Page/Line                                          Source                       ID


                  125:4 difficult to read, because you would end up
                  125:5 with a pyramidal effect within the policy.
                  125:6 And it was as much a problem for the client
                  125:7 in terms of reading and in terms of proper
                  125:8 follow-up of the good operation of the
                  125:9 policy, but also in terms of how the policy
                  125:10 was executed later on by the workflow engine,
                  125:11 because in fact, there were a lot of
                  125:12 exchanges for each line, for the execution of
                  125:13 each line of the rule of the policy. The
                  125:14 workflow engine would need to create a
                  125:15 context that is specific to that particular
                  125:16 line, and then call a function that is also
                  125:17 specific to that line, which -- which once it
                  125:18 is repeated numerous times becomes very
                  125:19 onerous, due to the numbers of copies that
                  125:20 are produced inside the memory and the number
                  125:21 of induced function calls.
                  125:22 So, one idea was to limit that
                  125:23 number of copies and, if possible, reduce or
                  125:24 prepare the function calls which are
                  125:25 successive in that case.
 126:2 - 126:5    Boussinet, Alexandre 01-28-2021 (00:00:10)                   BOU.51

                  126:2 Q. In addition to Mr. Luciani, did you
                  126:3 discuss any of these ideas for improving the
                  126:4 Cloudmark Gateway product with other people
                  126:5 at Cloudmark?
 126:6 - 126:9    Boussinet, Alexandre 01-28-2021 (00:00:30)                   BOU.52

                  126:6 A. It seems that I did, once again,
                  126:7 during our coffee breaks. I'm thinking about
                  126:8 Gail Roulland, but most of those discussions
                  126:9 were with Alexandre.
126:14 - 126:17   Boussinet, Alexandre 01-28-2021 (00:00:09)                   BOU.53

                  126:14 Q. Do you remember discussing any of
                  126:15 these ideas for improving the Cloudmark
                  126:16 Gateway product with Mr. LemariÃ© at
                  126:17 Cloudmark?
126:18 - 126:18   Boussinet, Alexandre 01-28-2021 (00:00:01)                   BOU.54

                  126:18 A. Yes.
128:20 - 129:2    Boussinet, Alexandre 01-28-2021 (00:00:25)                   BOU.55




                                                                          Page 7/8

                                                   86
           Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 87 of 139

                                     BOU-Boussinet_080121_252pm_COUNTERS

    Page/Line                                       Source                         ID


                   128:20 Q. So, fast forwarding in time,
                   128:21 Mr. Boussinet, when you had a chance to
                   128:22 develop the NextGen MTA for Vade Secure, did
                   128:23 you try to solve some of the problems that we
                   128:24 just discussed with respect to the workflow
                   128:25 policy, as well as these other areas in terms
                   129:1
                   129:2 of callbacks?
   129:3 - 129:3   Boussinet, Alexandre 01-28-2021 (00:00:01)                    BOU.56

                   129:3 A. Yes.
_____________________________________________________________________

Proofpoint Designations = 00:10:39
Vade Counters = 00:01:56
Total Time = 00:12:35




                                                                           Page 8/8

                                                   87
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 88 of 139




 Recorded Deposition Testimony from
Romain Seguy, who is the Chief Financial
        Officer at Vade Secure

               Played at Trial Tr. 1539:4-5




                                88
        Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 89 of 139

                                   SEG-Seguy_080321_850pm_COUNTERS

Page/Line                                        Source                            ID

18:23 - 19:5    Seguy, Romain 02-10-2021 (00:00:27)                              SEG.1

                18:23 Q. And are you currently employed by Vade
                18:24 Secure SASU?
                18:25 A. Correct.
                19:1 Q. Okay. And other than being employed at
                19:2 Vade Secure SASU, do you have -- do you -- are you
                19:3 currently an employee or officer of any other
                19:4 entity?
                19:5 A. I'm secretary of Vade Secure, Inc.
19:8 - 19:12    Seguy, Romain 02-10-2021 (00:00:15)                              SEG.2

                19:8 Q. Okay. And when did you join Vade?
                19:9 A. I joined Vade in May 2018.
                19:10 Q. Okay. And your current job title at Vade
                19:11 is as a chief financial officer; is that correct?
                19:12 A. Correct.
 24:5 - 24:8    Seguy, Romain 02-10-2021 (00:00:20)                              SEG.3

                24:5 Q. Okay. And so as CFO at Vade, are you
                24:6 responsible for the financial, legal, and HR matters
                24:7 across all Vade Secure SASU subentities?
                24:8 A. Yes.
27:14 - 27:17   Seguy, Romain 02-10-2021 (00:00:19)                              SEG.4

                27:14 Q. Yeah. What do you understand annual
                27:15 recurring revenue to mean?
                27:16 A. It correspond to the annual value of a
                27:17 subscription contract with our client.
 43:1 - 43:4    Seguy, Romain 02-10-2021 (00:00:13)                              SEG.5

                43:1 Q. Okay. And do you report directly to
                43:2 Mr. Lotigier, CEO of Vade?
                43:3 A. I report directly to Mr. Georges Lotigier
                43:4 as CEO of Vade, yes.
44:22 - 45:3    Seguy, Romain 02-10-2021 (00:00:22)                              SEG.6

                44:22 Q. Mr. Seguy, have you seen this document
                44:23 before?
                44:24 A. Yes.                                                   P2021.1

                44:25 Q. And what is Exhibit 3?
                45:1 A. It's the financial statement of the
                45:2 company related to half year 2020 and issued in July
                45:3 2020.
46:7 - 46:11    Seguy, Romain 02-10-2021 (00:00:22)                              SEG.7

                46:7 So turning back to Exhibit 3, were you



                                                                            Page 2/11

                                                89
        Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 90 of 139

                                   SEG-Seguy_080321_850pm_COUNTERS

Page/Line                                        Source                            ID


                46:8 involved in preparing or creating this document?
                46:9 A. As CFO of company, I have been necessarily
                46:10 involve in this -- in the preparation of this
                46:11 document.
46:16 - 46:20   Seguy, Romain 02-10-2021 (00:00:27)                              SEG.8

                46:16 Q. Okay. And when you -- what was the
                46:17 purpose of creating this document?
                46:18 A. To explain, to give financial information
                46:19 to the management team of Vade and to the board of
                46:20 directors of the company.
 49:2 - 49:7    Seguy, Romain 02-10-2021 (00:00:25)                              SEG.9

                49:2 Have you personally communicated this
                49:3 document, Exhibit 3, to any customers or potential
                49:4 customers of Vade?
                49:5 A. I personally don't communicated this
                49:6 document to client or potential client of the
                49:7 company.
49:8 - 49:12    Seguy, Romain 02-10-2021 (00:00:21)                             SEG.10

                49:8 Q. Okay. Have you personally communicated
                49:9 this document, Exhibit 3, to parties outside of this
                49:10 litigation for the purpose of seeking funding for
                49:11 Vade?
                49:12 A. Yes.
54:6 - 54:12    Seguy, Romain 02-10-2021 (00:00:17)                             SEG.11

                54:6 Q. Okay. And the first point on this list is
                54:7 significant ISP deals. Do you see what I'm                P2021.4.1

                54:8 referring to?
                54:9 A. Yes.
                54:10 Q. Okay. And the first one is a deal with
                54:11 Docomo; is that correct?
                54:12 A. Correct.
54:18 - 55:8    Seguy, Romain 02-10-2021 (00:01:26)                             SEG.12

                54:18 Q. Okay. So setting aside the exchange rate,
                54:19 the deal between Docomo and Vade was for 833,000
                54:20 euros per year; is that fair?
                54:21 A. Under yearly basis, yes.
                54:22 Q. Okay. How many years is the duration of
                54:23 the Docomo deal?
                54:24 A. We sign with Docomo a five-years
                54:25 agreement.



                                                                            Page 3/11

                                                90
        Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 91 of 139

                                  SEG-Seguy_080321_850pm_COUNTERS

Page/Line                                       Source                              ID


                55:1 Q. Okay. And did Docomo prepay all five
                55:2 years of fees in advance?
                55:3 A. Yes, according to the agreement, five
                55:4 years prepaid -- prepayment has been done by Docomo.
                55:5 Q. Okay. And Vade has received that -- the
                55:6 prepayment from Docomo for five years contract; is
                55:7 that correct?
                55:8 A. Yes.
57:2 - 57:11    Seguy, Romain 02-10-2021 (00:00:39)                              SEG.13

                57:2 Q. Okay. Do you know what products and
                57:3 services the Docomo deal was for?
                57:4 A. If I remember well, it was a filtering
                57:5 product.
                57:6 Q. And by filtering product, do you mean
                57:7 Vade's Content Filter?
                57:8 A. Yeah. But I draw your attention to the
                57:9 fact that I'm here for the company and not sales guy
                57:10 of the company, so I cannot give you more details on
                57:11 the service provided to -- by the company to Docomo.
61:8 - 61:14    Seguy, Romain 02-10-2021 (00:00:35)                              SEG.14

                61:8 Q. Okay. So sales and revenue from Vade's                    clear

                61:9 Office 365 product accounted for a larger portion of
                61:10 Vade's overall sales and revenue month after month;
                61:11 is that --
                61:12 A. Yes. This revenue, this product is
                61:13 growing in our revenue, so it takes a more important
                61:14 weight in the total revenue of the company, yes.
72:7 - 72:10    Seguy, Romain 02-10-2021 (00:00:17)                              SEG.15

                72:7 Q. Okay. So this seems like an obvious
                72:8 question to me, but I'm not a CFO, so why didn't
                72:9 Vade raise prices so that its sales revenue could
                72:10 cover its costs --
72:13 - 72:13   Seguy, Romain 02-10-2021 (00:00:01)                              SEG.16

                72:13 Q. -- since in -- since 2016?
72:17 - 72:22   Seguy, Romain 02-10-2021 (00:00:42)                              SEG.17

                72:17 THE WITNESS: Cost strategy is not under
                72:18 my responsibilities. And it is important to have in
                72:19 mind that to be -- to -- to make a company
                72:20 profitable, it's not only question of pricing.
                72:21 Perhaps a company could decide to invest more and



                                                                             Page 4/11

                                               91
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 92 of 139

                                      SEG-Seguy_080321_850pm_COUNTERS

 Page/Line                                          Source                            ID


                  72:22 then expenses more and then create some losses.
 97:21 - 97:23    Seguy, Romain 02-10-2021 (00:00:20)                              SEG.18

                  97:21 Q. Does Vade keep data for
                  97:22 R&D costs broken down at the product level?
                  97:23 A. There is -- no.
101:10 - 102:3    Seguy, Romain 02-10-2021 (00:01:13)                              SEG.19

                  101:10 Have you seen this document before?
                  101:11 A. Yes.
                  101:12 Q. Okay. And what is Exhibit 5?                           P1820.1

                  101:13 A. Exhibit 5 is the ARR of the com- -- just
                  101:14 let me time to deep dive on it just to be sure what
                  101:15 it's about.
                  101:16 Okay. This document is the ARR
                  101:17 spreadsheet that report the ARR, the net booking,
                  101:18 the booking, the churn, backlog, and other
                  101:19 information that is related to the ARR KPI as we
                  101:20 discussed earlier this morning.
                  101:21 Q. Okay. And KPI stands for key performance
                  101:22 indicator; is that correct?
                  101:23 A. Correct.
                  101:24 Q. And so Exhibit 5, this is a type of ARR
                  101:25 data that Vade would -- keeps on it as part of its
                  102:1 regular part -- regular course of business; is that
                  102:2 correct?
                  102:3 A. Yes.
102:21 - 102:23   Seguy, Romain 02-10-2021 (00:00:15)                              SEG.20

                  102:21 Q. Okay. In 2020 did -- did Vade change any
                  102:22 allocations, like how it allocates specific numbers
                  102:23 to different line items as opposed to 2019?
102:25 - 103:1    Seguy, Romain 02-10-2021 (00:00:01)                              SEG.21

                  102:25 THE WITNESS: It's possible.
                  103:1 BY MS. CHENG:
 103:2 - 103:2    Seguy, Romain 02-10-2021 (00:00:06)                              SEG.22

                  103:2 Q. Okay. So if we look at this first tab,
 103:3 - 103:5    Seguy, Romain 02-10-2021 (00:00:09)                              SEG.23

                  103:3 this is a -- this shows ARR per product; is that
                  103:4 correct?
                  103:5 A. Yes.
108:18 - 108:21   Seguy, Romain 02-10-2021 (00:00:12)                              SEG.24

                  108:18 Q. Okay. So you see where I'm referring



                                                                               Page 5/11

                                                    92
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 93 of 139

                                     SEG-Seguy_080321_850pm_COUNTERS

 Page/Line                                         Source                              ID


                  108:19 to -- I'm looking at row 102 and there's a line item      P1820.1.1

                  108:20 that is labeled "Content Filter," correct?
                  108:21 A. Yes.
108:22 - 109:3    Seguy, Romain 02-10-2021 (00:00:32)                               SEG.25

                  108:22 Q. And so what is being shown here in row
                  108:23 102?
                  108:24 A. It's -- I think it's a misnaming of that
                  108:25 item. And it -- it showed -- in fact, there is -- I
                  109:1 just note now when you were discussing that there is
                  109:2 a misspecification of the line and a miss -- how to
                  109:3 say -- misnaming of some line because --
109:4 - 109:18    Seguy, Romain 02-10-2021 (00:01:17)                               SEG.26

                  109:4 Q. Okay.
                  109:5 A. -- when the total ARR of the company
                  109:6 amount to 16.7 million euro, so number is true, and
                  109:7 you want to have the breakdown by business line, you
                  109:8 have to go to second -- second table spreadsheet in
                  109:9 column AH, and you would find again this -- on line
                  109:10 36, the number 17.7 million euro of ARR. And in
                  109:11 this ARR, it is including the ISP business line for
                  109:12 an amount of 6.4 million euro, as is in the
                  109:13 continuing column AH, line 27. And product related
                  109:14 to Content Filter or MTA, as we discussed, are
                  109:15 including only on the ISP business line and not on
                  109:16 the corporate -- or SMB is the same -- business line
                  109:17 that represent 6.8 million euro at the end of
                  109:18 December, as it's shown in column AH, line 11.
109:19 - 109:24   Seguy, Romain 02-10-2021 (00:00:12)                               SEG.27

                  109:19 Q. Okay. So if we're looking at -- let's go
                  109:20 back to that row 102, line item Content Filter. And
                  109:21 you said this is a miss -- mistake, a mislabeling --
                  109:22 A. Yeah.
                  109:23 Q. -- is that correct?
                  109:24 A. Yeah.
110:20 - 110:24   Seguy, Romain 02-10-2021 (00:00:19)                               SEG.28

                  110:20 Q. Okay. So setting aside whether it is
                  110:21 reported outside of Vade or not, does Vade track ARR
                  110:22 specific at the product level for Vade Content
                  110:23 Filter?
                  110:24 A. As mentioned earlier, no.



                                                                                Page 6/11

                                                  93
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 94 of 139

                                     SEG-Seguy_080321_850pm_COUNTERS

 Page/Line                                         Source                              ID

110:25 - 111:3    Seguy, Romain 02-10-2021 (00:00:13)                               SEG.29

                  110:25 Q. Okay. So then the numbers in line 102,
                  111:1 what are those numbers?
                  111:2 A. It's not an accurate numbers. It does not
                  111:3 reflect the value of the Content Filter product.
116:10 - 116:18   Seguy, Romain 02-10-2021 (00:00:42)                               SEG.30

                  116:10 Q. Okay. Does Vade track costs at the
                  116:11 product level for any of Vade's products?                   clear

                  116:12 A. No.
                  116:13 Q. Okay. Does Vade track R&D costs at the
                  116:14 product level for any of Vade's products?
                  116:15 A. No.
                  116:16 Q. Does Vade track costs for the --
                  116:17 attributable to the ISP business line?
                  116:18 A. No.
124:15 - 124:18   Seguy, Romain 02-10-2021 (00:00:22)                               SEG.33

                  124:15 Q. Since September 2020 has Vade been in
                  124:16 communication with any third parties for the purpose
                  124:17 of seeking funding or investments in Vade?
                  124:18 A. Yes.
 125:4 - 125:5    Seguy, Romain 02-10-2021 (00:00:07)                               SEG.34

                  125:4 Q. So Vade told those third parties that
                  125:5 Mr. LemariÃ© is Vade's CTO; is that correct?
125:8 - 125:13    Seguy, Romain 02-10-2021 (00:00:20)                               SEG.35

                  125:8 THE WITNESS: Yes.
                  125:9 BY MS. CHENG:
                  125:10 Q. Okay. Did Vade communicate to those third
                  125:11 parties that Mr. LemariÃ© is current -- is on leave
                  125:12 from his duties as CTO at Vade?
                  125:13 A. No.
138:24 - 139:4    Seguy, Romain 02-10-2021 (00:00:14)                               SEG.36

                  138:24 Are you familiar with a French newspaper
                  138:25 or a news outlet called Les Ã‰chos, L-E-S --
                  139:1 A. Les Ã‰chos? Yes.
                  139:2 Q. Yes.
                  139:3 A. Les Ã‰chos, yes. It's a very famous
                  139:4 newspaper.
140:16 - 140:19   Seguy, Romain 02-10-2021 (00:00:14)                               SEG.37

                  140:16 Q. Are you aware that
                  140:17 Mr. Lotigier spoke to Les Ã‰chos concerning in



                                                                                Page 7/11

                                                   94
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 95 of 139

                                     SEG-Seguy_080321_850pm_COUNTERS

 Page/Line                                         Source                               ID


                  140:18 litigation?
                  140:19 A. Yes.
140:22 - 140:24   Seguy, Romain 02-10-2021 (00:00:16)                                SEG.38

                  140:22 So I'd like to introduce as -- as
                  140:23 Exhibit 7 document bearing Bates Nos.                        P675.1

                  140:24 PP-VADE00297896.
 141:3 - 141:5    Seguy, Romain 02-10-2021 (00:00:14)                                SEG.39

                  141:3 MS. CHENG: I'd also like to introduce as
                  141:4 Exhibit 8 document bearing Bates numbers
                  141:5 PP-VADE00297897.
 141:8 - 141:9    Seguy, Romain 02-10-2021 (00:00:19)                                SEG.40

                  141:8 MS. CHENG: And as Exhibit 9 document                          P675.2

                  141:9 bearing Bates numbers PP-VADE00297898.
141:19 - 142:3    Seguy, Romain 02-10-2021 (00:00:41)                                SEG.41

                  141:19 Q. And so Exhibit 7 is a French-language
                  141:20 document; is that correct?
                  141:21 A. Yes, it's a French-language document, yes.
                  141:22 Q. Okay. And I'll represent to you that
                  141:23 Exhibit 9 is the English translation of that
                  141:24 document. And Exhibit 8 is the certification of the
                  141:25 translation.
                  142:1 Have you seen this -- have you seen the
                  142:2 article in Exhibit 7 before?
                  142:3 A. Yes.
142:10 - 142:11   Seguy, Romain 02-10-2021 (00:00:12)                                SEG.42

                  142:10 When did you first learn that Mr. Lotigier
                  142:11 was speaking to or did speak to Les Ã‰chos?                 P675.2.1
142:12 - 142:14   Seguy, Romain 02-10-2021 (00:00:16)                                SEG.43

                  142:12 A. I have been inform of this -- that
                  142:13 Mr. Lotigier had an interview with Les Ã‰chos two day
                  142:14 before its publication on the newspaper.
145:10 - 145:10   Seguy, Romain 02-10-2021 (00:00:07)                                SEG.44

                  145:10 Is this article in Exhibit 9 accurate?
145:13 - 145:19   Seguy, Romain 02-10-2021 (00:00:37)                                SEG.45

                  145:13 THE WITNESS: This article reflects --
                  145:14 reflect the point of view of the person was being
                  145:15 interviewed. Interviewed, yes. So I cannot speak
                  145:16 for this same people about numbers. Some numbers
                  145:17 are assess and could not be considered as accurate           clear

                  145:18 compared with what is we call into the book of a



                                                                                 Page 8/11

                                                  95
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 96 of 139

                                     SEG-Seguy_080321_850pm_COUNTERS

 Page/Line                                         Source                             ID


                  145:19 company.
147:25 - 148:3    Seguy, Romain 02-10-2021 (00:00:17)                              SEG.46

                  147:25 Q. You mentioned earlier
                  148:1 that Docomo prepaid for a -- a five-year contract
                  148:2 with Vade; is that correct?
                  148:3 A. Yes.
148:10 - 148:13   Seguy, Romain 02-10-2021 (00:00:21)                              SEG.47

                  148:10 So other than Docomo, what other clients
                  148:11 of Vade have prepaid their contract?
                  148:12 A. A lot of client. So many that I cannot
                  148:13 give you the -- the name. It would be impossible.
234:18 - 234:21   Seguy, Romain 02-11-2021 (00:00:17)                              SEG.48

                  234:18 Q. Okay. All right. Is -- have you seen
                  234:19 Exhibit 13 before?                                        P1659.1

                  234:20 A. It seems that it is something that has been
                  234:21 prepared by my financial team, so yes.
235:24 - 236:6    Seguy, Romain 02-11-2021 (00:00:42)                              SEG.49

                  235:24 MS. CHENG: Q. So what is Exhibit 13?
                  235:25 A. LLG Group 2018 actual and 2019 budget
                  236:1 financial.
                  236:2 Q. And what is LLG Group?
                  236:3 A. Is a foreign name of Vade Secure Group.
                  236:4 Q. What do you mean by foreign name?
                  236:5 A. Until 2020, Vade Secure Group was -- the
                  236:6 name of Vade Secure Group was LLG Group.                    clear
252:14 - 252:20   Seguy, Romain 02-11-2021 (00:00:28)                              SEG.50

                  252:14 MS. CHENG: Q. Does Vade Secure
                  252:15 have a handbook for its employees?
                  252:16 A. Vade Secure U.S. has a specific U.S.
                  252:17 handbook.
                  252:18 Q. Does Vade SASU have a handbook for its
                  252:19 employees?
                  252:20 A. No.
253:6 - 253:14    Seguy, Romain 02-11-2021 (00:00:38)                              SEG.51

                  253:6 Q. Okay. And do you know when was the --
                  253:7 whether all employees of Vade Secure, Inc. receive a
                  253:8 copy of the handbook?
                  253:9 A. Uhm, I don't know whether all employee of
                  253:10 Vade Secure, Inc. have received or not this
                  253:11 handbook.



                                                                               Page 9/11

                                                  96
         Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 97 of 139

                                    SEG-Seguy_080321_850pm_COUNTERS

 Page/Line                                        Source                              ID


                  253:12 Q. Okay. Do you oversee the HR sub-department
                  253:13 for Vade?
                  253:14 A. Yes.
256:20 - 256:22   Seguy, Romain 02-11-2021 (00:00:09)                               SEG.52

                  256:20 How do Vade's employees become aware of the
                  256:21 rules of the company?
                  256:22 A. Uhm, through HR department.
 259:5 - 259:7    Seguy, Romain 02-11-2021 (00:00:11)                               SEG.54

                  259:5 Do you know if Mr. LemariÃ© received a copy
                  259:6 of any Vade handbook or any version of Vade --
                  259:7 Vade's handbook?
 259:9 - 259:9    Seguy, Romain 02-11-2021 (00:00:01)                               SEG.55

                  259:9 THE WITNESS: I don't know.
 262:1 - 262:6    Seguy, Romain 02-11-2021 (00:00:24)                               SEG.56

                  262:1 MS. CHENG: Q. Are employees asked to
                  262:2 sign any agreements as part of the on-boarding
                  262:3 process at Vade?
                  262:4 A. Uhm, there is no kind of acknowledgment of
                  262:5 how on-boarding process is done at this time. How
                  262:6 it is done, it is done.
262:7 - 262:13    Seguy, Romain 02-11-2021 (00:00:20)                               SEG.57

                  262:7 Q. Okay. And so for Vade Secure, Inc., who at
                  262:8 Vade oversees the on-boarding process for new
                  262:9 employees?
                  262:10 A. HR.
                  262:11 Q. And is that Ms. Delphine you mentioned
                  262:12 earlier?
                  262:13 A. Yes.
263:7 - 263:11    Seguy, Romain 02-11-2021 (00:00:20)                               SEG.58

                  263:7 So are employees asked to sign any
                  263:8 agreements during the on-boarding process at Vade?
                  263:9 A. Not to my knowledge.
                  263:10 Q. I'm sorry?
                  263:11 A. Not to my knowledge.
263:15 - 263:22   Seguy, Romain 02-11-2021 (00:00:37)                               SEG.59

                  263:15 Q. Yes. Do U.S. employees receive a copy of
                  263:16 the Vade handbook during the on-boarding process?
                  263:17 A. Uhm, not necessarily.
                  263:18 Q. Okay. Do French employees receive a copy
                  263:19 of the Vade handbook during the on-boarding process?



                                                                                Page 10/11

                                                 97
           Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 98 of 139

                                       SEG-Seguy_080321_850pm_COUNTERS

    Page/Line                                        Source                           ID


                    263:20 A. Uhm, as far as I know about French law,
                    263:21 this kind of document is not required and does not
                    263:22 exist.
   266:5 - 266:7    Seguy, Romain 02-11-2021 (00:00:20)                             SEG.60

                    266:5 Q. Is there a document that contains the rules
                    266:6 and policies applicable to employees of Vade Secure
                    266:7 SASU, SASU?
   266:9 - 266:13   Seguy, Romain 02-11-2021 (00:00:29)                             SEG.61

                    266:9 THE WITNESS: Uhm, some of rules are
                    266:10 communicated verbally. Some of the rules by
                    266:11 written. And those rule may be -- how to say --
                    266:12 stored in a archive, stored by HR. Where?
                    266:13 Sincerely, I don't know.
_____________________________________________________________________

Proofpoint Designations = 00:20:53
Vade Counters = 00:02:04
Total Time = 00:22:57

Documents Shown
P1659
P1820
P2021
P675




                                                                                Page 11/11

                                                    98
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 99 of 139




   Recorded Deposition Testimony from
Adrien Gendre, who is the Chief Product and
      Services Officer at Vade Secure

             Played at Trial Tr. 1636:10-11




                                99
        Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 100 of 139

                                    GEN-Gendre_080321_410pm_COUNTERS

 Page/Line                                       Source                          ID

  8:08 - 8:12     Gendre, Adrien 02-03-2021 (00:00:16)                         GEN.1

                  8:8 Q. Mr. Gendre, can you state and spell
                  8:9 your full name for the record?
                  8:10 A. Sure. My first name is Adrien,
                  8:11 A-D-R-I-E-N, and my last name is Gendre,
                  8:12 G-E-N-D-R-E.
  8:21 - 8:22     Gendre, Adrien 02-03-2021 (00:00:06)                         GEN.2

                  8:21 Q. Who is your current employer?
                  8:22 A. My current employer is Vade Secure.
152:12 - 152:13   Gendre, Adrien 02-04-2021 (00:00:06)                         GEN.3

                  152:12 Q. Does the Vade content filter have
                  152:13 any spear phishing filtering capability?
152:15 - 153:15   Gendre, Adrien 02-04-2021 (00:01:31)                         GEN.4

                  152:15 A. So, the Vade content filter is
                  152:16 built to detect some of the spear phishing
                  152:17 e-mails, yes.
                  152:18 Q. How is it able to detect spear
                  152:19 phishing e-mail?
                  152:20 A. One of the techniques, among
                  152:21 others, is from the headers practices of the
                  152:22 hacker, and some of the content that he
                  152:23 inserts in the e-mails.
                  152:24 Q. So, you recall yesterday we talked
                  152:25 about the spear phishing engine used in Vade
                  153:1 Secure Cloud, the Identity D spear phishing
                  153:2 engine developed by Mr. LemariÃ©, and the new
                  153:3 version of the spear phishing engine
                  153:4 developed by what you said was a third-party
                  153:5 consultant. Do you recall that?
                  153:6 A. Yes, I recall that.
                  153:7 Q. Are any of those three spear
                  153:8 phishing engines the ones -- the one that is
                  153:9 used by the Vade content filter for its spear
                  153:10 phishing filtering capabilities?
                  153:11 A. No. It is separate engines. The
                  153:12 Vade content filter does not connect with
                  153:13 those three engines you mentioned.
                  153:14 Q. So, who developed the spear
                  153:15 phishing engine for the Vade content filter?
153:18 - 154:01   Gendre, Adrien 02-04-2021 (00:00:35)                         GEN.17




                                                                         Page 2/4

                                                100
        Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 101 of 139

                                    GEN-Gendre_080321_410pm_COUNTERS

 Page/Line                                         Source                        ID


                  153:18 A. Just to clarify one thing. The
                  153:19 content filter has the ability to detect
                  153:20 spear phishing from the way it processes the
                  153:21 analysis, but there is no specific dedicated
                  153:22 to spear phishing e-mails, some developments
                  153:23 inside the content filter, and the content
                  153:24 filter has been developed and improved and
                  153:25 evolved by various people, started in 2004,
                  154:1 the best I can recall.
161:05 - 161:05   Gendre, Adrien 02-04-2021 (00:00:05)                         GEN.5

                  161:5 Q. You have heard of VRGNI; correct?
161:06 - 161:08   Gendre, Adrien 02-04-2021 (00:00:09)                         GEN.6

                  161:6 A. Yes. I am aware of what is VRGNI.
                  161:7 Q. VRGNI stands for Vade Retro Global
                  161:8 Network Intelligence; correct?
161:09 - 161:10   Gendre, Adrien 02-04-2021 (00:00:09)                         GEN.7

                  161:9 A. Yes, this is correct.
                  161:10 Q. Can you describe what VRGNI is?
161:13 - 161:22   Gendre, Adrien 02-04-2021 (00:00:35)                         GEN.8

                  161:13 A. So, it may be not exhaustive, but
                  161:14 the best of my knowledge, VRGNI collects
                  161:15 metadata from the customer's traffic and
                  161:16 computer's data to trigger blocking decision,
                  161:17 and updates the engine with those blocking
                  161:18 decisions.
                  161:19 Q. When you say VRGNI updates the
                  161:20 engine, you are referring to the Vade content
                  161:21 filter; correct? It's updating the Vade
                  161:22 content filter?
161:25 - 162:04   Gendre, Adrien 02-04-2021 (00:00:17)                         GEN.9

                  161:25 A. The best of my knowledge, the
                  162:1 content filter is loading updates provided by
                  162:2 VRGNI.
                  162:3 Q. When you say "loading updates,"
                  162:4 what are you referring to?
162:05 - 162:10   Gendre, Adrien 02-04-2021 (00:00:23)                         GEN.10

                  162:5 A. I mean that the best of my
                  162:6 knowledge, the VRGNI make a disposal --
                  162:7 blocking decisions that the content filter is
                  162:8 loading to implement in the updates.



                                                                         Page 3/4

                                                 101
          Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 102 of 139

                                      GEN-Gendre_080321_410pm_COUNTERS

    Page/Line                                       Source                         ID


                    162:9 Q. Updates to what?
                    162:10 A. To the content engine itself.
  164:11 - 164:12   Gendre, Adrien 02-04-2021 (00:00:06)                         GEN.11

                    164:11 Q. Okay. But Vade O365 traffic does
                    164:12 feed into the VRGNI; correct?
  164:13 - 164:17   Gendre, Adrien 02-04-2021 (00:00:19)                         GEN.12

                    164:13 A. The best of my knowledge, there is
                    164:14 the e-mails metadata of our customers in
                    164:15 Office 365 being reported to VRGNI, yes.
                    164:16 Q. And VRGNI then updates the Vade
                    164:17 content filter; correct?
  164:19 - 164:25   Gendre, Adrien 02-04-2021 (00:00:22)                         GEN.13

                    164:19 A. As far as I recall, yes, this is
                    164:20 correct.
                    164:21 Q. So, would it be fair to say that
                    164:22 the Vade content filter is being continuously
                    164:23 improved based on these updates and feedback
                    164:24 coming in from traffic such as traffic from
                    164:25 Vade O365?
  165:03 - 165:08   Gendre, Adrien 02-04-2021 (00:00:26)                         GEN.14

                    165:3 A. The best of my knowledge, it's a
                    165:4 fair statement to say that there is an
                    165:5 improvement loop between the Vade for
                    165:6 Microsoft 365, VRGNI, and the content engine,
                    165:7 as there is for a lot of our ISP customers
                    165:8 and Vade Cloud, as far as I know.
  167:17 - 167:19   Gendre, Adrien 02-04-2021 (00:00:09)                         GEN.15

                    167:17 Q. The Vade content filter is offered
                    167:18 for sale and sold separately as a separate
                    167:19 product; correct?
  167:22 - 167:23   Gendre, Adrien 02-04-2021 (00:00:04)                         GEN.16

                    167:22 A. The best I know, this is correct.
                    167:23 The content filter is sold separately.
_____________________________________________________________________

Proofpoint Designations = 00:03:13
Vade Counters = 00:02:25
Total Time = 00:05:38




                                                                           Page 4/4

                                                  102
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 103 of 139




    Recorded Deposition Testimony from
     Phil Battaglia, Senior Director from
                   Comcast


                Played at Trial Tr. 2060:1-2




                                103
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 104 of 139




Battaglia, Philip (Vol. 01) - 02/22/2021

     Good morning, Mr. Battaglia. How ...
    PBV (41 SEGMENTS RUNNING 00:25:31.394)

           1. PAGE 7:07 TO 7:09 (RUNNING 00:00:03.730)

               07       Q.      Good morning, Mr. Battaglia.   How
               08   are you?
               09       A.      Fine.

           2. PAGE 42:02 TO 42:05 (RUNNING 00:00:08.804)

               02       Q.     Mr. Battaglia, are you familiar
               03   with a product offering from Cloudmark called
               04   Authority?
               05       A.     Yes.

           3. PAGE 42:13 TO 42:20 (RUNNING 00:00:22.961)

               13       Q.    And is it fair to say that at least
               14   beginning in 2016, Cloudmark was -- sorry,
               15   sorry -- Comcast was using Cloudmark's
               16   Authority product?
               17       A.    Yes.
               18       Q.    And is it fair for me to describe
               19   Authority as a content filter?
               20       A.    Yes.

           4. PAGE 44:14 TO 44:20 (RUNNING 00:00:18.055)

               14       Q.     Have you ever seen that license
               15   agreement?
               16       A.      I don't remember seeing it. I
               17   have seen the renewal, the annual renewal
               18   that references it, but I didn't have a
               19   reason to see the original licensing
               20   agreement.

           5. PAGE 44:24 TO 45:05 (RUNNING 00:00:25.299)

              24        Q.    Okay. I'm going to show you what's
              25    been marked as Exhibit 2 in this deposition,
        00045:01    and for the record, that is the amended and
              02    restated software services agreement that
              03    begins with the Bates label PP-VADE 238190.
              04              Do you see that in the chat?
              05        A.    Yes. I have it open.

           6. PAGE 46:16 TO 46:18 (RUNNING 00:00:02.757)

               16       Q.      The Cloudmark MTA is called
               17   Gateway?
               18       A.      Um-hum.

           7. PAGE 47:02 TO 47:05 (RUNNING 00:00:08.513)

               02             Does the Gateway product collect
               03   certain data or statistics that Comcast can
               04   review?
               05       A.    Yes.

           8. PAGE 50:08 TO 50:14 (RUNNING 00:00:22.710)




                                              104
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 105 of 139




            08       A.    I wouldn't say it's functionality
            09   that is -- it's not reports about the
            10   functionality. It's reports about the stages
            11   of the attempted delivery, so --
            12   functionality of the Gateway to me would be
            13   we accepted it versus what did we do with it.
            14   We delivered it --

        9. PAGE 51:14 TO 51:19 (RUNNING 00:00:15.651)

            14       Q.      And do you consider that data to be
            15   Comcast's   data?
            16       A.      Yes.
            17       Q.      And if you wanted to share that
            18   data with   a third party, that would be
            19   Comcast's   decision as to whether to do that?

        10. PAGE 51:22 TO 51:24 (RUNNING 00:00:05.927)

            22       A.    That is not our group's decision.
            23   That's legal would have to be involved as
            24   well.

        11. PAGE 54:17 TO 54:25 (RUNNING 00:00:23.213)

            17       Q.    Do you know who found the document?
            18       A.    Yes. Sharon Kent is another
            19   person. We did consult with her about the
            20   subpoena requirement. She would have been a
            21   part of the communications. She produced
            22   this evaluation and had it stored. She is on
            23   our team. So, we just went to her, knowing
            24   that this was an artifact, saying can you
            25   retrieve this for us.

        12. PAGE 55:01 TO 55:03 (RUNNING 00:00:05.187)

     00055:01        Q.    Prior to preparing for testimony
           02    today, have you seen this document?
           03        A.    Yes.

        13. PAGE 55:23 TO 56:05 (RUNNING 00:00:26.930)

           23        Q.     Were you personally involved in the
           24    Vade Secure evaluation that is the subject of
           25    Exhibit 3?
     00056:01        A.     Yes.
           02        Q.     How so?
           03        A.     I established the objectives what
           04    we wanted to see from it, and sort of the
           05    boundaries by which we can conduct the test.

        14. PAGE 59:19 TO 59:24 (RUNNING 00:00:15.691)

            19       Q.    What we are looking at in Exhibit 3
            20   is a presentation, a presentation of findings
            21   following a comparison of Cloudmark's
            22   Authority product and Vade Secure's content
            23   filter?
            24       A.    Yes.

        15. PAGE 60:20 TO 60:23 (RUNNING 00:00:11.908)

            20        Q.     And what was the purpose of the




                                          105
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 106 of 139



            21   evaluation ultimately?
            22       A.    The purpose was to understand if we
            23   had a potential replacement.

        16. PAGE 60:24 TO 61:01 (RUNNING 00:00:08.618)

           24        Q.    Was there a particular issue that
           25    Comcast had with Cloudmark's Authority
     00061:01    product that prompted this evaluation?

        17. PAGE 61:03 TO 61:06 (RUNNING 00:00:10.191)

            03       A.    As I have noted before, it was that
            04   I wanted to have a more -- I didn't want to
            05   be locked into a single vendor, and we were
            06   in a single-vendor solution.

        18. PAGE 63:12 TO 63:17 (RUNNING 00:00:15.398)

            12       Q.    So, in other words, Comcast took
            13   the same group of incoming messages and ran
            14   them through, those same messages through
            15   Vade's content filter and Cloudmark's
            16   Authority content filter; correct?
            17       A.    Yes.

        19. PAGE 65:04 TO 66:09 (RUNNING 00:01:40.395)

           04        Q.    What is the significance to Comcast
           05    of processing time? Why is that important?
           06        A.    Well, for two reasons; right? So,
           07    there is a -- one of our customers gets a
           08    message in a timely manner; right? There
           09    are -- sometimes these things come through
           10    instantly or as close to instant as possible.
           11    And then on the other hand, it's how much
           12    system resources are being taken up in order
           13    to process and make a determination. So, we
           14    don't want it to be a lagging situation for
           15    either; right? We don't want it to be
           16    something that is just latent and coming
           17    through because of volume and volume is
           18    overrunning us, but it's also a situation
           19    where we can't allow a component of the
           20    platform to be particularly a part of the --
           21    causing a significant part of latency.
           22              So, if the content filter was slow
           23    in its assessment or another part was slow in
           24    its assessment, that would be a negative to
           25    the product, or to that component.
     00066:01        Q.    And that would be because it
           02    would -- it would result in a lag time for
           03    ordinary business operations?
           04        A.    Right. It would slow the rest of
           05    the pipeline down.
           06        Q.    And the reference to accuracy, is
           07    that just the accuracy of identification of
           08    e-mail messages as spam or not spam?
           09        A.    Yes.

        20. PAGE 67:16 TO 68:20 (RUNNING 00:01:21.677)

            16       Q.    Okay. Let's go back to graymail.
            17   I had asked you earlier what -- why Comcast
            18   wanted to compare graymail management, and I




                                          106
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 107 of 139



           19    also asked you what graymail management is.
           20    So, let's start with the second question:
           21    What is graymail?
           22        A.    Okay. So, what -- it's not a term
           23    that we hear all that often. I actually
           24    don't even remember it, and I wouldn't have
           25    called it graymail in the document, except
     00068:01    she categorized it that way, or maybe someone
           02    else.
           03              These are categorizations of
           04    e-mails. We don't have just spamming and
           05    phishing. We have other things. There is
           06    bulk commercial e-mail. Is it promotional
           07    e-mail? Is it some other way? Is it social,
           08    something coming from Facebook? You know,
           09    high-volume centers, like could be coming in
           10    through a different mindset that we need to
           11    categorize, and there are vendors, webmail
           12    providers, like gmail, that tag these things
           13    accordingly in order to do something with it.
           14              So, this was a new feature really
           15    for us that Vade was bringing to us.
           16    Cloudmark, I remember them kind of catching
           17    up after. But it wasn't a part really of our
           18    world prior to the Vade interaction.
           19    However, it was something we knew existed and
           20    we were pushing for.

        21. PAGE 70:14 TO 70:18 (RUNNING 00:00:12.027)

            14       Q.    And you see there is a chart
            15   underneath that with some headers, "Marked
            16   legit by Vade Secure," "Marked Legit by
            17   Cloudmark." Do you see that?
            18       A.    Yes.

        22. PAGE 71:13 TO 72:14 (RUNNING 00:01:28.315)

           13        Q.    So, when -- when the report states
           14    in the last paragraph of the spam
           15    determination correlation that results show
           16    about 17 percent of these messages would be
           17    classified differently using the new product,
           18    that is -- that 17 percent represents the
           19    difference between the messages that were
           20    marked spam by Vade and spam by Cloudmark's
           21    Authority product?
           22        A.    I don't know have a calculator in
           23    front of me to see if that's the right math,
           24    but that's the way I read that right now.
           25        Q.    Okay. Why would that be
     00072:01    significant to Comcast?
           02        A.    Well, then it looked like we would
           03    have a better -- just that, this table one,
           04    we would say, okay, there was something that
           05    Vade does better in the spam category, and
           06    that doesn't necessarily mean it was spam,
           07    but in its identification of spam, there is
           08    10 million more messages that Vade would have
           09    flagged as spam versus Cloudmark. So, on one
           10    hand, you can look at that as they are more
           11    successful in identifying spam. On the other
           12    hand, you can say they are not spam and we
           13    are taking messages out of an inbox that




                                          107
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 108 of 139



            14   should have been delivered.

        23. PAGE 74:17 TO 75:04 (RUNNING 00:00:59.429)

           17              Is the data under the header
           18    "Recall" on page four the results of the
           19    accuracy analysis?
           20        A.    Yes.
           21        Q.    And am I reading it correctly that
           22    under "Recall," that Vade was accurate in
           23    marking messages as spam 94.17 percent of the
           24    time?
           25        A.    I don't remember it from memory,
     00075:01    but that's what she has down here.
           02        Q.    And am I reading it correctly that
           03    Cloudmark was accurate detecting messages as
           04    spam 31.66 percent of the time?

        24. PAGE 75:06 TO 75:07 (RUNNING 00:00:04.037)

            06       A.    Okay. Yes, that's what she has
            07   written down here as well.

        25. PAGE 76:05 TO 76:17 (RUNNING 00:01:03.827)

            05       Q.    So, with that in mind,
            06   Mr. Battaglia, is it fair to say that for
            07   Vade, the known legitimate messages that were
            08   marked as legitimate was that accurate
            09   84.71 percent?
            10       A.    Yes.
            11       Q.    And for Cloudmark that accuracy
            12   rate for legitimate messages marked as
            13   legitimate was 18.48 percent?
            14       A.    Right. So, that would be coming
            15   out of spam and going into inbox.
            16       Q.    Is that differential significant to
            17   Comcast?

        26. PAGE 76:19 TO 76:20 (RUNNING 00:00:03.188)

            19       A.    I remember it being pretty
            20   shocking.

        27. PAGE 81:05 TO 81:14 (RUNNING 00:00:31.326)

            05       Q.    And the sentence under there you
            06   see reads, "It is also worth noting that more
            07   than 60 percent of messages marked as
            08   phishing, scam, or malware by Vade were
            09   considered legit by Cloudmark." What is the
            10   significance of that observation?
            11       A.    That if true, if they were actually
            12   phishing, spam, or malware, that Cloudmark
            13   was allowing a significant percentage to go
            14   through to inbox by comparison to Vade.

        28. PAGE 88:07 TO 89:10 (RUNNING 00:01:32.511)

            07       Q.    So, in other words, what stood out
            08   to you in this analysis that is Exhibit 3 are
            09   the accuracy findings as between the
            10   products?
            11       A.    Accuracy and performance.
            12       Q.    So, then the -- the report or the




                                          108
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 109 of 139



           13    evaluation goes on to talk about graymail
           14    management. You see that on page ten?
           15        A.    Yes.
           16        Q.    And does anything in the -- any of
           17    the analysis under graymail management in
           18    this evaluation report stand out to you as
           19    significant in terms of how or whether
           20    Comcast decided to move forward with the Vade
           21    product versus the Cloudmark product?
           22        A.    It just had a much more granular
           23    look at messaging categorization, when it
           24    came in, and we were thinking we would be
           25    able to attach this to our webmail product
     00089:01    now and give customers better insight into
           02    how to manage the message, what can go into
           03    inbox versus not, what needs to be retained.
           04    There was a lot we could do with this.
           05              So, having this level of insight
           06    about message categorization was something we
           07    wanted to go further with. So, this was not
           08    as much of an assessment between the two
           09    products as just us seeing a new type of
           10    information.

        29. PAGE 89:16 TO 90:04 (RUNNING 00:00:38.886)

           16        Q.    Comcast viewed the graymail
           17    management or e-mail categorization feature
           18    as being a positive or helpful with respect
           19    to inbox management?
           20        A.    Yes. You can see just on this
           21    assessment, this pie chart, the percentage of
           22    spam that the pie chart sets out is so
           23    significantly lower. Whereas in a much more
           24    binary world, so much more would have went to
           25    inbox or spam, here we can have a folder that
     00090:01    says "community:social," a folder that says
           02    "commercial:mce," and just allow customers to
           03    just go and explore on their own. So, this
           04    opened up new possibilities for us.

        30. PAGE 97:19 TO 98:18 (RUNNING 00:01:15.231)

           19        Q.    And what were the factors that were
           20    significant to you in recommending that you
           21    at least move forward based on these
           22    preliminary results with Vade Secure's
           23    content filter?
           24        A.    It was two. It was technical and
           25    price. So, technically, accuracy was in the
     00098:01    ballpark; right? We couldn't conclude that
           02    her findings were, you know, of true
           03    significance, that they would be to the
           04    extent that they were, but it was, you know,
           05    definitely promising.
           06              Performance, no reason to say no
           07    from that perspective, as we had already
           08    ruled out another vendor, and knowing the
           09    price of the current product where they
           10    wanted to move us to, this -- some -- you
           11    know, that was more of an issue, I think,
           12    really was the price overall.
           13              But, you know, in terms of ongoing
           14    discussion, internally, it was just like,




                                          109
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 110 of 139



            15   hey, they are expensive. But that -- those
            16   two factors to me made -- kind of made my
            17   decision to continue on in a technical
            18   assessment, pricing, performance, accuracy.

        31. PAGE 98:22 TO 102:11 (RUNNING 00:04:19.576)

           22              What were the factors that Comcast
           23    considered to support its decision to, I
           24    think you called it, to do a flash cut to the
           25    Vade content filter?
     00099:01        A.    I really do remember it as a
           02    contract situation with Cloudmark, them not
           03    moving. We have to -- we had to save money.
           04    We had to come in cheaper than what we
           05    currently paid, and we had a contract to keep
           06    that same price point with them year over
           07    year, and wanted out of that contract. The
           08    proposals that they were giving us to come
           09    out of that contract were so significantly
           10    out of whack with our needs, that I just
           11    remember telling Matt just -- just move on,
           12    let's go, and he kind of kept giving them
           13    opportunities to stay.
           14              It would have been cheaper just
           15    to -- you know, obviously, it would have been
           16    easiest for us to just keep them in the
           17    environment at the discount that we needed,
           18    but that just never came to fruition. So, at
           19    the time where we had to make an announcement
           20    that we intended to not renew that particular
           21    part of the product, and we had to get a plan
           22    together to move over and sign contracts with
           23    the other vendor, it was just -- I'm calling
           24    it a flash cut. It was probably about 45
           25    days of all that, and from an engineering
     00100:01    perspective, that is still pretty short.
           02        Q.    So, can you elaborate what you mean
           03    when you say that the proposals that they
           04    were giving us, and I assume that means
           05    Cloudmark was giving Comcast, were
           06    significantly out of whack with our needs?
           07    What did you mean by that?
           08        A.    I think that we were paying
           09    something like $2.7 million a year for all of
           10    their combined products from Cloudmark, and
           11    we had licensed Gateway and the Authority
           12    engine and maybe a couple of other things
           13    that were thrown in there, too, support. But
           14    we had to -- in our world, we have op-ex and
           15    cap-ex, and we had to reduce our op-ex by a
           16    significant amount, and so, regularly we will
           17    go to vendors and say, what can we do, we
           18    have been with you for a long time. And they
           19    just -- they weren't moving. They wanted out
           20    of that ongoing contract that kept us at that
           21    price point, and what they wanted to do, what
           22    it had come to was increases over that, so
           23    where we needed to go down, they wanted to go
           24    up.
           25              So, the first kind of offers were,
     00101:01    hey, look, we are going to put you into this
           02    new Proofpoint licensing structure with like




                                          110
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 111 of 139



           03    a 5 percent increase every year, and blah,
           04    blah, blah, and that was the opposite
           05    direction of where we needed to go.
           06              Ultimately, I think where they just
           07    lost us entirely was, we had a meeting in
           08    San Francisco with Paul Buttle, who was like
           09    the head of accounts at that time, and he had
           10    pitched some government type of math, so, you
           11    know, it was going to be 3 million for this
           12    year, 4 million for next year, 5 million for
           13    the next three years after that, so the
           14    all-in price would be 15 million, but we will
           15    give you a credit of this, this, and this.
           16    So, you are going to be able to go to your
           17    finance and say you saved $5 million over
           18    that time frame, but we wind up paying an
           19    extra 5 million over what we had previously
           20    paid.
           21              So, again, we needed to be below
           22    where we currently were, and they wanted us
           23    to be above that, obviously. So, it just --
           24    by comparison to what Vade was charging, it
           25    didn't make any sense to continue on with
     00102:01    those discussions, because they just were
           02    unable to, I think because they had gotten
           03    purchased by Proofpoint, to get any more --
           04    move any way in our direction.
           05              So, we felt like in a way, they
           06    didn't value us as a longstanding customer.
           07    They didn't value the name of having Comcast
           08    in their portfolio. There is a point in the
           09    contract where you have to notify them if you
           10    intend not to renew, and it just came to
           11    that.

        32. PAGE 105:04 TO 105:11 (RUNNING 00:00:29.686)

            04       Q.    So, in December or thereabouts of
            05   2019, Comcast moved out of the Authority
            06   content filter into Vade's content filter;
            07   correct?
            08       A.    No. It was 2018, if I remember
            09   right. I believe we switched in December of
            10   2018. We've had them as a vendor for all of
            11   2019 and 2020 so far, and '21.

        33. PAGE 113:25 TO 115:08 (RUNNING 00:01:49.218)

           25        Q.     And to recap, your view of Vade was
     00114:01    that they approached Comcast in a more
           02    thoughtful way with respect to product
           03    offerings and integration?
           04        A.     Well, I don't know if "thoughtful"
           05    is the right word, but they were definitely a
           06    better reflection of what modern messaging
           07    needs in terms of a product offering. They
           08    definitely were, you know, more current, and
           09    they had more offerings, and they had, you
           10    know, other things that we felt that we
           11    should have been getting from Cloudmark along
           12    the way that they didn't even have in their
           13    portfolio.
           14               So, I don't think they did that
           15    just for Comcast. I think that they matched




                                          111
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 112 of 139



           16    the current needs of messaging better than
           17    what Cloudmark had evolved to.
           18        Q.    Can you explain to me what you mean
           19    when you say that Vade had a better -- had a
           20    more modern approach to its product offering?
           21        A.    Just look at categorization; right?
           22    We are all behind gmail. It's an enormous
           23    platform, and they do the categorization now
           24    and users like it, and, you know, Cloudmark
           25    couldn't, and that was many years before
     00115:01    Cloudmark was bringing it to their customers.
           02    I don't know why. I don't know if our
           03    environment is different and that somehow
           04    made it a part of the problem for us to get
           05    it, but it really only became a thing
           06    available to us as they knew that we were
           07    assessing Vade. I guess they could
           08    understand what Vade's offerings were.

        34. PAGE 145:14 TO 145:22 (RUNNING 00:00:24.124)

            14       Q.    And at any time was Comcast
            15   interested in exploring the possibility of
            16   using Vade's content filter in addition to
            17   Vade's MTA as kind of a combined solution?
            18       A.    Yes.
            19       Q.    And at least some people at Comcast
            20   believed there are benefits to a
            21   single-vendor solution; is that correct?
            22       A.    Yes.

        35. PAGE 153:20 TO 154:01 (RUNNING 00:00:13.402)

           20        Q.    Okay. And so, the Vade content
           21    filter has abilities to detect phishing; is
           22    that correct?
           23        A.    Yes.
           24        Q.    And does this include spear
           25    phishing?
     00154:01        A.    That's my understanding.

        36. PAGE 165:21 TO 165:23 (RUNNING 00:00:09.997)

            21       Q.    So, other than IsItPhishing, have
            22   you visited Vade's website?
            23       A.    Not that I remember.

        37. PAGE 166:06 TO 166:10 (RUNNING 00:00:20.225)

            06       Q.    I'm going to go over to products,
            07   and where it says "Products for ISP, Telecom
            08   Operators, and SOC." I'm going to click
            09   this, and here there is a heading "The Vade
            10   Secure E-mail Content Filter."

        38. PAGE 166:13 TO 166:15 (RUNNING 00:00:06.663)

            13             Is this the content filter that
            14   Comcast currently licenses from Vade today,
            15   to your understanding?

        39. PAGE 167:10 TO 168:05 (RUNNING 00:00:54.690)

            10       A.    Okay. I believe this is the
            11   product that we license.




                                          112
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 113 of 139



           12        Q.    Okay. And do you see in this first
           13    bullet, this says, "Artificial intelligence"?
           14        A.    Yes.
           15        Q.    And in here it also includes this
           16    phrase -- I will read it for the
           17    transcript -- "trained to detect behaviors
           18    and anomalies common to phishing, spear
           19    phishing, malware, and ransomware attacks."
           20              Do you see what I am --
           21        A.    Yes.
           22        Q.    -- referring to?
           23        A.    I see that, yeah.
           24        Q.    To your understanding, does
           25    Comcast's deployment of Vade's content filter
     00168:01    include these features that I just described?
           02        A.    I hope so.
           03        Q.    Because you guys are paying for
           04    that; is that correct?
           05        A.    Right.

        40. PAGE 175:19 TO 176:01 (RUNNING 00:00:22.229)

           19        Q.    You mentioned pricing was a large
           20    factor in Comcast's decision to replace
           21    Cloudmark's filter with Vade's filter; is
           22    that correct?
           23        A.    Yes.
           24        Q.    Okay. And what is Comcast paying
           25    today to license Vade's's content filter?
     00176:01        A.    I don't know. Significantly less.

        41. PAGE 185:20 TO 186:22 (RUNNING 00:01:19.192)

           20        Q.    Earlier you -- just now you
           21    mentioned that Mr. Lemarii introduced the
           22    product conceptually to you? Is that --
           23        A.    Yes.
           24        Q.    And how did Mr. Lemarii introduce
           25    the product conceptually to you?
     00186:01        A.    Before we had even started an
           02    assessment, if I remember correctly, before
           03    that, when they were talking about their
           04    product offerings, their catalog, their
           05    portfolio, we had -- they had brought us in
           06    to hear about the anti-spam, the content
           07    filter, but they talked about IsItPhishing,
           08    the categorizations, and then there was
           09    another opportunity, and they -- where we
           10    met, and they were talking about their MTA
           11    product and how there was some engineering
           12    features that were different than most other
           13    MTAs that might be beneficial for us, and for
           14    anybody else that wanted to buy it, so not
           15    just specifically to Comcast.
           16              So, it just came up in the
           17    conversation of portfolio, available
           18    products.
           19        Q.    Was it Mr. Lemarii specifically who
           20    discussed the features and aspects of Vade's
           21    MTA product --
           22        A.    Yes.




                                          113
   Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 114 of 139




TOTAL: 1 CLIP FROM 1 DEPOSITION (RUNNING 00:25:31.394)




                                    114
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 115 of 139




   Recorded Deposition Testimony from
  Mike Reading, who is the Vice President
    of Technical Services at Proofpoint


              Played at Trial Tr. 2484:12-13




                                115
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 116 of 139




Reading, Michael (Vol. 01) - 02/10/2021

     When did you first start working for ...
    READINGV (42 SEGMENTS RUNNING 00:10:17.575)

           1. PAGE 34:21 TO 34:24 (RUNNING 00:00:11.870)

               21         Q.    When did you first start working for
               22    Cloudmark?
               23         A.    Approximately 2007, but I don't
               24    recall the exact date.

           2. PAGE 41:02 TO 41:06 (RUNNING 00:00:15.115)

               02         Q.    And you joined Cloudmark in 2007.
               03    According to your LinkedIn profile, you were at
               04    Openwave Systems from April of 2000 to February
               05    of 2007. Is that correct?
               06         A.    That is correct.

           3. PAGE 43:20 TO 43:22 (RUNNING 00:00:05.695)

               20         Q.    Do you feel that you were doing
               21    anything morally wrong in going to work for
               22    Cloudmark from Openwave?

           4. PAGE 43:25 TO 43:25 (RUNNING 00:00:00.609)

               25          A.      No.

           5. PAGE 44:01 TO 44:03 (RUNNING 00:00:04.177)

        00044:01          Q.    Do you feel that you were doing
              02     anything legally wrong in going to work for
              03     Cloudmark from Openwave?

           6. PAGE 44:07 TO 44:07 (RUNNING 00:00:00.586)

               07          A.      No.

           7. PAGE 52:13 TO 52:19 (RUNNING 00:00:13.695)

               13               But, you know, in your personal
               14    view -- I'm just asking for your personal
               15    view -- is there anything wrong with somebody
               16    leaving one company and going to work for
               17    another company even if the two companies are
               18    competitors? Is there anything inherently
               19    wrong with that?

           8. PAGE 52:22 TO 52:23 (RUNNING 00:00:06.479)

               22         A.    I don't have a precise enough
               23    definition of morally wrong to answer that.

           9. PAGE 52:24 TO 53:05 (RUNNING 00:00:28.488)

              24          Q.    Now, you're familiar with something
              25     called M3AAWG. Right?
        00053:01          A.    Yes.
              02          Q.    And what is that?
              03          A.    Mobile Messaging Malware Anti-Abuse
              04     Working Group is the definition of the acronym.




                                             116
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 117 of 139



            05          Q.      And what is that group's purpose?

        10. PAGE 53:09 TO 53:15 (RUNNING 00:00:35.480)

            09         A.     Their charter is listed on the
            10    website. My understanding is that it is a
            11    group of technologists who are investigating
            12    anti-abuse.
            13         Q.     Anti-abuse in like the -- like email
            14    context, for example. Correct?
            15         A.     Related to messaging, yes.

        11. PAGE 54:16 TO 54:19 (RUNNING 00:00:11.032)

            16         Q.    And when you were working for
            17    Cloudmark, did you attend M3AAWG conferences as
            18    a representative of Cloudmark?
            19         A.    Yes.

        12. PAGE 56:08 TO 56:10 (RUNNING 00:00:05.800)

            08         Q.    Have you presented at any of the
            09    M3AAWG meetings?
            10         A.    Yes.

        13. PAGE 74:11 TO 74:18 (RUNNING 00:00:18.488)

            11         Q.    Were any of the presentations that
            12    you gave at M3AAWG given as part of a panel?
            13         A.    Yes.
            14         Q.    And so to the extent that other
            15    people on the panel also shared presentations,
            16    you would have been present for that -- during
            17    that panel, you would have been present for
            18    that. Correct?

        14. PAGE 74:22 TO 74:23 (RUNNING 00:00:05.856)

            22         A.     Yes, I was present with other
            23    presenters.

        15. PAGE 83:07 TO 83:09 (RUNNING 00:00:07.297)

            07         Q.    Now, Trident is no longer being
            08    actively sold by Proofpoint. Isn't that
            09    correct?

        16. PAGE 83:12 TO 83:14 (RUNNING 00:00:05.563)

            12         A.     Trident the product and the brand is
            13    no longer being marketed and sold by
            14    Proofpoint.

        17. PAGE 103:01 TO 103:09 (RUNNING 00:00:27.091)

     00103:01          Q.    But you yourself don't know which
           02     elements, if any, from Trident got -- actually
           03     got incorporated into Authority. Is that
           04     correct?
           05          A.    That's correct.
           06          Q.    And are you aware of any Trident
           07     code, source code that was incorporated into
           08     Authority source code?
           09          A.    I'm not aware. I don't know.

        18. PAGE 121:14 TO 121:18 (RUNNING 00:00:11.319)




                                          117
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 118 of 139




            14                When a customer shares information
            15    with you about a competing product, do you know
            16    whether or not the information they share with
            17    you is or is not confidential to that
            18    competitor?

        19. PAGE 121:21 TO 121:24 (RUNNING 00:00:14.446)

            21         A.    I don't personally know, no.
            22         Q.    Do you make any attempt to ask the
            23    customer if it is confidential information or
            24    not?

        20. PAGE 122:01 TO 122:04 (RUNNING 00:00:15.266)

     00122:01          A.    No.
           02          Q.    Do you ever refuse to learn or to
           03     receive information from a customer about a
           04     competitor's product?

        21. PAGE 122:08 TO 122:09 (RUNNING 00:00:06.137)

            08         A.    I don't recall any instances.    I
            09    don't recall any occurrences.

        22. PAGE 122:10 TO 122:18 (RUNNING 00:00:39.179)

            10         Q.    Have you ever asked a customer to
            11    provide information about a competitor's
            12    product?
            13         A.    No.
            14         Q.    Are you aware of anyone else at
            15    Cloudmark or Proofpoint ever asking a customer
            16    to provide information about a competitor's
            17    product?
            18         A.    I'm not aware.

        23. PAGE 166:05 TO 166:07 (RUNNING 00:00:13.370)

            05         Q.    Mr. Reading, I am going to put in
            06    chat a document marked as Exhibit 8, which is
            07    PP-VADE00153355. And I'll open up a copy of

        24. PAGE 166:16 TO 166:22 (RUNNING 00:00:29.370)

            16         Q.    Okay. So have you -- are you
            17    familiar with Jira?
            18         A.    Yes.
            19         Q.    And what is Jira?
            20         A.    It is an internal system we use to
            21    track bugs, features, activity. Internal --
            22    internal tracking system.

        25. PAGE 167:04 TO 167:06 (RUNNING 00:00:07.916)

            04         Q.      But this is an example of a Jira
            05    ticket.    Is that correct?
            06         A.      Correct.

        26. PAGE 168:11 TO 169:06 (RUNNING 00:00:46.525)

            11         Q.    Okay. If you look at the next
            12    comment, it's also from Lori Cho, dated
            13    April 29th of 2016.
            14               Do you see that?




                                          118
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 119 of 139



           15          A.    Yes.
           16          Q.    And she says, "I came across this
           17     today," and then there's a link to something on
           18     GitHub.
           19                Do you see that?
           20          A.    Yes.
           21          Q.    Do you know what GitHub is?
           22          A.    Yes.
           23          Q.    What is it?
           24          A.    It's a public code repository for
           25     openly available software.
     00169:01          Q.    Then she goes on to say -- and this
           02     is on the following page ending in 357 -- "So
           03     instead of reinventing the wheel, we can use
           04     someone else's wheel."
           05                Do you see that?
           06          A.    Yes.

        27. PAGE 170:04 TO 170:07 (RUNNING 00:00:12.491)

            04         Q.    Is it fair to say that she was
            05    suggesting instead of coming up with your own
            06    code, it would make more sense to use the
            07    already existing code in GitHub?

        28. PAGE 170:16 TO 170:17 (RUNNING 00:00:09.068)

            16         A.    I would have to speculate that she
            17    was proposing to use public code.

        29. PAGE 170:23 TO 170:25 (RUNNING 00:00:08.264)

            23         Q.    Well, let me just ask you, are you
            24    aware of Cloudmark having used a code from
            25    third parties in its products?

        30. PAGE 171:03 TO 171:04 (RUNNING 00:00:04.495)

            03         A.    Yes. We do disclose when we use
            04    open-source code in some of our products.

        31. PAGE 181:08 TO 181:10 (RUNNING 00:00:18.691)

            08                MR. LEE: I'm going to mark as
            09          Exhibit 10 a document with the production
            10          number PP-VADE00579944, and I will also

        32. PAGE 181:22 TO 182:06 (RUNNING 00:00:46.413)

           22          Q.    And if you look at the first email
           23     in the chain, it's from an individual whose
           24     name is Nick Halar. Who is he?
           25          A.    He is a sales rep director -- I
     00182:01     don't know the exact title -- out of Australia
           02     that covers Japan.
           03          Q.    Now, who is TwoFive?
           04          A.    TwoFive is a partner of Cloudmark
           05     and Proofpoint that resells our software in the
           06     Japan region.

        33. PAGE 183:12 TO 183:15 (RUNNING 00:00:19.252)

            12               What Mr. Halar is saying is that he
            13    asked TwoFive, a Proofpoint reseller, to
            14    consider telling NEC about the items in the




                                          119
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 120 of 139



            15    list below.     Correct?

        34. PAGE 183:18 TO 183:19 (RUNNING 00:00:02.465)

            18         A.    That is what is written in the
            19    email, correct.

        35. PAGE 184:08 TO 184:12 (RUNNING 00:00:16.531)

            08               Included in the things that
            09    Mr. Halar asked TwoFive to consider advising
            10    NEC on are points that relate to the current
            11    litigation between Proofpoint and Vade Secure.
            12    Correct?

        36. PAGE 184:16 TO 184:23 (RUNNING 00:00:18.583)

            16         A.    That appears to be what's in this
            17    email.
            18         Q.    Okay. And the third bullet point
            19    says "Would NEC be embarrassed about any
            20    potential oversights in partnering with Vade
            21    Secure ... knowing that there's publicly
            22    available court documentation on this
            23    litigation?"

        37. PAGE 185:05 TO 185:06 (RUNNING 00:00:04.220)

            05         A.    That is, in essence, what the third
            06    bullet says.

        38. PAGE 188:04 TO 188:08 (RUNNING 00:00:20.567)

            04         Q.    Are you aware of any other instances
            05    in which people at Proofpoint either directly
            06    or indirectly discussed any aspect of the
            07    litigation between Proofpoint and Vade Secure
            08    to its customers?

        39. PAGE 188:18 TO 188:18 (RUNNING 00:00:00.689)

            18          A.      Yes.

        40. PAGE 188:21 TO 189:01 (RUNNING 00:00:22.855)

           21          Q.     Around when was that?
           22          A.     Sometime in 2019.
           23          Q.     And who was the customer that
           24     Cloudmark talked to about the litigation, or
           25     Cloudmark or Proofpoint talked to about the
     00189:01     litigation?

        41. PAGE 189:04 TO 189:04 (RUNNING 00:00:01.238)

            04          A.      The customer was Comcast.

        42. PAGE 189:22 TO 190:04 (RUNNING 00:00:24.904)

           22          Q.     Can you be more specific about the
           23     substance of what was said to Comcast about the
           24     litigation?
           25          A.     The substance was to inform them
     00190:01     that there was a pending litigation and that
           02     they -- that the information about the
           03     litigation was public and they were free to
           04     investigate themselves.




                                          120
   Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 121 of 139




TOTAL: 1 CLIP FROM 1 DEPOSITION (RUNNING 00:10:17.575)




                                    121
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 122 of 139




   Recorded Deposition Testimony from
      Jeannine Kilroy, who is a Senior
  Strategic Account Manager at Proofpoint


              Played at Trial Tr. 2485:17-18




                                122
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 123 of 139




Kilroy, Jeannine (Vol. 01) - 01/25/2021

     Good afternoon, Ms. Kilroy. Could you ...
    JKV (46 SEGMENTS RUNNING 00:20:34.583)

           1. PAGE 12:07 TO 12:09 (RUNNING 00:00:08.063)

               07        Q.   Good afternoon, Ms. Kilroy. Could you
               08   please state your name for the record?
               09        A.   Certainly. Jeannine Kilroy.

           2. PAGE 47:12 TO 47:15 (RUNNING 00:00:16.037)

               12             When you got to Proofpoint in 2004,
               13   what was your role?
               14        A.   Account manager role. That's not my
               15   title, but that would be a similar role.

           3. PAGE 54:06 TO 54:09 (RUNNING 00:00:28.747)

               06        Q.   Sure, let's try this. What is your
               07   current title?
               08        A.   I believe that in our phone directory
               09   my title is senior strategic account manager.

           4. PAGE 65:14 TO 65:22 (RUNNING 00:00:25.727)

               14        Q.   Just in terms of the corporate
               15   organization at Proofpoint, are you within a
               16   particular department?
               17        A.   Yes.
               18        Q.   What would that be?
               19        A.   So, I don't know that this is what we
               20   are called anymore, but some people call the
               21   group strategic accounts. Some people call it
               22   major accounts.

           5. PAGE 71:05 TO 71:09 (RUNNING 00:00:09.697)

               05        Q.   Do you manage the Apple relationship
               06   for Proofpoint?
               07        A.   Yes, that one, I'm sorry. So let me
               08   restate that. I can tell you that I manage
               09   Apple.

           6. PAGE 72:03 TO 72:06 (RUNNING 00:00:13.573)

               03        Q.   And when you say "size," what do you
               04   mean by that?
               05        A.   Employees. Employee user mailbox is
               06   usually what we use to designate.

           7. PAGE 180:04 TO 180:07 (RUNNING 00:00:15.941)

               04             Do you know as of February 2019 who
               05   Proofpoint's competitors were for the licensing
               06   of e-mail filtering products of the type being
               07   licensed to Apple?

           8. PAGE 180:10 TO 180:11 (RUNNING 00:00:07.123)

               10             THE WITNESS: I can't say whether we
               11   were in competition or not. I have no idea.




                                             123
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 124 of 139




        9. PAGE 182:24 TO 183:01 (RUNNING 00:00:17.621)

           24         Q.   Let's turn to what will be uploaded and
           25    we will mark as Kilroy Deposition Exhibit 6. And
     00183:01    the Bates number is PP-Vade 00948140.

        10. PAGE 183:09 TO 183:14 (RUNNING 00:00:20.691)

            09        Q.    Do you see at the top here it says this
            10   is an e-mail from Angela Knox?
            11        A.    I see this is an e-mail from Angela
            12   Knox, yes.
            13        Q.    And the sent date is March 6, 2019?
            14        A.    Correct, I see March 6, 2019.

        11. PAGE 184:15 TO 184:23 (RUNNING 00:00:30.733)

            15        Q.   So in this e-mail written by Angela
            16   Knox you see she is writing to Paul, Mike and
            17   Kevin. "Jeannine," presumably in reference to
            18   you, "is the account manager for Apple and a
            19   number of other large Proofpoint accounts with
            20   many years experience selling large scale e-mail
            21   anti-abuse systems. So she's a kindred spirit."
            22   Do you see that?
            23        A.   I do see that, yes.

        12. PAGE 185:22 TO 186:09 (RUNNING 00:00:45.463)

           22         Q.   Sure. Let's just move on to the next
           23    line here. It says that, "I spoke to her today
           24    about the Apple project and the topic of
           25    competitive landscape came up." Do you see that?
     00186:01         A.   I do see that.
           02         Q.   And, again, this e-mail is in March of
           03    2019, correct?
           04         A.   I see it as March 6, 2019, yes.
           05         Q.   "I mention that Paul and Kevin and each
           06    provide very useful background information on our
           07    main competitors such as Cyren," C-Y-R-E-N "and
           08    Vade Secure." Do you see that?
           09         A.   I do see that.

        13. PAGE 188:14 TO 189:04 (RUNNING 00:01:24.001)

           14         Q.   When you say you have many competitors,
           15    who are you referring to?
           16         A.   I'm referring to Proofpoint has various
           17    competitors. There are many.
           18         Q.   Can you name those competitors for us?
           19         A.   Certainly. The ones that come to mind,
           20    and this will not be a complete list. It is such
           21    a giant list, I could never come close to getting
           22    them all. But some that come to mind would be
           23    Agari, Symantec, Microsoft. There are many.
           24         Q.   Those are three names. Can you name
           25    anymore?
     00189:01         A.   Minecast.
           02         Q.   Any others?
           03         A.   None that are jumping to me, but I know
           04    there are more.

        14. PAGE 197:16 TO 197:17 (RUNNING 00:00:06.866)




                                          124
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 125 of 139



            16        Q.   Let's move to what we'll mark as Kilroy
            17   Deposition Exhibit 8.

        15. PAGE 197:22 TO 197:23 (RUNNING 00:00:07.699)

            22        Q.   And the Bates number is PP Vade
            23   00413438.

        16. PAGE 198:10 TO 199:14 (RUNNING 00:01:20.747)

           10         Q.   You see the only thing on this page is
           11    at the very top it says, "from Gary Steele." Do
           12    you see that?
           13         A.   I do see that.
           14         Q.   And then it's dated April 3, 2019. Do
           15    you see that?
           16         A.   I see that.
           17         Q.   And that's to you, Jeannine Kilroy,
           18    correct?
           19         A.   That is to me, yes.
           20         Q.   And then Paul Awville, who I believe
           21    you said earlier was the company's CFO; is that
           22    correct?
           23         A.   That is correct.
           24         Q.   And then Marlese Reachey. Do you know
           25    what her role is at Proofpoint?
     00199:01         A.   I don't know her exact title, but she's
           02    also part of the financial department.
           03         Q.   And then Gary Steele is the CEO of
           04    Proofpoint, correct?
           05         A.   That is correct.
           06         Q.   And he was the CEO as of April 2019,
           07    right?
           08         A.   Gary was the CEO, to my knowledge, that
           09    date. When you say as of, it sounds like he just
           10    became CEO. He had been CEO, yes.
           11         Q.   And he's asking you, the subject line
           12    you see there says, "how did the Apple
           13    conversation go?" Do you see that?
           14         A.   I do see that.

        17. PAGE 200:05 TO 200:15 (RUNNING 00:00:40.209)

            05        Q.   And over then on the next page is the
            06   body of that e-mail. And you see you say, "Gary,
            07   one, regroup, yes, please, perhaps over weekend."
            08   Do you so that?
            09        A.   I do see that.
            10        Q.   And then number two it says, "how did
            11   meeting go?" And your response is, "not great, a
            12   bit of a lead balloon, but not absolutely
            13   horrible either. Got some good scoop. Notes
            14   below." Do you see that?
            15        A.   I do see that.

        18. PAGE 200:19 TO 201:06 (RUNNING 00:00:42.687)

            19        Q.   Do you see the next line there? It
            20   says, "near I can tell, Vade," and that's in
            21   reference to Vade Secure, correct?
            22        A.   I believe so. It appears that way.
            23        Q.   It says, "which is pronounced with a
            24   French accent per Anthony," right?
            25        A.   It does say that.




                                          125
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 126 of 139



     00201:01         Q.   And that's in reference to Anthony
           02    Purcell of Apple?
           03         A.   Almost certainly.
           04         Q.   It says, "has already started contract
           05    process or is about to." Do you see that?
           06         A.   I do see that.

        19. PAGE 201:22 TO 201:24 (RUNNING 00:00:07.180)

            22        Q.   You go down under where it says, "key
            23   take-aways."
            24        A.   Yes.

        20. PAGE 202:25 TO 203:09 (RUNNING 00:00:42.180)

           25         Q.   Move down to number 5, your point 5
     00203:01    here says, "Vade handles the Moroccans
           02    well/better in our testing."
           03         A.   I see number 5.
           04         Q.   You have that in quotes there. Are you
           05    intending that to be a statement from Apple or is
           06    that your statement?
           07         A.   You know, I don't know that when you
           08    say a statement, give me a minute to read context
           09    here. (Perusing.)

        21. PAGE 203:10 TO 203:13 (RUNNING 00:00:15.443)

            10             I'm not certain and I can't confirm who
            11   exactly made that statement.
            12        Q.   Do you know if Proofpoint ever did any
            13   testing of how Vade handled the Moroccans.

        22. PAGE 203:16 TO 203:17 (RUNNING 00:00:03.175)

            16             THE WITNESS: And can you restate the
            17   question one more time?

        23. PAGE 203:21 TO 203:22 (RUNNING 00:00:07.234)

            21   is, did Proofpoint ever conduct any testing to
            22   determine how Vade handles the Moroccans?

        24. PAGE 204:02 TO 204:03 (RUNNING 00:00:05.853)

            02   I don't know if we did or didn't.         I have no
            03   idea.

        25. PAGE 206:15 TO 206:16 (RUNNING 00:00:08.828)

            15        Q.   Let's upload what we will mark as
            16   Deposition Exhibit Number 9.

        26. PAGE 206:21 TO 206:21 (RUNNING 00:00:08.584)

            21         Q.    It is Bates number PP-Vade 01012205.

        27. PAGE 207:02 TO 207:20 (RUNNING 00:01:01.852)

            02             Let's first look to the last page of
            03   the document, and it is PP-Vade 01012207.
            04        A.   Okay.
            05        Q.   Now you see there there is an e-mail.
            06   It's from Gary Steele, correct?
            07        A.   I see an e-mail from Gary on April 7th
            08   at 5:41 p.m.




                                          126
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 127 of 139



            09        Q.   So that's the same Gary Steele that's
            10   the CEO of Proofpoint, right?
            11        A.   Yes.
            12        Q.   And he's sending this e-mail to Paul
            13   Buttle, who I think you understood previously was
            14   a sales rep for Proofpoint, correct?
            15        A.   I think I previously said he might have
            16   been a sales rep, but I don't recall his actual
            17   role or title.
            18        Q.   And then you have Kevin San Diego. Do
            19   you see that?
            20        A.   I do see Kevin San Diego.

        28. PAGE 208:06 TO 208:13 (RUNNING 00:00:27.723)

            06        Q.   And under the cc line you've got
            07   yourself, Paul Awville again and then Blake. How
            08   do you pronounce his last name?
            09        A.   Salle.
            10        Q.   That's spelled S-A-L-L-E.
            11             Do you know what Mr. Salle does for
            12   Proofpoint?
            13        A.   He runs the sales organization.

        29. PAGE 209:04 TO 209:16 (RUNNING 00:00:32.198)

            04        Q.   And he is saying to Paul, Kevin and
            05   Mike, "we are trying to better understand the
            06   Vade technology." Do you see that?
            07        A.   I do see that.
            08        Q.   It says, "do you happen to know whether
            09   Vade collects and retains lots of data?" Do you
            10   see that?
            11        A.   I do see that.
            12        Q.   And Mr. Steele concludes his e-mail
            13   saying, "We are thinking about it in the context
            14   of Apple and their sensitivity on privacy." Do
            15   you see that?
            16        A.   I do see that.

        30. PAGE 214:22 TO 214:24 (RUNNING 00:00:15.722)

            22        Q.   Ms. Kilroy, I'd like to upload now what
            23   we'll mark as Kilroy Deposition Exhibit 10 and
            24   it's Bates number PP-Vade 00413442.

        31. PAGE 215:06 TO 215:16 (RUNNING 00:00:36.565)

            06        Q.   Would you look down to the last e-mail
            07   on the page, the first page there and it is from
            08   you, Jeannine Kilroy, correct?
            09        A.   The last e-mail, I see an e-mail from
            10   me, Tuesday, April 9, at 1:37 a.m.
            11        Q.   And you sent this e-mail to Gary
            12   Steele, correct?
            13        A.   It appears so, yes.
            14        Q.   And the subject is, "Any feedback from
            15   Apple?"
            16        A.   That is the subject, yes.

        32. PAGE 215:24 TO 216:12 (RUNNING 00:00:48.010)

           24         Q.   I want to point you to the last page of
           25    that e-mail, and you say that "the face-to-face
     00216:01    with Paul Buttle was worthwhile." Do you see




                                          127
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 128 of 139



            02   that?
            03        A.   I do.
            04        Q.   Do you recall a face-to-face
            05   conversation with Mr. Buttle in this time period
            06   regarding Apple?
            07        A.   I'm not recalling one now.
            08        Q.   In the e-mail here it says, "He is
            09   aiming to speak with a friend of his who just
            10   exited Vade tomorrow morning, hoping to get that
            11   insight before call." Do you see that?
            12        A.   I do see that.

        33. PAGE 220:21 TO 220:23 (RUNNING 00:00:22.260)

            21        Q.   Let me show you what we'll mark and
            22   upload as Kilroy Deposition Exhibit 11. And it's
            23   Bates numbered PP-Vade 00797045.

        34. PAGE 226:06 TO 226:23 (RUNNING 00:01:05.256)

            06        Q.   In this e-mail hear you say, "Hi Apple
            07   team, I wanted to give you a head's up on the
            08   matter below which I was just made aware of so
            09   that you would not be surprised."
            10             Do you see that?
            11        A.   I see that.
            12        Q.   And I think you reviewed the e-mail
            13   earlier. It's fair to say that the last two
            14   paragraphs of this e-mail reference the current
            15   lawsuit between Proofpoint and Vade, right?
            16        A.   That is correct that the two paragraphs
            17   just reference the lawsuit, correct.
            18        Q.   Why did you feel like you needed to
            19   send this to the Apple team?
            20        A.   I don't remember exactly because it was
            21   two years ago. But in the spirit of
            22   transparency, given the partnership, that's
            23   probably why I sent this.

        35. PAGE 230:22 TO 231:12 (RUNNING 00:01:10.588)

           22          Q.  What was Apple's reaction to this
           23    e-mail? Did they respond to it?
           24          A.  I don't believe -- my recollection is
           25    that they respected the fact that I couldn't
     00231:01    discuss this and it was never brought up again.
           02    It was never brought up, period, I should say.
           03          Q.  So your testimony is that you did not
           04    have any further discussions with Apple about
           05    this lawsuit?
           06          A.  Correct. Could I clarify one thing
           07    also?
           08          Q.  Please.
           09          A.  There is reference to this lawsuit
           10    being available, so Apple could have, I suppose,
           11    looked it up and they chose to respect to not ask
           12    me about it.

        36. PAGE 231:22 TO 231:24 (RUNNING 00:00:14.518)

            22        Q.   So let's look at what we'll mark as
            23   Kilroy Deposition Exhibit 12, and it is Bates
            24   number PP-Vade 00413532.




                                          128
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 129 of 139



        37. PAGE 231:25 TO 231:25 (RUNNING 00:00:04.882)

            25         A.    It's here, downloading.

        38. PAGE 232:06 TO 233:04 (RUNNING 00:01:08.629)

           06         Q.   So this is an e-mail at the top. It's
           07    from you, correct?
           08         A.   This is an e-mail from me, yes.
           09         Q.   And it was sent on August 16, 2019,
           10    right?
           11         A.   Yes, correct.
           12         Q.   So after the e-mail you sent to Apple
           13    telling them about that this lawsuit had been
           14    filed, right?
           15         A.   What was the date of the other message?
           16         Q.   It was July 24, 2019.
           17         A.   So, yes, it appears it was after.
           18         Q.   Okay. And this is to Blake Salle and
           19    then you've got cc here Gary Steele and Paul
           20    Awville again, correct?
           21         A.   Correct.
           22         Q.   And the subject is, "Apple
           23    background/thoughts." Do you see that?
           24         A.   I do see that.
           25         Q.   And then you are saying to Blake in the
     00233:01    body of the e-mail, we can run through any
           02    questions, ideas on the attached before we meet
           03    up at 12:30 or at that time. Do you see that?
           04         A.   I do see that.

        39. PAGE 233:05 TO 233:07 (RUNNING 00:00:18.108)

            05        Q.   Let's upload what we'll mark as Kilroy
            06   Deposition Exhibit 13, and it is Bates numbered
            07   PP-Vade 00414533.

        40. PAGE 233:13 TO 233:24 (RUNNING 00:00:28.109)

            13             THE WITNESS: It looks to be eight
            14   slides. Should I read through it first?
            15   BY MR. RANKIN:
            16        Q.   I don't know that we have time for
            17   that. I'm going to ask you about a couple of
            18   items and if your counsel wants to ask you
            19   questions about it, she can.
            20             So I'll represent to you that this is
            21   the attachment to the e-mail we were just looking
            22   at. Do you see on the first slide there it says,
            23   "Apple meeting goals"?
            24        A.   I do see the title, yes.

        41. PAGE 234:23 TO 235:02 (RUNNING 00:00:11.419)

           23         Q.   It does. And you see the next
           24    subbullet there, it says "serving all of iCloud's
           25    hundreds of millions of growing global users."
     00235:01    Do you see that?
           02         A.   I do see that.

        42. PAGE 235:10 TO 235:11 (RUNNING 00:00:13.446)

            10        Q.   Let's turn to, you will see it on the
            11   bottom, the Bates number 413538.




                                          129
   Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 130 of 139



           43. PAGE 235:12 TO 235:12 (RUNNING 00:00:02.897)

               12          A.   The last two digits were what?

           44. PAGE 235:18 TO 235:25 (RUNNING 00:00:24.150)

               18             Okay, miscellaneous points. I have it.
               19        Q.   You see there, it's the last subbullet
               20   and it says, "weave in Vade." Do you see that?
               21        A.   I do see that.
               22        Q.   And then there you write, "will not,
               23   just as Apple would never, tolerate any company
               24   stealing trade secrets and devalue our IP." Do
               25   you see that?

           45. PAGE 236:02 TO 236:08 (RUNNING 00:00:27.469)

               02        Q.   Did you make those representations to
               03   Apple during the course of your meeting in August
               04   of 2019?
               05        A.   You're suggesting that this slide deck
               06   was for a meeting with Apple. And I'd have to
               07   read through it, but I don't believe this was a
               08   deck for an actual Apple meeting.

           46. PAGE 254:01 TO 254:10 (RUNNING 00:00:40.680)

         00254:01          Q.   Ms. Kilroy, who is this quote prepared
               02   for?
               03        A.   The company or a person? Can I explain
               04   my reservation? Is that permitted?
               05        Q.   Sure.
               06        A.   We are the cyber security vendor and
               07   it's highly sensitive what people use for
               08   technology. And I'm under NDA with other
               09   companies. And hopefully people can appreciate
               10   why that's sensitive.


TOTAL: 1 CLIP FROM 1 DEPOSITION (RUNNING 00:20:34.583)




                                             130
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 131 of 139




   Recorded Deposition Testimony from
   Michael Laudon, who is Vice President
   and General Manager of Cloudmark at
                Proofpoint


              Played at Trial Tr. 2492:23-24




                                131
 Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 132 of 139




Laudon, Michael (Vol. 01) - 02/12/2021

   Do you understand that you've been ...
    MLDV (62 SEGMENTS RUNNING 00:17:15.502)

    1. PAGE 24:08 TO 24:12 (RUNNING 00:00:10.132)

               08             Do you understand that you've been
               09   designated by Cloudmark and Proofpoint as a
               10   corporate representative to testify on certain
               11   topics on behalf of those entities today?
               12        A.   I do.

    2. PAGE 25:09 TO 25:12 (RUNNING 00:00:07.469)

               09        Q.   Do you feel prepared to testify on behalf
               10   of plaintiffs about all the topics for which you've
               11   been designated?
               12        A.   I do.

    3. PAGE 41:07 TO 41:09 (RUNNING 00:00:05.267)

               07        Q.   What -- what did Vade take from Cloudmark
               08   or Proofpoint that prompted you to bring this
               09   lawsuit?

    4. PAGE 41:18 TO 41:20 (RUNNING 00:00:11.561)

               18        A.   Again, my understanding is that Vade has
               19   benefited from trade secrets related to Cloudmark
               20   development of our Trident product.

    5. PAGE 42:23 TO 42:23 (RUNNING 00:00:02.182)

               23          Q.    Which trade secrets are you referring to?

    6. PAGE 43:02 TO 43:03 (RUNNING 00:00:04.616)

               02             THE WITNESS: As I'm not lawyer, I -- I
               03   can't comment on the -- the specific legal merits.

    7. PAGE 44:08 TO 44:15 (RUNNING 00:00:22.318)

               08        Q.   The -- the Trident product that you
               09   referenced is -- is no longer offered by Cloudmark,
               10   is it?
               11        A.   Correct.
               12        Q.   Are the elements of the Trident product
               13   that -- that Vade allegedly stole offered by
               14   Cloudmark or Proofpoint in any of its other products
               15   in the market right now?

    8. PAGE 44:18 TO 44:21 (RUNNING 00:00:09.412)

               18             THE WITNESS: This is -- we use our
               19   intellectual property in multiple places, but I
               20   can't comment on specifically where the Trident
               21   product is used.

    9. PAGE 75:11 TO 75:13 (RUNNING 00:00:08.564)

               11        Q.   Have you observed in the marketplace a
               12   competitive advantage held by Vade against Cloudmark




                                               132
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 133 of 139



              13   in recent years?

   10. PAGE 75:16 TO 75:21 (RUNNING 00:00:14.700)

              16             THE WITNESS: No, I can't comment
              17   specifically. Certainly, it's a competitive market
              18   in this market space and continuous to be.
              19   BY MR. WETZEL:
              20        Q.   What makes you say that it's a competitive
              21   market in this marketplace?

   11. PAGE 75:23 TO 76:03 (RUNNING 00:00:22.848)

             23              THE WITNESS: It's a competitive market.
             24    It's not just -- there's business to be had and
             25    multiple competitors out there.
       00076:01    BY MR. WETZEL:
             02         Q.   Who are -- who are Cloudmark's primary
             03    competitors in the marketplace?

   12. PAGE 76:06 TO 76:11 (RUNNING 00:00:15.086)

              06             THE WITNESS: I believe there's a -- a
              07   certain section on competitive analysis. There are
              08   multiple competitors in the market. I couldn't
              09   definitively say as to a primary vendor -- who a
              10   primary competitor is. We have multiple
              11   competitors.

   13. PAGE 76:13 TO 76:14 (RUNNING 00:00:08.389)

              13        Q.   Are there specific competitors that
              14   Cloudmark sales teams focus on more than others?

   14. PAGE 76:17 TO 76:18 (RUNNING 00:00:06.262)

              17             THE WITNESS: We focus our -- on all of
              18   our competitors in every account.

   15. PAGE 78:11 TO 78:12 (RUNNING 00:00:07.340)

              11        Q.   Has Cloudmark in recent years had to offer
              12   price reductions or discounts to its customers?

   16. PAGE 78:15 TO 78:18 (RUNNING 00:00:12.745)

              15             THE WITNESS: We have to price our
              16   products competitively. So inasmuch as it's a
              17   competitive market, we -- we price our products
              18   competitively.

   17. PAGE 79:14 TO 79:19 (RUNNING 00:00:26.157)

              14        Q.   Has Cloudmark or Proofpoint ever had to
              15   forego sales opportunities as a result of Vade's
              16   alleged IP theft?
              17        A.   Again, I -- I can't -- I can't speculate
              18   regarding the IP theft and whether that has affected
              19   the deals specifically.

   18. PAGE 80:20 TO 80:24 (RUNNING 00:00:17.820)

              20        Q.   But sitting here today, can you think of
              21   any specific foregone sales opportunities that --
              22   that you would attribute directly to -- to Vade's
              23   misappropriation and/or infringement of Cloudmark's




                                              133
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 134 of 139



              24   IP?

   19. PAGE 81:02 TO 81:04 (RUNNING 00:00:15.460)

              02             THE WITNESS: I can't comment specifically
              03   on the misappropriation of trade secrets and deals
              04   that we have lost relative to Vade.

   20. PAGE 81:06 TO 81:11 (RUNNING 00:00:21.405)

              06        Q.   Have you lost deals relative to Vade in
              07   recent years?
              08        A.   We have.
              09        Q.   What are some of those deals?
              10        A.   One example specifically, we lost a deal
              11   to Vade at Comcast for their Content Filter.

   21. PAGE 82:02 TO 82:11 (RUNNING 00:00:35.013)

              02        Q.   And -- and how big was the -- the lost
              03   Com- -- Comcast deal?
              04        A.   The Comcast deal loss was 1.9 million.
              05        Q.   Are there any other deals that Cloudmark
              06   or Proofpoint has lost to Vade in recent years that
              07   you can think of?
              08        A.   I believe there -- this has been
              09   documented in the documents that have been provided
              10   to legal counsel. If you prefer, we could go and
              11   bring those documents up and go through those.

   22. PAGE 104:11 TO 104:14 (RUNNING 00:00:08.110)

              11          Q.    Let's talk about Apple now.
              12                Is -- is Apple a current Proofpoint
              13   customer?
              14        A.   Yes.

   23. PAGE 107:13 TO 107:15 (RUNNING 00:00:08.641)

              13        Q.   In -- in the 2018-2019 time period, did --
              14   did Proofpoint face any competition for Apple's
              15   business?

   24. PAGE 107:17 TO 107:19 (RUNNING 00:00:07.319)

              17             THE WITNESS: I -- all I know is there was
              18   a renewal process that was happening at Apple during
              19   that time frame.

   25. PAGE 108:11 TO 108:16 (RUNNING 00:00:21.524)

              11        Q.   Had -- had Proofpoint received any
              12   complaints from Apple around that time period about
              13   its products or services?
              14        A.   I have no -- no knowledge or indication
              15   that there were complaints from Apple regarding the
              16   Proofpoint products.

   26. PAGE 109:08 TO 109:11 (RUNNING 00:00:24.523)

              08        Q.   I'm going to ask you to take a look at
              09   what we'll mark Exhibit 5, which should be, when you
              10   get it, an April 4, 2019, e-mail from Mr. Auvil to
              11   Mr. Harvey, Ms. Kilroy, Mr. Salle and Ms. Ricci.

   27. PAGE 110:01 TO 110:02 (RUNNING 00:00:04.210)




                                              134
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 135 of 139




       00110:01                 Do you recognize this -- this document?
             02           A.    No.

   28. PAGE 110:10 TO 110:11 (RUNNING 00:00:05.335)

              10             In one of the e-mails, Mr. Steele asks,
              11   "How did the Apple conversation go?"

   29. PAGE 110:24 TO 111:08 (RUNNING 00:00:40.873)

             24         Q.   And do you -- do you have an understanding
             25    of -- of what Ms. Kilroy was referring to when she
       00111:01    responded "Not great, bit of a lead balloon, but not
             02    absolutely horrible either, got some good scoop,
             03    notes below. As near as I can tell, Vade has
             04    already started contract process or is about to."
             05              Do you know what that's a reference to?
             06         A.   No. I -- I can speculate it appears that
             07    she feels that Vade has started a contract with
             08    Apple.

   30. PAGE 111:23 TO 112:04 (RUNNING 00:00:20.929)

             23         Q.   And do you have any understanding of
             24    whether the negotiations with Apple factored in any
             25    way into Cloudmark's decision around this time to
       00112:01    bring a lawsuit against Vade?
             02         A.   Again, I -- I wasn't involved in the
             03    decision to bring the lawsuit, so I don't know if
             04    this had any factor in that decision.

   31. PAGE 122:08 TO 122:15 (RUNNING 00:00:27.798)

              08         Q.  And what was your understanding of what --
              09   what drove the -- the decision to offer a price
              10   concession to Apple in the context of those
              11   negotiations?
              12         A.  Apple wanted pricing concessions in -- in
              13   general competitive market. You know, we needed to
              14   meet what the -- we felt was the right market price
              15   here.

   32. PAGE 124:24 TO 125:03 (RUNNING 00:00:28.252)

             24         Q.   I'm going to have you take a look at what
             25    we'll mark Exhibit 8, which begins with a -- at the
       00125:01    top with a May 4, 2020, e-mail, from you to Jacinta
             02    Tobin. And, and it -- the document bears the
             03    production Nos. PP-VADE00409068 through 070.

   33. PAGE 125:13 TO 125:15 (RUNNING 00:00:06.306)

              13        Q.   What -- who is Jacinta Tobin?
              14        A.   Jacinta Tobin came on board as our vice
              15   president of sales.

   34. PAGE 126:02 TO 126:13 (RUNNING 00:00:42.056)

              02        Q.   And the first e-mail in the chain is -- is
              03   a lengthy e-mail from you which you described in the
              04   first line as -- as a bit of a brain dump.
              05             I wanted to direct your attention to some
              06   of the bullet points in the -- in the body of the
              07   e-mail below. I guess the -- the fourth black




                                              135
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 136 of 139



              08   bullet down, or filled-in bullet down, which reads,
              09   "Develop a plan to attack Vade, we are letting them
              10   nibble away at our accounts without attacking and
              11   putting them on the defensive."
              12             Do you recall writing that to Ms. Tobin?
              13        A.   Sure. It's my -- it's my e-mail.

   35. PAGE 127:12 TO 127:24 (RUNNING 00:00:32.617)

              12        Q.   A few bullets later in the e-mail, do you
              13   see where it says, "Get authority back in Comcast
              14   ASAP. We should be able to knock Vade back out of
              15   this account."
              16        A.   Correct.
              17        Q.   What was -- what did you mean by knocking
              18   Vade back out of that account?
              19        A.   I'd simply like to rewin the business at
              20   Comcast.
              21        Q.   And -- and that was the business that we
              22   discussed earlier that -- that Vade had taken
              23   from -- from Cloudmark?
              24        A.   Correct.

   36. PAGE 142:06 TO 142:09 (RUNNING 00:00:14.698)

              06        Q.   I'd like to direct you to what we'll mark
              07   as Exhibit 11 which is a July 15, 2020, e-mail from
              08   Mr. San Diego to Andrew Conway and yourself and some
              09   others.

   37. PAGE 142:17 TO 142:20 (RUNNING 00:00:11.025)

              17        Q.   Before getting into that -- I saw a term
              18   on the last exhibit, "FUD."
              19             What does that term refer to in your
              20   business?

   38. PAGE 142:23 TO 143:05 (RUNNING 00:00:24.900)

             23              THE WITNESS: I can speculate that "FUD"
             24    would potentially refer to fear, uncertainty and
             25    doubt.
       00143:01    BY MR. WETZEL:
             02         Q.   Is that a term that people in your
             03    business use from time to time?
             04         A.   Yeah, it's a term that could be used from
             05    time to time.

   39. PAGE 144:01 TO 144:09 (RUNNING 00:00:37.129)

       00144:01         Q.   And you wrote, "Our competitors are
             02    claiming all sorts of machine learning and AI
             03    techniques and using that to throw FUD on our old
             04    technology."
             05              What competitors were you referring to
             06    there?
             07         A.   I think in this situation, thinking back,
             08    I think that was related to the TalkTalk discussion,
             09    so one of those competitors would be Vade.

   40. PAGE 165:21 TO 165:25 (RUNNING 00:00:15.841)

              21        Q.   And was it typical for -- for Cloudmark
              22   to -- to price its bundles in this way where certain
              23   of the bundled products would -- would carry no




                                              136
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 137 of 139



              24   license fee for the -- for the early years and --
              25   and would ultimately carry a fee?

   41. PAGE 166:03 TO 166:11 (RUNNING 00:00:24.756)

              03             THE WITNESS: That's difficult to answer,
              04   based upon you would have to look at a lot of
              05   different customers.
              06             I'll go back to the statement that the
              07   pricing is based upon a bundle of what's being
              08   offered to the customer. So the overall total is
              09   what we consider the -- the fair value, not the --
              10   not necessarily looking right down into the
              11   individual pieces.

   42. PAGE 261:02 TO 261:07 (RUNNING 00:00:29.010)

              02             Were you an employee of Cloudmark when
              03   Proofpoint acquired it?
              04        A.   I was not.
              05        Q.   You understand that Proofpoint acquired
              06   Cloudmark in late 2016, correct?
              07        A.   They acquired Cloudmark in late 2017.

   43. PAGE 261:24 TO 262:04 (RUNNING 00:00:15.045)

             24         Q.   Okay. So you know that you've been
             25    designated as the corporate representative to speak
       00262:01    to, among other things, Topic No. 45, which relates
             02    to the due diligence relating to Proofpoint's
             03    acquisition of Cloudmark, correct?
             04         A.   Yes.

   44. PAGE 265:18 TO 265:25 (RUNNING 00:00:35.323)

              18        Q.   And you don't know whether there was ever
              19   any valuation that was undertaken with respect to
              20   the intellectual property assets that were conveyed
              21   to Proofpoint as part of its acquisition, right?
              22        A.   Correct, I can't answer that.
              23        Q.   And I take it you don't know what value,
              24   if any, Proofpoint placed on those intellectual
              25   property assets as part of the transaction, fair?

   45. PAGE 266:03 TO 266:04 (RUNNING 00:00:03.409)

              03             THE WITNESS: Yeah, I don't have that
              04   information. Sorry, I can't answer.

   46. PAGE 280:13 TO 280:18 (RUNNING 00:00:18.046)

              13        Q.   Okay. And how much cost did Cloudmark
              14   incur in the course of creating the Trident and
              15   MTA-related trade secrets at issue in this case?
              16             Do you know that?
              17        A.   No, I don't have a dollar figure broken
              18   out on that.

   47. PAGE 280:19 TO 280:24 (RUNNING 00:00:21.220)

              19        Q.   Do you have any other measure of the costs
              20   that Cloudmark incurred in the course of creating
              21   the trade secrets that are at issue?
              22        A.   We have an overall R&D budget, but I don't
              23   have it broken down into specific elements related




                                              137
Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 138 of 139



              24   to the MTA and to the Trident product.

   48. PAGE 287:07 TO 287:17 (RUNNING 00:00:48.019)

              07             Do you have any facts that you're prepared
              08   to testify about here today supporting any claim of
              09   any damage that Cloudmark or Proofpoint suffered as
              10   a result of any trade secret misappropriation?
              11        A.   You know, I'm -- I -- from my
              12   understanding, the facts based on the damages are
              13   going to be assessed and -- by experts, so...
              14        Q.   And so my question is: Which facts? Do
              15   you have any facts that you're prepared to share
              16   with us today supporting any claim of damages that
              17   stem from any alleged trade secret misappropriation?

   49. PAGE 287:19 TO 287:20 (RUNNING 00:00:02.140)

              19             THE WITNESS:         I don't have any specific
              20   facts to share.

   50. PAGE 298:08 TO 298:13 (RUNNING 00:00:28.855)

              08        Q.   Do you have any information regarding the
              09   value, if any, that the Trident source code or any
              10   functionality embedded therein has provided to any
              11   other Cloudmark product?
              12        A.   Again, I can't speculate. I don't have
              13   the details on that, so I don't have an answer.

   51. PAGE 337:15 TO 337:18 (RUNNING 00:00:14.603)

              15        Q.   Isn't it possible, sir, that costs for the
              16   products in which Cloudmark competes with Vade are
              17   subject to industrywide reduction?
              18             Isn't that possible, sir?

   52. PAGE 338:05 TO 338:05 (RUNNING 00:00:01.581)

              05                THE WITNESS:      It's a competitive industry.

   53. PAGE 338:07 TO 338:11 (RUNNING 00:00:11.111)

              07        Q.   Right. And so I guess what I'm asking is,
              08   are you saying that Vade's pricing is the only
              09   reason that Cloudmark has had to reduce the price of
              10   its products?
              11             Is that your testimony?

   54. PAGE 338:14 TO 338:15 (RUNNING 00:00:03.388)

              14             THE WITNESS: I'm not -- I can't
              15   necessarily say that it's specifically only Vade.

   55. PAGE 339:07 TO 339:19 (RUNNING 00:00:41.523)

              07        Q.   Is there a specific time -- not a
              08   hypothetical, a specific time of which you have
              09   personal knowledge when Cloudmark discounted its
              10   price because of competition with Vade?
              11        A.   Yes.
              12        Q.   Okay. And what was that instance that
              13   you're thinking of?
              14        A.   I can think currently of a -- a deal that
              15   we're working on with -- with Docomo.




                                              138
   Case 3:19-cv-04238-MMC Document 770-1 Filed 08/11/21 Page 139 of 139



                 16          Q. Docomo.
                 17             And is there any other service provider
                 18   besides Cloudmark and Vade that is competing for
                 19   Docomo's business?

      56. PAGE 339:22 TO 339:24 (RUNNING 00:00:12.724)

                 22             THE WITNESS: It's my understanding that
                 23   they also potentially -- Brightmail might also be a
                 24   competitor in this business -- in this deal.

      57. PAGE 342:04 TO 342:08 (RUNNING 00:00:11.732)

                 04        Q.   And going in with pricing that's lower
                 05   than was originally intended is due in part to the
                 06   presence of not just Vade but also Brightmail in
                 07   this competition for Docomo's business; that's fair,
                 08   right?

      58. PAGE 342:11 TO 342:12 (RUNNING 00:00:03.640)

                 11             THE WITNESS:         It's -- it's based upon
                 12   competition.

      59. PAGE 350:16 TO 350:22 (RUNNING 00:00:19.338)

                 16        Q.   And do you have any information at all,
                 17   whether it's specific or general, any information at
                 18   all regarding the value, if any, of any Trident
                 19   modules or source code that may have been used with
                 20   other Cloudmark products?
                 21             Do you have any information on that at
                 22   all?

      60. PAGE 351:02 TO 351:03 (RUNNING 00:00:02.528)

                 02             THE WITNESS:         I do not have any specific
                 03   information on that.

      61. PAGE 351:13 TO 351:15 (RUNNING 00:00:12.634)

                 13        Q.   And -- and what is your general
                 14   understanding of which trade secrets have been used
                 15   in which of Cloudmark's other products?

      62. PAGE 351:18 TO 351:21 (RUNNING 00:00:08.045)

                 18             THE WITNESS: I don't have details on
                 19   which product -- which trade secrets have been used
                 20   in the other products, so I can't give a specific
                 21   answer on that. I can't give an answer on that.


TOTAL: 1 CLIP FROM 1 DEPOSITION (RUNNING 00:17:15.502)




                                                 139
